        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 1 of 177



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re
                                                 Civil Action No. 18-cv-6658 (JSR)
PLATINUM-BEECHWOOD LITIGATION


MARTIN TROTT and CHRISTOPHER SMITH, as
Joint Official Liquidators and Foreign
Representatives of PLATINUM PARTNERS
VALUE ARBITRAGE FUND L.P. (in Official
Liquidation) and PLATINUM PARTNERS VALUE
ARBITRAGE FUND L.P. (in Official Liquidation),   Civil Action No. 18-cv-10936 (JSR)

                      Plaintiffs,

              - against -

PLATINUM MANAGEMENT (NY) LLC, et al.,

                      Defendants.



             PPVA PLAINTIFFS’ STATEMENT OF MATERIAL FACTS
                      PURSUANT TO LOCAL RULE 56.1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 2 of 177



        Plaintiffs Martin Trott and Christopher Smith, as Joint Official Liquidators and Foreign

Representatives of Platinum Partners Value Arbitrage Fund L.P. (in Official Liquidation) (the

“JOLs”) and Platinum Partners Value Arbitrage Fund L.P. (in Official Liquidation) (“PPVA” and

collectively with the JOLs, the “PPVA Plaintiffs”) by and through their attorneys Holland &

Knight LLP, submit this statement of material facts pursuant to Local Rule 56.1 opposition to

Defendants’ Motions for Summary Judgment.

     PPVA MASTER/FEEDER STRUCTURE AND PLATINUM MANAGEMENT AS
          GENERAL PARTNER AND INVESTMENT MANAGER OF PPVA

        1.     Platinum Partners Value Arbitrage Fund L.P. (in Official Liquidation) (“PPVA”)

is a Cayman Exempted Limited Partnership. (Declaration of Richard A. Bixter, Jr., dated March

6, 2020 (“Bixter Decl.”) Ex. 1, Huberfeld Tr. Ex. 589 at 1).

        2.     David Bodner (“Bodner”) and Murray Huberfeld (“Huberfeld”) provided the

initial seed capital to fund PPVA. (Bixter Decl. Ex. 2 (“Bodner Tr.”) at 63:13-18; Bixter Decl.

Ex. 3 (“Huberfeld Tr.”) at 37:6-11).

        3.     On July 1, 2008, Platinum Management (NY) LLC (together with affiliated entities,

“Platinum Management”) executed that certain Second Amended and Restated Limited

Partnership Agreement of Platinum Partners Value Arbitrage Fund L.P. (the “PPVA Limited

Partnership Agreement”). (Ex. 1, Huberfeld Tr. Ex. 589 at 1).

        4.     The PPVA Limited Partnership Agreement names and defines Platinum

Management as the “General Partner” of PPVA. (Id.).

        5.     The PPVA Limited Partnership Agreement provides that “the management of the

Partnership shall be vested exclusively in the General Partner.” (Id. at Section 2.02).

        6.     According to Section 1.06 of the PPVA Limited Partnership Agreement, the

“Purposes of the Partnership” are “realizing capital appreciation by investing and trading in U.S.


                                                 2
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 3 of 177



and non-U.S. Securities . . . and to engage in all activities and transactions as the General Partner

may deem necessary or advisable in connection therewith, including, without limitation:

        (i) to invest on margin, to engage in short sales and option writing, to enter into
        repurchase agreements and reverse repurchase agreements or to engage in such
        other investment techniques as the General Partner believes to be appropriate;

        (ii) to purchase, hold, sell, exchange, transfer and otherwise acquire and dispose of
        and exercise all rights, powers, privileges and other incidents of ownership or
        possession with respect to Securities and other property, funds or rights held or
        owned by the Partnership including, without limitation, such property, funds or
        rights which constitute non-traditional investment instruments;

        (iii) to allocate and invest discrete segments of the Partnership’s assets to entities
        managed by others (“Portfolio Entities”) and, pursuant to agreements granting
        trading authority over the segments of the Partnership’s assets, to investment
        managers selected by the General Partner (“Managed Accounts”); provided, that
        the General Partner shall be responsible for monitoring the trading activities of the
        Partnership, the Portfolio Entities and the Managed Accounts;

        (iv) to borrow or raise moneys, and to issue, accept, endorse and execute
        promissory notes and other negotiable or non-negotiable instruments and evidences
        of indebtedness, and to secure the payment of such or other obligations of the
        Partnership by hypothecation or pledge of all or part of the property of the
        Partnership, whether at the time owned or thereafter acquired;

        (v) to engage personnel, including Affiliates (as defined in Section 2.05) of the
        General Partner, whether part-time or full-time, and do such other acts as the
        General Partner may deem necessary or advisable in connection with the
        maintenance and administration of the Partnership; and

        (vi) to engage attorneys, independent accountants, consultants, investment
        managers, investment advisors, traders or such other persons as the General Partner
        may deem necessary or advisable.

(Id. at Section 1.06).

        7.      As General Partner, Platinum Management was responsible for calculating PPVA’s

net asset value and allocating net capital appreciation and net capital depreciation to the accounts

of all partners.    (Id. at Sections 3.05, 3.06).     Additionally, as General Partner, Platinum

Management was responsible for allocating Net Capital Appreciation and Net Capital Depreciation



                                                  3
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 4 of 177



to the accounts of all partners, and for calculating PPVA’s NAV. (Id. at Sections 3.05, 3.06.)

Although the PPVA Partnership Agreement made Platinum Management responsible for

calculating PPVA’s NAV, it provided criteria as to how NAV must be calculated:

        (i) Listed Securities. Freely marketable Securities listed or admitted to trading on
        any U.S. or non-U.S. stock exchange or the U.S. NASDAQ National Market System
        or comparable non-U.S. market system (“NMS”) shall be valued (A) at the last
        reported sale price of the Security on the primary stock exchange or the NMS, as the
        case may be, on the date of determination, or in case there shall have been no sale
        of such security on such date, then (B) at the mean between representative “bid” and
        “asked” prices for such security on such exchange or the NMS at the close of
        business on the date of determination, or if no such “bid” and “asked” prices are
        reported on such date, then (C) at the last reported sale or mean between
        representative “bid and “asked” price within the five-day period preceding such
        date; or, if neither such last sale price nor “bid” and “asked” prices are reported
        during such period, then (D) at such price as the General Partner deems to be fair
        market value.

        (ii) Unlisted Securities. Freely marketable Securities traded over-the-counter or on
        another dealer market shall be valued (A) at the “last sale” price as reported by the
        National Association of Securities Dealers Automated Quotation System
        (“NASDAQ”) or other primary U.S. or non-U.S. quotation system as of the date of
        determination or, if no such price is reported for such date, then (B) at the mean
        between representative “bid” and “asked” prices at the close of business on the date
        of determination, as reported in NASDAQ or such other system (or, if not so
        reported, then as reported by a recognized quotation service); or, if no such price is
        reported on such date, then (C) at the “last sale” or mean between representative
        “bid” and “asked” prices so reported within the five-day period preceding such date;
        or, if neither such “last sale” price nor such “bid” and “asked” prices are reported
        during such period, then (D) at such price as the General Partner deems to be fair
        market value.

        (iii) Restricted Securities. All Securities which are not freely marketable by reason
        of legal restrictions (“Restricted Securities”), if readily and immediately convertible
        into or exercisable for freely marketable Securities, shall be valued on the basis
        applicable to such underlying Securities, reduced by the applicable conversion or
        exercise price, as the case may be, and all other Restricted Securities will be valued
        at their fair value, on the basis of the last representative sale price of similarly
        restricted Securities, or if no such sale price is available, then at such price as the
        General Partner deems to be fair value.

        (iv) Short Positions. Securities held short by the Partnership will be valued as
        respectively provided in (i), (ii) or (iii) hereof, as applicable. The value of Securities
        held short by the Partnership shall be treated as a liability of the Partnership and,


                                                   4
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 5 of 177



        together with the amount of any margin or other loans on account thereof, shall be
        subtracted from the Partnership’s assets in determining net assets of the Partnership.

        (v) Options. Options for the purchase or sale of Securities will be valued as
        respectively provided in (i), (ii), (iii) or (iv) hereof, as applicable, except that options
        listed on an exchange will in any event be valued at the mean between the
        representative “bid” and “asked” prices at the close of business on the date of
        determination. Premiums from the sale of options written by the Partnership shall
        be included in the assets of the Partnership and the market value of such options
        shall be included as a liability of the Partnership.

        (vi) Dividends. Dividends declared but not yet received, and rights in respect of
        Securities which are quoted ex-dividend or ex-rights, shall be included at the fair
        value thereof, less any applicable taxes thereon, as determined by the General
        Partner, which may, but need not, be the fair market value so determined on the day
        the particular Securities are first quoted ex-dividend or ex-rights.

        (vii) Commodity Interests. Positions in commodities, commodity futures contracts,
        options on such futures contracts or other interests in commodities traded on an
        exchange, through a clearing firm or a bank or other financial institution shall be
        valued at their most recent settlement price, or closing market quotation, as
        appropriate, on the applicable exchange or with such firm or institution on the
        applicable determination date. If such contract cannot be liquidated, due to the
        operation of daily limits or otherwise, as of such determination date, the liquidating
        value on the first subsequent day on which the contract would be liquidated may be
        used or such other value as the General Partner may deem fair and reasonable.

        (viii) Cash Items. Short-term money market instruments and bank deposits shall be
        valued at cost (together with accrued and unpaid interest) or market, depending on
        the type of investment, as the General Partner shall deem appropriate.

        (ix) Assets Allocated to Portfolio Managers. All assets of the Partnership that are
        allocated to an independent portfolio manager (through a Portfolio Entity or
        Managed Account) for management shall be valued by the portfolio manager at their
        market value.

        (x) Other Assets. The value of any other assets of the Partnership (or the value of
        the assets mentioned in this subsection (a) in situations not covered thereby, or in
        the event of any other happening determined by the General Partner in its discretion
        to make another method of valuation advisable) shall be their fair value, determined
        in such manner as may be selected from time to time by the General Partner in its
        discretion. All values assigned to assets by the General Partner pursuant to this
        Article III shall be final and conclusive as to all of the Partners.

(See id. at Section 3.06.)




                                                    5
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 6 of 177



        8.      The PPVA Limited Partnership agreement provides that “[t]he General Partner

shall have the power by itself on behalf and in the name of the Partnership to carry out any and all

of the objects and purposes of the Partnership set forth in Section 1.06, and to perform all acts and

enter into and perform all contracts and other undertakings which it may deem necessary or

advisable or incidental thereto, including, without limitation, the power to:

        (a) open, maintain and close accounts with broker-dealers and other clearing
        organizations and issue all instructions and authorizations to broker-dealers and
        other clearing organizations regarding the Securities and/or money therein;

        (b) open, maintain and close bank accounts and draw checks or other orders for the
        payment of monies;

        (c) lend, with or without security, any of the Securities, funds or other properties of
        the Partnership, including by entering into reverse repurchase agreements and, from
        time to time without limit as to amount, borrow or raise funds, including by entering
        into repurchase agreements, and to secure the payment of obligations of the
        Partnership by mortgage upon, or pledge or hypothecation of, all or any part of the
        property of the Partnership;

        (d) commit segments of the Partnership's assets from time to time for investment in
        Portfolio Entities and Managed Accounts and to enter into discretionary investment
        management agreements with portfolio managers relating to the Partnership’s
        investments;

        (e) do any and all acts on behalf of the Partnership, and exercise all rights of the
        Partnership, with respect to its interest in any person, firm, corporation or other
        entity, including, without limitation, the voting of Securities, participation in
        arrangements with creditors, the institution and settlement or compromise of suits
        and administrative proceedings and other like or similar matters;

        (f) organize one or more corporations, partnerships or other subsidiary entities
        formed to hold record title, as nominee for the Partnership, of Securities or funds
        of the Partnership; and

        (g) authorize any employee or other agent of the Partnership to act for and on behalf
        of the Partnership in all matters incidental to the foregoing.

(Id. at Section 2.03).




                                                  6
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 7 of 177



        9.     Effective as of December 1, 2010, Platinum Management, PPVA, Platinum

Partners Value Arbitrage Fund (International) Limited (the “International Fund”), Platinum

Partners Value Arbitrage Intermediate Fund Ltd. (the “Intermediate Fund” and together with the

International Fund, the “Offshore Feeder Funds”) and Platinum Partners Value Arbitrage Fund

(USA) L.P., (the “Onshore Feeder Fund” and collectively with the Offshore Feeder Funds, the

“Feeder Funds”) entered into that certain Fourth Amended and Restated Investment Management

Agreement (the “Investment Management Agreement”).                    (Bixter Decl. Ex. 4 at 1;

CTRL2146217).

        10.    By the Investment Management Agreement, PPVA and the Feeder Funds retained

Platinum Management as investment manager “to provide invest advice upon the terms and

conditions” of the Investment Management Agreement. (Id. at 1).

        11.    As Investment Manager, Platinum Management was appointed as the “limited

attorney-in-fact of each of the Funds to invest and reinvest the net assets.” (Id.)

        12.    David Bree and Don Seymour (the “DMS Directors”), in their capacity as

independent employees of DMS Offshore Investment Services (“DMS”), served as independent

directors for the Offshore Feeder Funds, which funds in turn served staggered terms as Limited

Partners of PPVA under the PPVA Limited Partnership Agreement. (Bixter Decl. Ex. 1 at 1).

        13.    The DMS Directors served as directors of the Offshore Funds from February 22,

2006 until their resignation on June 15, 2016. (Bixter Decl. Ex. 5 [CTRL8034792]). Uri

Landesman served as the third director for the Offshore Funds from 2010 until April 30, 2015, at

which time he was replaced by Mark Nordlicht. At all relevant times, the DMS Directors

constituted a majority of the members of the Boards of Directors for the Offshore Funds. (Bixter

Decl. Ex. 6 [CTRL8431740]).



                                                  7
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 8 of 177



        14.    The DMS Directors retained authority under the Investment Management

Agreement to terminate the Investment Management Agreement and remove the Investment

Manager with respect to the Offshore Funds. (Bixter Decl. Ex. 4 [CTRL2146217]).

        15.    The DMS Directors had the authority to remove Nordlicht as a Director of the

Offshore Funds by co-signed notice, and to overrule Mark Nordlicht’s decisions by simple

majority vote. (Bixter Decl. Ex. 7 [CTRL0700476]).

        16.    The DMS Directors had discretion to resign as directors of the Offshore Funds.

(Id.)

        17.    The DMS Directors had significant oversight authority with respect to the Offshore

Funds, and by extension, PPVA, which they exercised by, among other things, regularly holding

board meetings. (Bixter Decl. Ex. 8 [CTRL7985546] (March 24, 2016 minutes for the Board

meeting of the Offshore Funds, attended by the DMS Directors and telephonically by Nordlicht in

his capacity as director, and telephonically by Horowitz, SanFilippo, Duch, Kimelman and

Ottensoser as representatives of Platinum Management, and SS&C Fund Services, discussing the

investment manager’s report on performance of the Platinum funds, updates on retained service

providers, SEC audit, and status of pending audit of Platinum funds among other topics); Bixter

Decl. Ex. 9 [CTRL7985547] (September 16, 2015 board minutes)).

        18.    The DMS Directors would frequently engage in active discussions with Platinum

Management representations concerning the financial condition of PPVA. (Bixter Decl. Ex. 10

[CTRL7761519] (March 24, 2016 email from George Duch to Nordlicht, Levy, SanFilippo,

Horowitz, Kaplan, and Ottensoser regarding preparation session for call with DMS to cover

various topics including: “1. Timing of capital withdrawals payable as investors that issued

complaints to SS&C, our administrators. 2. Increase in the loan payable on PPVA. 3. Health of the



                                               8
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 9 of 177



fund today and what’s happening for the rest of the year 2016. 4. Reasons for the cancellations of

the previous 3 calls. 5. Legal status of the litigation matters.” and providing supporting

documents)).

        19.      The DMS Directors requested and reviewed periodic updates on PPVA’s financial

performance, as communicated from Platinum Management. (Bixter Decl. Ex.11 [CTRL7692861]

(February 11, 2015 email from Platinum Management employee George Duch to Pierre Connolly

of DMS, reflecting Connolly’s request in connection with DMS’ review of Platinum’s financial

statements for fiscal year 2013 and prior to the DMS Directors’ approval of the same, that Platinum

Management provide “confirmation . . . that they are not aware of any reason as to why the

directors should not approve the audited financial statements and sign the audit representation

letter” and Duch’s subsequent transmission of the signed letter as requested)).

        20.      The DMS Directors engaged in careful consideration of the information provided

to them and thoughtful analysis before providing required consents to financial disclosures and

other actions. (Bixter Decl. Ex. 12 [CTRL7851562] (April 2016 email thread between Platinum

Management and DMS reflecting Platinum Management’s responses to DMS’ inquiries regarding

anticipated timing for completion of audit, substantive questions regarding compliance and the

treatment of and reason for certain inter-Platinum funds loans and investment sales); Bixter Decl.

Ex. 13 [CTRL7641603] (January 30, 2015 email reflecting DMS’ questions for SS&C regarding

whether any investor complaints had been received, particularly with respect to the audited

financials, and whether SS&C was aware of “any matters to report to those charged with

governance”)).

        21.      In one such instance, the DMS Directors received a request to approve draft

resolutions for the Offshore Funds that would have the effect of amending the Confidential Private



                                                9
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 10 of 177



Offering Memorandum with respect to the creation of the new share class, appointing Mark

Nordlicht as a director to replace Uri Landesman, and approving the replacement of BDO Tortuga

by CohnReznick (Cayman) as auditors and the corresponding engagement letter. (Bixter Decl.

Ex. 6 [CTRL8431740]).

        22.     The DMS Directors undertook a careful review of the documentation and a DMS

employee responded to counsel’s request with an extensive list of questions, including why

Landesman was resigning, the rationale for the change of auditor to CohnReznick (Cayman), why

investor consent was not being sought in connection with the revision of the PPM, and indicating

that the DMS Directors would not approve the requested consents until Platinum Management

indicated that it was willing to distribute the updated PPM to all existing shareholders, not just

potential investors. (Id.)

        23.     In response, Cayman counsel indicated, among other statements, that it was “really

up to the Board to make the call on this one.” (Id.)

        24.     On April 30, 2015, a Platinum Management executive emailed DMS and stated that

after “further internal discussion at Platinum and as we discussed by telephone, I want to confirm

that Platinum will distribute the updated PPM to all existing shareholders . . . .” (Id.)

        25.     DMS liaised with the Cayman Islands Monetary Authority (“CIMA”) and the

Platinum funds’ auditors to coordinate, file, and procure extensions required in light of the repeated

and extensive delays surrounding the completion of the audit of the Platinum funds’ 2013 financial

statements. DMS also communicated regularly with the auditors and CIMA regarding the need for

such extensions and reason for the delay. (Bixter Decl. Ex. 14 [CTRL4958329] (September 2014

email chain between Platinum and DMS indicating that further extension requests will be needed




                                                 10
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 11 of 177



and require a letter from BDO); Bixter Decl. Ex. 15 [CTRL4969650] (September 2014 email

thread showing DMS coordination with BDO for further extension request)).

        26.     On May 25, 2016, the DMS Directors gave initial notice by email of their intent to

resign as directors of the Offshore Funds after being asked to approve “loans” from certain

redeeming investors to to PPVA and the Offshore Funds. (Bixter Decl. Ex. 16 [CTRL8871536]).

        27.     On May 31, 2016, the DMS Directors submitted formal letters of resignation,

effective as of June 30, 2016. (Bixter Decl. Ex. 17 [CTRL7983314]).

        28.     The DMS Directors initially were willing to assist Platinum Management in

locating replacement directors and acknowledge the time sensitive nature of such task, stating that

“[w]e are available to speak with prospective replacement directors and trust that this notice period

provides sufficient time to identify replacement directors.” (Bixter Decl. Ex. 16 [CTRL8871536]).

        29.     The DMS Directors’ willingness to assist Platinum Management in locating

suitable replacement directors to ensure a smooth transition after their resignation changed when

news reports about a fraud involving Platinum began appearing. On June 14, 2016, the DMS

Directors contacted Suzanne Horowitz, general counsel of Platinum Management, to request a call

to discuss the Wall Street Journal article published on the same date regarding Murray Huberfeld

and the COBA Scheme (defined below) and the liquidation of PPVA, and it appears that a

teleconference with Ms. Horowitz took place on June 15, 2016.                (Bixter Decl. Ex. 18

[CTRL8871697]) (June 14-15, 2016 email thread between James Kattan of DMS and Horowitz

with Kattan making several requests to schedule a call with Horowitz and Bree to discuss Wall

Street Journal article)).




                                                 11
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 12 of 177



        30.    On June 15, 2016, the DMS Directors informed Horowitz that “given recent events”

their resignation would be immediately effective, and submitted revised resignation letters.

(Bixter Decl. Ex. 19 [CTRL8034594]; Bixter Decl. Ex. 5 [CTRL8034792]).

        31.    No reference was made to Platinum’s ability to secure replacement directors in the

DMS Directors’ revisedresignation letters. (Id.)

           ORGANIZATIONAL STRUCTURE OF PLATINUM MANAGEMENT

        32.    Platinum Management was formed on August 22, 2001 as a Delaware limited

liability company. (Bixter Decl. Ex. 20 [CTRL1968806]).

        33.    The Second Amended and Restated Operating Agreement of Platinum

Management, which was effective as of January 1, 2011 (the “Platinum Management Operating

Agreement”), states that the members of Platinum Management are Mark Nordlicht

(“Nordlicht”), the Mark Nordlicht Grantor Trust, and Uri Landesman (“Landesman”). Id.;

(Bixter Decl. Ex. 21 (“Bodner Admissions”) at #1-3, 6).

        34.    The Platinum Management Operating Agreement states the membership and voting

percentages of each member as follows:

                                                                  Company
                                 Name                            Percentage /
                                                                 Voting Status
                             Mark Nordlicht                           10%
                             Uri Landesman                            25%
                      Mark Nordlicht Grantor Trust                    65%

(Bixter Decl. Ex. 20 [CTRL1968806] at Sched. I).

        35.    The Platinum Management Operating Agreement designates Landesman as the sole

Manager (as defined therein) of Platinum Management. (Id.)




                                               12
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 13 of 177



        36.    Nordlicht and the Mark Nordlicht Grantor Trust are listed as “Passive Members”

of Platinum Management. (Id.)

        37.    The Platinum Management Operating Agreement requires unanimous consent of

the members to admit additional members. (Id. at Section 3.4.)

        38.    In mid-2014, Bodner, Huberfeld and Nordlicht approved Bernard Fuchs (“Fuchs”)

to be a 10% partner in the management company (Platinum Management), in exchange for

maintaining his investment. (Bixter Decl. Ex. 22 (“Fuchs Tr.”) at 24:25 – 25:2-20, 26:3-8).

        39.    The Mark Nordlicht Grantor Trust, dated November 1, 2008, is between Nordlicht

Management LLC and Mark Nordlicht.             (Bixter Decl. Ex. 23, Bodner Tr. Ex. 377.5

[CTRL0726431]).

        40.    Nordlicht Management LLC is identified as the Settlor and Mark Nordlicht is

identified as the Trustee of the Mark Nordlicht Grantor Trust. (Id.)

        41.    Through the Mark Nordlicht Grantor Trust, Mark Nordlicht granted the economic

equivalent of a 24.99% membership interest in Platinum Management to Manor Lane Management

LLC, whose affiliated member was identified as Murray Huberfeld. (Id.; Bodner Admissions at

#9; Bixter Decl. Ex. 24 (“Huberfeld Admissions”) at #6, 9).

        42.    Manor Lane Management LLC was owned and controlled by Murray Huberfeld.

(Bixter Decl. Ex. 25, Huberfeld Tr. Ex. 594 [CTRL0730025]; Huberfeld Tr. 15:15-19; 447:12-18).

        43.    Through the Mark Nordlicht Grantor Trust, Mark Nordlicht granted the economic

equivalent of a 24.99% membership interest in Platinum Management to Grosser Lane

Management LLC, whose affiliated member was identified as David Bodner. (Bixter Decl. Ex. 8,

Bodner Tr. Ex. 377.5 [CTRL0726431]; Bodner Admissions #8; Huberfeld Admissions #6, 8).




                                                13
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 14 of 177



        44.    Grosser Lane Management LLC is owned and controlled by David Bodner. (Bixter

Decl. Ex. 26 [CTRL4938126]; Bodner Admissions #10; Bodner Tr. 31:24-25 – 32:1-4; Bixter

Decl. Ex. 27 (“Bodner, N. Tr.”) at 55:10-11, 56:8-10).

        45.    The Mark Nordlicht Grantor Trust requires Mark Nordlicht, upon receipt of

distributions from Platinum Management, to distribute the stated percentages of such distributions

to Manor Lane, Grosser Lane and Nordlicht Management III LLC. (Bixter Decl. Ex. 23, Bodner

Tr. Ex. 377.5 [CTRL0726431]; Bixter Decl. Ex. 28 [CTRL5825428]).

        46.    The Mark Nordlicht Grantor Trust requires advance written consent of Bodner and

Huberfeld for any amendments thereto and precludes amendment of any beneficiary’s interest in

the Mark Nordlicht Grantor Trust. (Id.)

        47.    Under the terms of the Investment Management Agreement, Platinum

Management, as PPVA’s investment manager, was entitled to receive a 2% per annum

Management Fee (as defined in the Investment Management Agreement), which was charged

monthly, based on the net asset value determined and communicated by Platinum Management as

General Partner. (Bixter Decl. Ex. 4 [CTRL2146217]; Bixter Decl. Ex. 29 [CTRL4596511]; Bixter

Decl. Ex. 30 (“SanFilippo Tr.”) at 59:13-25 60:2-13).

        48.    Under the terms of the Investment Management Agreement, Platinum Management

also was entitled to receive an incentive allocation equal to 20% of net capital appreciation or

depreciation of PPVA’s assets, after deducting all Partnership expenses, as calculated and

communicated by Platinum Management as General Partner.                  (Bixter Decl. Ex. 29

[CTRL4596511]).

        49.    The partners in the management company [Platinum Management], i.e. the Mark

Nordlicht Grantor Trust, Landesman and Nordlicht, received these fees. (SanFilippo Tr. 67:2-13).



                                               14
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 15 of 177



        50.    Through its interest in the Mark Nordlicht Grantor Trust, Manor Lane Management,

affiliated with Huberfeld, received a portion of the fees paid to Platinum Management. (Huberfeld

Tr. 73:3-8; SanFilippo Tr. 68:14-25 – 69:2-14; Huberfeld Admissions #12).

        51.    Through its interest in the Mark Nordlicht Grantor Trust, Grosser Lane

Management, which is affiliated with Bodner, received a portion of the fees paid to Platinum

Management. (Bodner Admissions #12; Bodner Tr. 113:10-25; SanFilippo Tr. 68:14-25 – 69:2-

14).

        52.    Collectively, the direct and beneficial members of Platinum Management, who

were referred to as “partners”, received more than $100 million in fees. (Bixter Decl. Ex. 31,

Fuchs Tr. Ex. 5 [CTRL8014947]).

        53.    The partners of Platinum Management during the relevant time period were

Nordlicht, Bodner, Huberfeld, Landesman, and starting in mid-2014, Fuchs. (Fuchs Tr. 24:25 –

25:2-20, 26:3-8).

        54.    Nordlicht, Bodner, Huberfeld, Landesman and Fuchs convened at partner meetings

to discuss performance of the funds overseen by Platinum Management and its affiliated

investment advisers, including PPVA. (Bodner Admissions #45; Bixter Decl. Ex. 32 ( “Katz Tr.”)

at 260:4-18; Fuchs Tr. 44:20-45:6).

        55.    Platinum Management did three primary things: (i) operated PPVA, (ii) invested

the assets of PPVA, and (iii) brought investors to PPVA. (SanFilippo Tr. 124:20 to 125:9). As

set forth below, Huberfeld, Bodner and Fuchs played a central role in each of the foregoing.

        56.    Nordlicht served as the Chairman and as Chief Investment Officer of Platinum

Management. (Bixter Decl. Ex. 29 [CTRL4596511]; SanFilippo Tr. 29:18-30:4, 104:14-17).




                                               15
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 16 of 177



        57.      David Levy (“Levy”) served as Co-Chief Investment Officer of Platinum

Management. (See SanFilippo Tr. 108:16-108:24).            The partners in Platinum Management

considered Levy a senior employee and he was consulted on important decisions. (Id. at 108:25-

109:3; Bixter Decl. Ex. 33 ( “Properr Tr.”) at 124:2-9).

        58.      Daniel Saks (“Saks”) served as Co-Chief Investment Officer of Platinum

Management during 2014. (Bixter Decl. Ex. 34 (“Saks Tr.”) at 39:18-21).

        59.      Uri Landesman (“Landesman”) served as the president of Platinum Management.

(See Bixter Decl. Ex. 29 [CTRL4596511]).

        60.      Naftali Manela (“Manela”) served as the Chief Operating Officer of Platinum

Management. (SanFilippo Tr. 334:4-6).

        61.      Joseph SanFilippo (“SanFilippo”) served as the Chief Financial Officer of

Platinum Management. (Id. at 51:15-17).

        62.      During certain portions of the relevant time period, Daniel Mandelbaum

(“Mandelbaum”) also served as the Chief Financial Officer of Platinum Management. (Id. at

386:23-387:2).

        63.      David Ottensoser (“Ottensoser”) served as in-house legal counsel and Chief

Compliance Officer for Platinum Management. (Id. at 176:6-10).

        64.      Suzanne Horowitz served as Chief Legal Officer of Platinum Management. (Bixter

Decl. Ex. 35 ( “Rogers Tr.”) at 145:17-22).

        65.      David Steinberg (“Steinberg”) served as Co-Chief Risk Officer. (See Bixter Decl.

Ex. 36 [CTRL6644829]).




                                                16
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 17 of 177



         66.    Ezra Beren (“Beren”) served as a Vice President of and portfolio manager at

Platinum Management. (See Bixter Decl. Ex. 37 ( “Beren Tr.”) at 43:8-44:12, 44:23-45:4, 63:16-

19).

         67.    Andrew Kaplan (“Kaplan”) served as the Director of Marketing and Chief

Marketing Officer of Platinum Management. (Id. at 232:5-7)

         68.    Trey Rogers (“Rogers”) served as Director of Financial Reporting for Platinum

Management. (Rogers Tr. 104:17-18)

         69.    Eli Rakower (“Rakower”) served as Director of Valuation at Platinum

Management and also worked in that role for Beechwood (defined below). (Id. at 104:14-15)

         70.    Seth Gerszberg (“Gerszberg”) had a role at Platinum Management that entailed

putting “pressure” on Bodner and Huberfeld and that required him to “come[] through.” (See

Bixter Decl. Ex. 38 [CTRL7733105])

               BACKGROUND ON BODNER, HUBERFELD, AND NORDLICHT

         71.    Bodner and Huberfeld were friends and partners. (See Bodner Tr. 25:7-12, 65:15-

66:6).

         72.    Huberfeld and Bodner did “[p]retty much all our business together, not exclusive,

but a lot, very large part.” (See Huberfeld Tr. 31:10-20).

         73.    Bodner and Huberfeld they were “equal partners” who co-invested, and shared

profits and losses. (Huberfeld Tr. 31:25-32:9, 32:20-21, 35:12-25); (Bodner Tr. 26:21-27:6, 43:3-

5).

         74.    As partners, Huberfeld involved Nordlicht and Bodner in “anything to do with

Platinum or something related to that.” (Huberfeld Tr. 40:16-41:3). Bodner agreed with respect

to Huberfeld. (See Bodner Tr. 67:2-7).



                                                17
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 18 of 177



        75.      Nordlicht is a cousin of David Bodner. (See id. at 60:7-8).

        76.      Nordlicht, Huberfeld, and Bodner started Platinum Management. (See id. at 71:7-

13).

        77.      In or around 2003, Nordlicht started what became PPVA. (Huberfeld Tr. 36:22-

37:11). Huberfeld and Bodner served as the seed investors of PPVA. (Id. at 37:7-8, 56:19-23).

        78.      Specifically, Bodner and Huberfeld were “looking to open up a hedge fund [a]nd

Mark [Nordlicht] was known as a successful trader, and I think one of us or both of us approached

him and asked him if he would join us.” (Bodner Tr. 61:12-21).

        79.      Bodner, Huberfeld and Nordlicht together formed the inner circle of Platinum

Management. (Bixter Decl. Ex. 40, Bodner Tr. Ex. 377.34 [CTRL4919566])

        80.      In his deposition as Platinum Management’s Fed. R. Civ. P. 30(b)(6) witness,

SanFilippo testified that he possessed no knowledge, either personally or on behalf of Platinum

Management, with respect to, among other things, the following transactions, investigations and

individuals that directly involved or implicated matters that would have been known to Bodner,

Huberfeld and Nordlicht:

            i.   The consideration, or lack thereof, paid by Huberfeld, Bodner, and their affiliated
                 entities in exchange for the March 2016 Release (defined below); (SanFilippo Tr.
                 77:16-78:16);

           ii.   The agreement of Bodner, Huberfeld, and their affiliated entities to forfeitfees
                 generated by Platinum Management in return for an unsecured right to
                 indemnification in the March 2016 Release (id. at 80:20-81:7);

          iii.   Angela Albanese (“Albanese”) communicating electronically on Bodner’s behalf
                 and acting as the conduit for requests made to Bodner (id. at 87:25-88:15, 130:11-
                 131:21);

          iv.    Huberfeld using a Gmail email account to conduct the business of Platinum
                 Management (id. at 88:16-89:4);

           v.    Prior to June 8, 2016, any criminal investigation conducted by the United States
                 Attorney’s Office for the Southern District of New York involving Huberfeld

                                                 18
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 19 of 177



                and/or Platinum Management, including any investigation relating to the COBA
                Scheme (defined below) (id. at 94:17-95:3, 98:18-99:13);

          vi.   Fuchs accepting a loan from the HFF, Inc. (“Huberfeld Family Foundation”) in
                lieu of a redemption from PPVA (id. at 151:20-152:10);

         vii.   A “Chinese Wall” between Platinum Management and Beechwood (id. at 196:4-
                10, 198:12-20);

        viii.   Huberfeld paying a bribe to an official from the Correction Officers’ Benevolent
                Association of New York (“COBA”) in return for an investment in PPVA (id. at
                224:12-226:14); and

          ix.   Any discussions between Platinum Management and Beechwood on June 9, 2016
                concerning the arrest of Huberfeld on June 8, 2016 (id. at 284:24-286:10).

                        MURRAY HUBERFELD’S CONTROL
                  OF PLATINUM MANAGEMENT AND PPVA’S ASSETS

                                     Beneficial Ownership

        81.     Huberfeld, by and through Manor Lane Management LLC, received a share of the

fees paid to Platinum Management. (Bixter Decl. Ex. 39 [CTRL3500172]; Huberfeld Tr. 73:3-8).

        82.     In March 2016, Huberfeld executed an agreement that purports to grant Huberfeld

a release from any claims against him by PPVA and a right of indemnification from PPVA and by

which he allegedly relinquished his beneficial ownership in Platinum Management a (the “March

2016 Release”). (Bixter Decl. Ex. 41, Bodner Tr. Ex. 377.57 [BODNER0000001]; Huberfeld Tr.

73:9-14).

        83.     During the drafting process for the March 2016 Release, Nordlicht refused to

provide a personal guarantee for the right of indemnification sought by Huberfeld, noting “I

obviously can’t be responsible personally for David and Murray’s misconduct.” (Bixter Decl. Ex.

42, Bodner Tr. Ex. 377.59 [CTRL7749843]).

        84.     HFF, an entity that Huberfeld controlled and of which he was President, provided

a “loan” to Fuchs for a redemption advance of funds Fuchs had invested in PPVA, in exchange for



                                               19
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 20 of 177



Fuchs agreeing not to sue Bodner and Huberfeld. (Bixter Decl. Ex. 43 (“Fuchs Admissions”) at

#8; Fuchs Tr. 60:10-62:8; Bixter Decl. Ex. 45 [HFF000417]; Bixter Decl. Ex. 46 [HFF000481]).

                                     Presence and Oversight

        85.    Huberfeld maintained an office at Platinum Management and maintained an office

at the New York offices of several entities that were affiliated with Beechwood enterprise, which

consisted of a series of affiliated entities, investment management companies and reinsurance

trusts (collectively, “Beechwood”). (Huberfeld Admissions #24, 25).

        86.    Huberfeld was in the Platinum Management office “quite often, probably [two] or

three days a week” between 2011 and 2014, at which time Platinum Management meved offices.

(Huberfeld Tr. 126:20-24).

        87.    Huberfeld was provided a secretary, who was an employee of Platinum

Management and its affiliates, to answer phone calls and receive emails on his behalf. (Huberfeld

Tr. 90:8-11; Bixter Decl. Ex. 47 (“Albanese Tr.”) at 22:24-29:22 (assistant while Huberfeld held

office at Platinum Management); Bixter Decl. Ex. 48 (“Northwood Tr.”) at 13:3 (assistant while

Huberfeld held office at Beechwood)).

        88.    Huberfeld participated in meetings of the partners at which the performance of the

funds overseen by Platinum Management, including PPVA was discussed. (Katz Tr. 260:4-18;

Fuchs Tr. 44:20-45:6 (describing private monthly meetings with Bodner, Huberfeld and

Nordlicht); Huberfeld Admissions #47; Huberfeld Tr. 130:2-23).

        89.    Huberfeld was the intended audience of significant presentations regarding PPVA’s

financial status, “significant investments” and strategic goals. (Bixter Decl. Ex. 49, SanFilippo Tr.

Ex. 1.130 [CTRL8008893]).




                                                 20
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 21 of 177



        90.       On January 14, 2016, David Steinberg, Platinum Management’s Chief Risk Officer,

sent an email to Naftali Manela, Platinum Management’s Chief Operating Officer, attaching four

spreadsheets and stating as follows:

        Naftali, Each file is a simple spreadsheet showing different points. Taken all
        together, they show that with the inflows (including Apollo) and with some success
        with Agera, VSTA, ECHO, Desert Hawk we can still produce a decent return
        despite the interest expense of the addition debt (after the reduction of the rate to
        7%).

        Without the extra money from Apollo or BAM, the fund will need to gate, Ari Glass
        and NM (and eventually Bam will have to join) put the fund into BK, we lose
        probably lose to $400mm of value due to unfunded positions, and a trustee is
        appointed to run the wind down with no rachmanus on BAM.

        This is the narrative for Murray and Beechwood.

(the “Rachmanus Email”). (Bixter, Decl. Ex. 50 [CTRL8011541] (emphasis added).

        91.       Rachmanus is a Yiddish word that means “mercy.”            (Bixter Decl. Ex. 646

(“Steinberg Tr.”) at 128:3-128:14).

        92.       Steinberg’s third chart, titled “PPVA Position Breakout,” states that the total net

value of PPVA’s assets is $333.2 million – far less than the approximately $752 million NAV

figure that Platinum Management reported to PPVA on December 31, 2015. (Bixter, Decl. Ex. 50

[CTRL8011541]; Bixter Decl. Ex. 51 [CTRL8296283]).

        93.       Notably, Steinberg lists the unencumbered value of PPVA’s oil and gas positions,

including Golden Gate Oil, LLC (“Golden Gate Oil”) PEDEVCO Corp. (“PEDEVCO”) and

Northstar Offshore Group, LLC (“Northstar”) as $0. (Id.)

        94.       In a January 2016 presentation to Feuer, Taylor, Bodner and Huberfeld prepared by

Seth Gerszberg, Steinberg, Levy, Manela, and others, the following topics were discussed:

               a. PPCO goal of raising $80M, moving $50M of equity from PPCO to PPVA
                  and using $30M to fund ongoing operations;



                                                  21
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 22 of 177



               b. Reviewing PPCO outflows (expenses, redemptions, investments), PPCO
                  inflows and deficits, and strategies for raising $80M in PPCO, including
                  $20M by “David and Murray’s investor list” and “additional debt from
                  Beechwood” of $50M;

               c. PPVA Goals of raising $200M, converting $25-40M of 2015 redemptions
                  to debt, renegotiate and refinance debt and sell Implant Sciences for $80-
                  $100M;

               d. Reviewing PPVA outflows of $205M (expenses, interest owed, margin
                  calls, redemptions), PPVA potential inflows through creation of
                  management share class, sale of Implant Sciences, noting that “if none of
                  these happen, PPVA is facing a $150MM deficit” and “even after all these
                  potential inflows, PPVA still faces a minimum deficit of 50M (assuming we
                  can postpone the 2015 redemptions)”;

               e. Reviewing details of the “significant investments” including whether the
                  positions were encumbered or unencumbered;

               f. Reviewing existing debt and encumbrances, noting that “Due to BAM’s
                  security interests in PPVA’s assets, namely Agera and Implant, PPVA only
                  has approx $40MM of assets which are unencumbered that can be
                  borrowed against. PPVA has no ability to borrow additional funds to cover
                  its deficit.”;

               g. Reviewing a plan for “Beechwood-Financing the Deficit” and the use of the
                  proceeds;

               h. And a slide entitled “David and Murray” asking “What do we need from
                  David and Murray? Help us figure out short-term liquidity issues, Help us
                  close investment into PPCO and the management share class, [and]
                  renegotiate the Beechwood note.”

(Bixter Decl. Ex. 643 [CTRL8008894] (emphasis added)).

                                              Financials

        95.       Platinum Management employees provided Huberfeld with information regarding

the financial status of Platinum Management, PPVA, their affiliates, and their investments which

were not provided to other investors. (Huberfeld Admissions # 64). For example:

               a. Until at least 2014, Huberfeld received “Daily Cash Sheets” telling him the “daily
                  ins and outs” of the credit fund managed by Platinum Management’s affiliated
                  investment advisor. (Huberfeld Tr. 91:18-24).



                                                  22
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 23 of 177



               b. In February 2013, Platinum Management employee Joel Edelstein (“Edelstein”)
                  reported directly to Nordlicht and Huberfeld concerning investor commitments in
                  Platinum Partners Black Elk Opportunities Fund LLC and Platinum Partners Black
                  Elk Opportunities Fund International Ltd. (together, the “BEOF Funds”). (Bixter
                  Decl. Ex. 53 [CTRL3691618]).

               c. At Huberfeld’s request, Landesman would regularly send Huberfeld a breakdown
                  of assets under management according to each Platinum fund. (Bixter Decl. Ex. 54
                  [CTRL4418320]).

               d. In August 2013, Nordlicht sent Huberfeld a list of PPVA assets under management
                  and a subscription/redemption report, noting “please note subs vs reds. Need for
                  new direction is clear.” (Bixter Decl. Ex. 610 [CTRL4623441 – CTRL4623442]).

               e. In March 2014, Edelstein reported to Huberfeld a per-investor breakdown of the
                  “ppbe investors that agreed to roll” their investments in the BEOF Funds in
                  connection with a March 2014 exchange offer. This list included HFF (Bixter Decl.
                  Ex. 55, SanFilippo Tr. Ex. 1.110 [CTRL5221242]).

               f. In July 2015, Daniel Mandelbaum, Chief Financial Officer of PPVA, shared initial
                  performance estimates for PPVA and its affiliated fund, Platinum Partners Credit
                  Opportunities Master Fund LP (“PPCO”). (Bixter Decl. Ex. 56 [CTRL7035649]).

        96.       During a partner meeting in January 2015 attended by Huberfeld, Bodner expressed

his opinion to the partners of Platinum Management that Platinum Management had overvalued

certain of the assets of PPVA. (Fuchs Tr. 26:17-30:20; Fuchs Admissions #3, 44).

                              Management and Strategic Involvement

        97.       Even after his alleged step-back from management in 2011, Huberfeld continued

to be involved in decision-making with Bodner and Nordlicht regarding the funds managed by

Platinum Management and its affiliated investment advisers. (Fuchs Tr. 63:2-10; Katz Tr. 34:22-

35:24 (describing Bodner and Huberfeld as “co-equal partners and Nordlicht was treated as a more

junior partner”)).

        98.       Huberfeld was involved in and had input into investment positions, strategic

decisions, redemptions, and other company matters, for example:

               a. Platinum Management’s response to an Audit Request by the U.S. Securities and
                  Exchange Commission (“SEC”) states that Huberfeld provided “input and opinions


                                                  23
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 24 of 177



                    regarding investments or other potential investments.” (Bixter Decl. Ex. 57,
                    SanFilippo Tr. Ex. 1.6 [CTRL6645956]).

               b. Nordlicht asking Huberfeld in August 2012 whether to take a position in Black Elk
                  Energy Offshore Operations, LLC (“Black Elk”). (Bixter Decl. Ex. 58
                  [CTRL3525553]).

               c. Nordlicht discussing “decisions by committee” of “3 people” in reference to
                  himself, Bodner and Huberfeld: “I have been pounding table that me and them shd
                  [sic] have separate pl's in beechwood. It's not fair to pm otherwise as with 3 people,
                  there is always something that is going to bother someone, no matter how irrational
                  (myself included). It's dysfunctional.” (Bixter Decl. Ex. 40, Bodner Tr. Ex. 377.34
                  [CTRL4919566]) (emphasis added).

               d. Bodner and Huberfeld prevailing in their desires regarding PPVA’s investment in
                  China Horizon Investment Group (“China Horizon”). (Katz. Tr. 259:13-22).

               e. Nordlicht instructing Manela and Gilad Kalter, both Platinum Management
                  executives, to “consult with Murray as to how to approach” the rollover of
                  subscription agreements from the investors in the BEOF Funds to PPVA. (Bixter
                  Decl. Ex. 59 [CTRL6031208]).

               f. Nordlicht asking Huberfeld whether he has been “managing the lawyer to arrange
                  payment over time on fine.” (Bixter Decl. Ex. 60 [CTRL4731893]).

               g. Huberfeld telling Nordlicht regarding a transaction with Randy Katzenstein of
                  OBEX: “The main thing is he should understand he owes us 8 percent on the capital
                  paid monthly and then his 8 perecnt [sic] then his salary then 50/50 split. If he
                  doesnot [sic] agree to this. [sic] We have no deal.” (Bixter Decl. Ex. 61, Huberfeld
                  Tr. Ex. 603 [CTRL6348309]).

               h. Regarding a May 2014 OBEX deal, Huberfeld instructing Nordlicht “if its no
                  coupon it’s a pass” and stating “I did agree that he has the right to call the money
                  and we go [down] in pct if we don’t fund I want 60 days between calls not 30 if it’s
                  a good deal we will fund and if its not we will do [down] in ownership.” (Bixter
                  Decl. Exs. 61, Huberfeld Tr. Ex. 603 [CTRL6348309]); (Bixter Decl. Ex. 62,
                  Huberfeld Tr. Ex. 604 [CTRL6331008]).

               i. Nordlicht informing Huberfeld that a December 2014 loan opportunity would “be
                  better suited for beechwood. [Should] I vet first?” to which Huberfeld responds “I
                  forwarded and reviewed with danny. Have Ira call him.” (Bixter Decl. Ex. 63
                  [CTRL5966780]).

               j.


                                                           .” (Bixter Decl. Ex. 64, Huberfeld Tr.
                    Ex. 671 [BW-SHIP-00914974] (emphasis added)).

                                                    24
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 25 of 177



               k. Nordlicht setting up call to discuss “fund performance and marketing update” with,
                  among others, Landesman, Fuchs, Kerry Propper, Levy, Bodner and Huberfeld.
                  (Bixter Decl. Ex. 145 [CTRL7612213]).

               l. Nordlicht wanting to sell Crius [Energy] shares, and Huberfeld stating “needs
                  discuusion [sic] as shares are in beechwood trust.” (Bixter Decl. Ex. 65
                  [CTRL6677752]).

        99.       In a January 8, 2016 email, Nordlicht routinely sent Huberfeld correspondence

labeled “atty client privilege” regarding business strategy and liquidity issues. (Bixter Decl. Ex.

66, Huberfeld Tr. Ex. 692 [CTRL7725772]; Bixter Decl. Ex. 67 [CTRL8014832]; Bixter Decl.

Ex. 68 [CTRL8310017]

        100.      Nordlicht candidly described business and liquidity concerns to Huberfeld:

               a. “I think we need to revamp the strategy on PPVA and figure out what to do. It cant’t
                  go on like this or practically we will need to wind down. This is not a rhetoric thing,
                  it’s just not possible to manage net outflows of this magnitude. I think we can
                  overcome this but this is code red, we can’t go on with status quo. We need to be
                  very aggressive if we want to stay open. We can’t pay out 25 million in reds per
                  quarter and have 5 come in. It just becomes almost impossible to manage asset
                  allocation among the different strategies…”               (Bixter Decl. Ex. 69
                  [CTRL6309069]).

               b. “But the reality is Dec 1 is 2 weeks away and if I don't have 50 million inflow by
                  Dec 1, platinum will have to be in wind down and probably Beechwood too if we
                  are honest with eachother. [sic] It is time to pull out all the stops, I am willing to
                  borrow the money against all my assets (real estate, lp interests in platinum,
                  beechwood interest) , take all the risk on my shoulders, make any kind of deal as I
                  think we get through this crunch, we will thrive. But I need help and frankly, I feel
                  like Dovid is a little clueless as to what is about to happen. I can't imagine we let it
                  all go down the tubes when 50 million pretty much saves us. It's not perfect and I
                  really feel 125-150 is what fixes and relaunches us and maintains and builds on our
                  13 yr track record but at this point, with all the irons I have in the fire, I can get by
                  with 50 and then lean on Kerry for more inflows going forward or just piece it
                  together with all the marketing initiatives we have going. I know we want to solve
                  one problem at a time but 50 million into platinum for dec 1 needs to be the number
                  1 priority because everything else is unsolvable otherwise.” (Bixter Decl. Ex. 70
                  [CTRL7516525]).

               c. “Please read this to Dovid. It’s 6 am here in israel, I have not gone to sleep because
                  we are 12 hours away from both platinum and beechwood going down….but let’s
                  face it , we are not going to get out of this unless both of you go way out on a limb.”
                  (Bixter Decl. Ex. 71 [CTRL7736228]).

                                                     25
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 26 of 177



          101.   Huberfeld participated in bringing Fuchs on as a partner in 2014. (Fuchs Tr. 24:25-

26:8; Bodner Admissions #5; Huberfeld Tr. 117:11-118:19).

          102.   Huberfeld coordinated Platinum Management’s search for new office space in

2014. (See Bixter Decl. Ex. 647 [CTRL 715214] (Huberfeld discussing new lease terms on

Carnegie Hall Tower property); Bixter Decl. Ex. 74 [CTRL4805870] (Huberfeld receiving lease

information for 53rd floor); Bixter Decl. Ex. 75 [CTRL4831216] (Nordlicht responding to same:

“I still think we might find awesome built out space elsewhere on one floor if we moved out with

full park views but I defer to u.”).

                                         Employee Matters

          103.   Huberfeld was asked to conduct interviews and provided input into employment

decisions at Platinum Management and Beechwood. (Huberfeld Tr. 111:17-112:11; Bixter Decl.

Ex. 76 [CTRL4303529] (Landesman requesting Huberfeld interview two potential candidates for

employment at Platinum Management); Bixter Decl. Ex. 77 [BW-SHIP-01064379] (Huberfeld

conducting interview of Beechwood employee candidate Jeremy Apfel in November 2014); Bixter

Decl. Ex. 78 [BW-SHIP-00915006] (meeting Beechwood CIO candidate Dhruv Narain in May

2015)).

          104.   Huberfeld’s input was authoritative, including regarding senior executives at both

Beechwood and Platinum Management; for example, regarding Nordlicht’s need to “move [David

Levy] over full time at some point” back to Platinum Management from Beechwood, Huberfeld

told Nordlicht “It’s a short-term issue. He can start moving right after[.]” (Bixter Decl. Ex. 79,

SanFilippo Tr. Ex. 1.10, [CTRL5712289]).




                                                 26
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 27 of 177



        105.   Huberfeld participated in meetings to discuss employee downsizing at Platinum

Management. (Bixter Decl. Ex. 80, Testimony of Daniel Mandelbaum, United States v. Nordlicht

et al., 16-CR-640 (E.D.N.Y.) at 4321:6-21).

        106.   Huberfeld “referred” personnel for employment at Platinum Management and

Beechwood. (Huberfeld Admissions #54, 55).

        107.   Huberfeld’s nephew, Levy served as Chief Investment Officer for Platinum

Management and Beechwood. (Huberfeld Tr. 252:10).

        108.   Beren, Huberfeld’s son-in-law, was an employee of Platinum Management and

Beechwood. (Beren Tr. 131:21-132:4; Huberfeld Tr. 252:10).

                          Soliciting Investors and Investor Relations

        109.   Huberfeld solicited investors for PPVA on behalf of Platinum Management. See

(Bixter Decl. Ex. 648, SanFilippo Tr. Ex. 1.6 [CTRL6645955] (Platinum Management response

to SEC auditors that Huberfeld “actively promotes the funds to his business and social contacts

and other prospective investors, and has been responsible for introducing a number of investors to

the funds”); Huberfeld Tr. 49:19-21, 54:6-8, 54:19-22).

        110.   Huberfeld negotiated the terms of investment with prospective investors in funds

managed by Platinum Management, including, for example, Huberfeld informing an investor that

he would try to get him monthly interest payments. (Bixter Decl. Ex. 81 [CTRL6098128]).

        111.   Huberfeld discussed valuation of positions with potential investors. (Bixter Decl.

Ex. 82 [CTRL4388905] (Huberfeld describing the valuation methodology for Black Elk shares:

“There are 120 million shares of black elk outstanding we are estimating a value of at least 3.5 a

shares above the debt at today’s out put [sic]. With the new drilling program that we are

implementing the value could be $5-$6 a share. We feel $3.50 if on the conservative side”).



                                               27
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 28 of 177



        112.   Huberfeld served as the point of contact for certain high-value investors. One such

investor was Marcos Katz, who invested nearly $50 million in PPVA. (Huberfeld Tr. 152:8-11

(Huberfeld introduced Mr. Katz to the fund); Katz Tr. 36:4-8).

        113.   Huberfeld continued to be the point of contact for Mr. Katz. (Bixter Decl. Ex. 83

[CTRL8189631] (Katz instructing Huberfeld “Let us agree that our relationship will not depend

on Mark’s availability.”)).

        114.   Huberfeld met with Mr. Katz on more than one occasion in connection with Mr.

Katz’s investment in PPVA, including traveling to Mexico to see Mr. Katz regarding Mr. Katz’

request to redeem his investment. (Katz Tr. 43:8-44:23, 58:9-59:22, 65:3-70:15)

        115.   Huberfeld pressed Mr. Katz not to ask for redemption of his investment in PPVA.

(Katz Tr. 43:8-13)

        116.   Huberfeld represented to Mr. Katz that “PPVA had sufficient assets to permit the

Katzes to fully withdraw their investment.” (Katz Tr. 52:23-53:23, 36:16-25).

        117.   Huberfeld negotiated with Mr. Katz regarding the timing of his redemption

requests. (Bixter Decl. Ex. 83 [CTRL8189631] (Katz informing Huberfeld re “Redemption: Mark

had promised $10MM of redemption before January 1st, and in that occasion you said that it might

be difficult to comply on that date, but by February 1st you could get me a check. I hope you will

fulfill your commitment, you always told me that you would.”).

        118.   In April 2016, Katz wrote to Bodner, Huberfeld and Nordlicht after learning that

Bodner and Huberfeld sought a release in connection with the March 2016 Release, stating “[w]hat

the hell is going on? I left 50 million USD in the fond [sic] just because I trusted you.” (Bixter

Decl. Ex. 84 [CTRL7814403]).




                                               28
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 29 of 177



        119.   Huberfeld was present during a meeting during which Nordlicht promised Marcos

Katz that 40% of Katz’s investment in PPVA would be repaid by December 2016. (Katz Tr. 61:2-

18, 275:21-276:23).

        120.   Michael Katz, Marcos Katz’s grandson, was granted access to Platinum

Management’s books and records in an effort to oversee his grandfather’s significant investment;

he met with Huberfeld as part of his review. (Katz Tr. 19:16-21:2).

        121.   Huberfeld also brought the Harari family (collectively, the “Hararis”), who held

beneficial interests in Twosons Corporation, into PPVA (and the BEOF Funds). (Huberfeld Tr.

155:14-17).

        122.   Huberfeld did not just introduce the Hararis as a referral; Huberfeld actively

negotiated terms with the Hararis regarding potential investments.        (Bixter Decl. Ex. 85

[CTRL4998473] (September 2014 potential investment of $15 million)).

        123.   In January 2016,     Nordlicht implored Huberfeld to contact investors and

connections to request investments into Platinum Management and PPVA, including from Marcos

Katz.    (Bixter Decl. Ex. 86, Bodner Tr. Ex. 377.37 [CTRL7736607]; Bixter Decl. Ex. 71

[CTRL7736228]).

        124.   Huberfeld offered to and did provide personal guarantees for certain high-value

investors in PPVA. (Fuchs Tr. 173:15-179:14, 303:8-305:17).

        125.   Huberfeld also committed PPVA to provide guarantees for certain investors.

(Bixter Decl. Ex. 87 [CTRL2186421] (Regarding a potential $25 million investment in which

Huberfeld states to Landesman “Now u [sic] understand why I want to guarantee the deal. Its all

about making these guys and others comfortable. The more deals they do with us that closes out

perfectly (like we did on glacial) The more confidence these people will have”); Bixter Decl. Ex.



                                               29
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 30 of 177



81 [CTRL6098128] (In which Huberfeld writes to a potential investor “For you and you only will

get a Platinum guarantee.”)).

        126.   Huberfeld also solicited investors for the BEOF Funds and other “one-off”

investments orchestrated by the employees of Platinum Management outside the structure of

PPVA. (See Huberfeld Admissions #101; Bixter Decl. Ex. 88 [CTRL4304818] (Huberfeld

sending his investor script concerning an investment in the BEOF Funds to Landesman); Bixter

Decl. Ex. 89 [CTRL4418359] (Huberfeld sending his investor script re an investment in the BEOF

Funds to Nordlicht); Bixter Decl. Ex. 90 [CTRL3649570] (Huberfeld “working from hospital bed”

to send aforementioned script to potential investor); Bixter Decl. Ex. 91 [CTRL3750098]

(Huberfeld reporting $8.25 million in investor commitments to Landesman)).

                                Ownership of Affiliated Companies

        127.   PPBE Management LLC was the investment manager for the BEOF Funds. (Bixter

Decl. Ex. 92, Bodner Tr. Ex. 377.62 [CTRL3679394]).

        128.   Manor Lane Management LLC, an entity owned and controlled by Huberfeld, was

a beneficial owner, via its interest in the David Levy Grantor Trust III, of PPBE Management

LLC and PPBE Holdings LLC and received payments from the David Levy Grantor Trust III.

(Huberfeld Admissions #92, 94, 97, 98, 99; Bixter Decl. Ex. 93 [CTRL3710417] (Manela

providing Huberfeld, at his request, “per partner” breakdown of quarter 2 fees investments in the

BEOF Funds and Black Elk, including “72k” for Huberfeld); Bixter Decl. Ex. 94 [CTRL5221595]

(in regards to “PPBE mgmt. fee wires” Huberfeld asking “why is there a diofrence [sic] between

murray mark and david”)).

                       EZRA BEREN ACTING AS A CONDUIT FOR
                      DAVID BODNER AND MURRAY HUBERFELD




                                               30
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 31 of 177



        129.   In addition to meetings with Bodner at Agera, over a period of years, Beren met

with Bodner regularly. (See, e.g., Bixter Decl. Ex. 583, Beren Tr. Ex. 1.1 [CTRL2346681]).

        130.   This included meetings for “learning” (July 23, 2012) and a “New Deal” (October

23, 2013). (See Bixter Decl. Ex. 584, Beren Tr. Ex. 1.2 [CTRL2347188]; Bixter Decl. Ex. 585,

Beren Tr. Ex. 1.3 [CTRL4667405]).

        131.   In May 2014, Steinberg attempted to schedule a meeting with Bodner, Beren, and

Huberfeld wherein 2 hours needed to be “completely blocked off from David’s schedule.” (See

Bixter Decl. Ex. 586, Beren Tr. Ex. 1.4 [CTRL5096039]). Steinberg designated the importance

of the meeting as “High.” (Id.).

        132.   On October 23, 2014, a potential counterparty, Benjamin Mayer (“Mayer”)

requested a status update, Beren replied “Hope to speak to David Bodner tomorrow.” (Bixter Decl.

Ex. 587, Beren Tr. Ex. 1.7 [CTRL5734023]).           Beren encountered Mayer at the Platinum

Management offices. (Beren Tr. 84:9-12).

        133.   The same day, Bodner scheduled a meeting with Beren and Mayer. (See Bixter

Decl. Ex. 588, Beren Tr. Ex. 1.8 [CTRL5736038]).

        134.   Later on October 23, 2014, Beren recites to Steinberg Bodner’s preferred structure

of a potential Platinum deal:

        Spoke with David Bodner,
        He wants to offer a 3million credit facility with a 2yr term and a 10% coupon on
        all money outstanding along with the following:

        At closing, 1mm will be used strictly for the installation of the IBeacon technology
        in the Simon Malls-15% Equity kicker in stock on a fully diluted basis

        Additionally, 1 mm will only be available once specific benchmarks (tbd) are
        reached-Equity Kicker for the addtl 1 mm will be another 7.5% equity in the
        company




                                                31
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 32 of 177



         The remaining 1mm will only be available once specific benchmarks (tbd) are
         reached- Equity Kicker for the addtl 1mm will be another 7.5% equity in the
         company
         He also mentioned that in case the stock soars at any point to throw in a convert
         feature conv at $1 or somewhere in that range

(Bixter Decl. Ex. 589, Beren Tr. Ex. 1.9 [CTRL5736309]).

         135.   In November 2014, Beren assured Steinberg he would discuss with Huberfeld the

“numbers” concerning a deal that could involve Beechwood. (See Bixter Decl. Ex. 590, Beren Tr.

Ex. 1.25 [CTRL5868388]).

         136.   In 2015, Beren told Steinberg “[w]e need to have a talk with Murray at some point

about economics on this deal. Want to address today?” (Bixter Decl. Ex. 591, Beren Tr. Ex. 1.27

[CTRL7061543]). Steinberg responds “NO. Lets see if we need to use beechwood altogether.”

(Id.).

         137.   On February 5, 2013, Beren asked Levy for materials to send to a potential investor

in the BEOF Funds. (Bixter Decl. Ex. 592, Beren Tr. Ex. 1.51 [CTRL4389904]).

         138.   The next day, Beren, attaching BEOF Funds marketing materials, introduced a

friend to Levy in part to “potentially help raise some money for the deal.” (Bixter Decl. Ex. 593,

Beren Tr. Ex. 1.52 [CTRL4323469]).

          Role on Valuation Committee, PEDEVCO, and PPVA Energy Investments

         139.   In 2013 and 2014, Beren participated in due diligence and strategy with respect to

PEDEVCO, Black Elk, Golden Globe, and the broader “Platinum Oil and Gas assets strategy.”

(Bixter Decl. Ex. 642; [CTRL3695880]; Bixter Decl. Ex. 594, Beren Tr. Ex. 1.50

[CNOCSL_00988542]). Nordlicht, Saks, Levy, Small and a Black Elk Executive, among others,

participated in these calls. (Id.).




                                                32
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 33 of 177



         140.    Beren participated in multiple PPVA valuation committee meetings. (See Bixter

Decl. Ex. 595, Beren Tr. Ex. 1.14 [CTRL4941592]; Bixter Decl. Ex. 596, Beren Tr. Ex. 1.15

[CTRL5762440]).

         141.    Starting in 2014 at the latest, Beren participated in the valuation process for

PEDEVCO and potentially other Platinum Management and/or Beechwood investments. (See

Bixter Decl. Ex. 597, Beren Tr. Ex. 1.55 [BW-SHIP-01027993]).

         142.    On March 14, 2014, Eli Rakower, director of valuations for both Platinum

Management and Beechwood, emailed Steinberg and Beren at their platinumlp.com email

addresses that

                                  (Id.).

Knowledge and Perpetuation of Platinum Management/Beechwood Alter Ego Relationship

         143.    On November 12, 2014, Manela told Beren that “as of January 1 you’ll be on draw

from PPVA and get health insurance as well and well stop everything from beechwood.” (Bixter

Decl. Ex. 598, Beren Tr. Ex. 1.19 [CTRL5813350]). Beren responded: “Sounds good to me.”

(Id.).

         144.    On April 28, 2015, from his platinumlp.com email address and after



                                                (Bixter Decl. Ex. 599, Beren Tr. Ex. 1.23; [BW-

SHIP-01055439]).

         145.    On August 27, 2015, in response to an inquiry as to whether Beechwood has any

“marketing material or over some sort of overview information,” Beren explained that:

         David Steinberg and Ezra Beren are portfolio managers for Platinum Management
         (NY), LLC …




                                                33
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 34 of 177



        Some of the principals of PMNY are also shareholder of a second investment
        company named B Asset Manager/Beechwood re, which provides asset
        management for insurance companies.

        Often, investment opportunities brought by [portfolio managers] of PMNY may not
        fit the investment parameters of PPVA or PPCO, and PMNY may refer the
        opportunity to Beechwood. The compensation terms for [portfolio managers] are
        the same for investments taken by PPVA, PPCO and Beechwood. So in essence
        Steinberg and Beren are PM’s for PPVA, PPCO and Beechwood. Same principles,
        just different sources of capital.

(Bixter Decl. Ex. 335, Beren Tr. Ex. 1.22 [CTRL8802198] (emphasis added)).

        146.   In August 2016, Feuer described Beren as

                                                             (See Bixter Decl. Ex.576, Beren Tr.

Ex. 1.28 [CNOCSL_00488362]).

        147.   Beren formally joined BAM on January 1, 2016. (See Beren Tr. 133:23-134:4;

Bixter Decl. Ex. 602, Beren Tr. Ex. 1.17 [BODNER00000028]).

                                        National Events

        148.   On October 22, 2014, Beren approached Huberfeld, HFF, and Beechwood about a

transaction and requested Saks to review a “                                 referenced National

Events, Inc. (“National Events”). (See Beren Tr. 186:3-12; Bixter Decl. Ex. 603, Beren Tr. Ex.

1.36 [BW-SHIP-00100435]). Beren attached a National Events invoice. (Id.).

        149.   At the time, Beren knew Jason Nissen (“Nissen”) served as an executive at National

Events. (See Beren Tr. 181:2-12).

        150.   On October 23, 2014, Huberfeld asked Rechnitz to call him. (Bixter Decl. Ex. 604,

Beren Tr. Ex. 1.38 [AN002438]).

        151.   On October 28, 2014, Beren relayed Huberfeld’s directive concerning the structure

of any National Events deal to Saks – then BAM’s CIO. (Bixter Decl. Ex. 605, Beren Tr. Ex. 1.38




                                               34
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 35 of 177



[BW-SHIP-01063351]).

                                                                                  . . . .” (Id.).

        152.   On October 29, 2014, Thomas sent a revised term sheet relating to BAM’s

investment in World Event Group, LLC (“WEG”) (the “WEG Term Sheet”). (Bixter Decl. Ex.

606, Beren Tr. Ex. 1.41 [BW-SHIP-01353175]) Thomas instructed Beren to arrange the execution

of an NDA between BAM and WEG. (Id.).

        153.   On December 31, 2014, Beren asked Saks about the status of the WEG Term Sheet.

(Bixter Decl. Ex. 607, Beren Tr. Ex. 1.43 [BW-SHIP-01301402]).

        154.   On January 31, 2015, Saks sent Beren and Huberfeld an article concerning the

“short selling” of Super Bowl tickets.       (See Bixter Decl. Ex. 608, Beren Tr. Ex. 1.44,

[CNOCSL_01166449]).

        155.   On April 23, 2015, Huberfeld directed a deal to Beechwood, along with Rechnitz

and National Events, for 1.4 million for which “no paperwork was required.” (Bixter Decl. Ex.

329, Beren Tr. at Ex. 1.45 [CNOCSL_01581988]).

        156.   On May 31, 2017, the United States Attorney’s Office for the Southern District of

New York indicted Nissen for running a Ponzi scheme involving “Premium Ticket Resale

Business” that precipitated losses to investors of at least $70 million. (See Bixter Decl. Ex. 600).

On September 6, 2019, Nissen pled guilty to one count of wire fraud for his role in running the

Ponzi Scheme. (See id.). On June 1, 2017, a civil complaint alleging many of the same allegations

against Nissen and various National Events-affiliated entities was filed in the New York State

Supreme Court, County of New York. (See Bixter Decl. Ex. 609, Taly USA Holdings, Inc., et ano.

v. Nissen, et al., Index No. 652865/2017 (NYSCEF Doc. No. 1)).




                                                35
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 36 of 177



        157.   The complaint alleges that Beren, as well as Huberfeld, Huberfeld’s wife, HFF,

Jona Rechnitz, and many others, accepted or paid money from the defendants. (Id. at 37).

        158.

                                      (See Bixter Decl. Ex. 600).   In connection with the COBA

scheme, Huberfeld did not reimburse the $60,000 out of his own pocket, rather he caused Platinum

Management to make payments to Rechnitz’s company under the guise of Platinum Management

paying $60,000 for forged New York Knicks ticket invoices. (Bixter Decl. Ex. 109 (United States

v. Seabrook et al., 1:16-cr-00467 (S.D.N.Y.) at ECF No. 1)

        159.   Beren’s LinkedIn page states he works at a “family office.” (Bixter Decl. Ex 583,

Beren Tr. at Ex. 1.1 [CTRL2346681]).

                            HUBERFELD FAMILY FOUNDATION

        160.   On August 14, 1998, HFF was formed as a New York not-for-profit corporation.

(See Bixter Decl. Ex. 96 [BW-SHIP-01513876]). Huberfeld, Laura Huberfeld, and Rae Huberfeld

served as the initial directors of HFF. (Id.).

        161.   On August 15, 1998, HFF elected Huberfeld as President, and Laura Huberfeld as

Secretary and Treasurer. (Id.).

        162.   During the relevant time period, Huberfeld and his family held all directorships and

office positions of HFF.     (See HFF Tr. at 38:5-39:4; Bixter Decl. Ex. 97, HFF Tr. Ex. 710.4

[HFF000006]; see also, e.,g., Bixter Decl. Ex. 98, HFF Tr. Ex. 710.5 [HFF000089]; Bixter Decl.

Ex. 99, HFF Tr. Ex. 710.6 [HFF000133]; Bixter Decl. Ex. 100, HFF Tr. Ex. 710.7 [HFF000133];

Bixter Decl. Ex. 101, HFF Tr. Ex. 710.8 [HFF000205]; Bixter Decl. Ex. 102, HFF Tr. Ex. 710.9

[HFF000223]; Bixter Decl. Ex. 103, HFF Tr. Ex. 710.9 [HFF000265]; Bixter Decl. Ex. 104, HFF

Tr. Ex. 710.10 [HFF000316]; Bixter Decl. Ex. 104, HFF Tr. Ex. 710.11 [HFF000386]).



                                                 36
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 37 of 177



        163.   According to its 2015 Form 990-PF, HFF paid Huberfeld’s daughter Rachel

$120,000 for roughly 20 hours of work per week. (See Bixter Decl. Ex. 104, HFF Tr. Ex. 710.10

[HFF000311]). Huberfeld chose this salary “arbitrarily.” (See HFF Tr. 60:18-24).

        164.   Platinum Management facilitated the employee benefits to be provided by HFF.

(See Bixter Decl. Ex. 106 [CTRL015557]).

        165.   Starting in 2013, Huberfeld Family Foundation, acting through its president,

Murray Huberfeld, invested $1 million in the BEOF Funds, by which the Huberfeld Family

Foundation obtained an interest in Black Elk preferred E equity. (See Huberfeld Tr. 300:24-301:7,

302:7-15; Bixter Decl. Ex.107 [CTRL4689272]).

        166.   On March 7, 2013, Huberfeld directed Joel Edelstein, a Platinum Management

employee, to coordinate with Marcus Fox to arrange for a $1 million loan by HFF into the BEOF

Funds. (See Bixter Decl. Ex. 108 [CTRL3652166]).

        167.   The same day, HFF subscribed to the BEOF Funds in the amount of $1 million.

(See Bixter Decl. Ex. 109 [CTRL4852499]).

        168.   In March 2014, Huberfeld caused the Huberfeld Family Foundation, to roll over its

existing investment in the BEOF Funds. (See Bixter Decl. Ex. 95; SanFilippo Tr. Ex. 1-110;

[CTRL5221242]).

        169.   On September 11, 2014, the Huberfeld Family Foundation received an investor

statement showing that its investment in the BEOF Funds had been fully redeemed in the amount

of roughly $1.025 million. The funds used to redeem the Huberfeld Family Foundation’s

investment in the BEOF Funds derived from the proceeds that Black Elk received from the

Renaissance Sale (defined below) and the redemption payment was made possible as a result of

the Black Elk Scheme (defined below). (See Bixter Decl. Ex. 110 [CTRL4997608]).



                                               37
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 38 of 177



        170.   Before the redemption payment noted in the September 11, 2014 statement, the

Huberfeld Family Foundation previously had received distributions from the BEOF Funds. (See

HFF Tr. 325:20-24)

        171.   Fuchs was unable to redeem any portion of his investment in PPVA in 2016 and,

as a result, Fuchs could not fulfill a charitable pledge. He sought payment from the Huberfeld

Family Foundation of monies owed to him by the Platinum funds. (Fuchs Tr. 60:12-17, 65:24-66-

9).

        172.   On or about March 31, 2016, the Huberfeld Family Foundation and a foundation

affiliated with Bodner made a loan to the Fuchs’ Family Foundation for roughly $325,000. (See

Fuchs Tr. 425:4-13, 427:25-428:4; HFF Tr. 83:21-84:2).

        173.   Fuchs did not repay the loan made to the Fuchs Family Foundation by the Huberfeld

Family Foundation and the outstanding balance is roughly $200,000. (See Fuchs Tr. 436:23-25;

HFF Tr. 100:1-15).

        174.   In addition, between 2013 and 2017, the Huberfeld Family Foundation made, or

participated in (along with Bodner), loans involving Huberfeld’s friends and investors in PPVA,

on wildly non-commercial terms, including:

                   i. Moshe Oratz and related entities (including SBO Trust), for a total of
                      roughly $2 million, which included at least one loan for a non-charitable
                      purpose designed for “making money.” (See HFF Tr. 154:11-155:12;
                      Bixter Decl. Ex. 103, [HFF000299]; Bixter Decl. Ex. 104 [HFF000346];
                      Bixter Decl. Ex. 649 [HFF000410]; Bixter Decl. Ex. 650 [HFF000521]).
                  ii. Aaron Elbogen (“Elbogen”), for a total of roughly $6.5 million. (See Bixter
                      Decl. Ex. 111 (“Elbogen Tr.”) at 83:14-21; Bixter Decl. Ex. 113
                      [CTRL4741771]; Bixter Decl. Ex. 112 [HFF000519]).
                 iii. Hutton Ventures (“Hutton”), for a total of roughly $7 million. (SeeHFF Tr.
                      181:17-21, 181:17-21).
                 iv. Huberfeld-Bodner Family Foundation, for a total of roughly $1.4 million.
                     (See HFF Tr. 258:16-19).



                                              38
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 39 of 177



        175.   The HFF loans described in paragraph 143 above were made upon exorbitant,

commercially-unreasonable terms. (See, e.g., Bixter Decl. Ex. 651 [CTRL4741822] ($2 million

loan to Elbogen at 18 percent interest); Bixter Decl. Ex. 112 [HFF000519] ($1.5 million loan to

Elbogen at 12 percent interest).

        176.   The HFF loan to SBO Trust, guaranteed by Oratz, remains unpaid. (See Bixter

Decl. Ex. 112 [HFF0000522]). A December 2016 loan by HFF to Hutton remains unpaid. (See

HFF Tr. 223:4-10)

        177.   In 2016, Nordlicht claimed a tax break for “contributions” made by HFF to third

party entities because the contributions were in fact repayments of loans that Nordlicht made to

HFF. (See Bixter Decl. Ex. 114 [CTRL7849580]).

                          DAVID BODNER’S CONTROL
                 OF PLATINUM MANAGEMENT AND PPVA’S ASSETS

                                     Beneficial Ownership

        178.   Bodner received fees as a member of the management company, Platinum

Management. (Bodner Admissions #12; Bixter Decl. Ex. 115 [CTRL3491028]; see also e.g.

Bixter Decl. Ex. 116 [BOD_ENT0000002 – BOD_ENT0000018]).

        179.   David Bodner’s charity, the Bodner Family Foundation, provided a “loan” to

 Bernard Fuchs to cover redemption payments owed to Fuchs in exchange for Fuchs’ agreement

 not to sue David Bodner and Murray Huberfeld. (Fuchs Admissions #8; Fuchs Tr. 60:10-62:8).

        180.   In March 2016, Bodner purportedly relinquished his beneficial ownership in

 Platinum Management as part of the March 2016 Release. (Bixter Decl. Ex. 41, Bodner Tr. Ex.

 377.57 [BODNER0000001]; Bixter Decl. Ex. 117, Huberfeld Tr. Ex. 593 [BODNER0000011]).

        181.   During the drafting process, Nordlicht refused to provide a personal guarantee for

 any right of indemnification granted to Bodner, noting “I obviously can’t be responsible


                                               39
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 40 of 177



 personally for David and Murray’s misconduct.” (Bixter Decl. Ex. 42, Bodner Tr. Ex. 377.59

 [CTRL7749843]).

                                   Presence and Oversight

        182.   Bodner maintained an office within the space at 250 W. 55th St. and 152 W. 57th

St., 54th Floor, where Platinum Management and its affiliated entities were located. (Bodner Tr.

78:2-4; Bodner Admissions #23).

        183.   In May 2016, after execution of the March 2016 Release, Bodner maintained a

corner office at Platinum Management. (Bixter Decl. Ex. 118 [CTRL7886517]).

        184.   Bodner was provided with IT infrastructure, IT support, and a registered Bloomberg

terminal in his office at Platinum Management. (Bixter Decl. Ex. 652 [CTRL5810496]; Bixter

Decl. Ex. 119 [CTRL3142444]; Bixter Decl. Ex. 120 [CTRL5717681]).

        185.   Bodner was provided a secretary, was employed by Platinum Management, to

answer phone calls and receive emails on Bodner’s behalf. (Bodner Tr. 78:5-10; Bixter Decl. Ex.

121 [CTRL8505120 – CTRL8505121]; Bixter Decl. Ex. 122 [CTRL5164887] (Secretary

informing contact about Bodner not having an email address: “His email is my email I print and

fax or hand him every email that is for him”); Bixter Decl. Ex. 123 [ALB0000774]; Albanese Tr.

32:14-21 (Assistant at Centurion and then Platinum); Bixter Decl. Ex. 124 (“McGovern-Muller

Tr.”) at 165:13-167:23 (assistant at Platinum Management)).

        186.   Bodner regularly met with Platinum Managment executives and employees. (See,

e.g., Bixter Decl. Ex. 125 [CTRL6385723] (Mark Nordlicht (requesting 4 “uninterrupted hours”);

Bixter Decl. Ex. 126 [CTRL3497307]; Bixter Decl. Ex. 127 [CTRL4670006] (Landesman

indicating it was Bodner who called for meeting); see also Katz Tr. 266:10-267:2 (Bodner

“summoning” different people from management” into his office)).



                                               40
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 41 of 177



        187.   Bodner participated in the partner meetings convened to discuss performance of the

funds overseen by Platinum Management and its affiliated investment advisers, including PPVA.

(Bodner Admissions #45; Katz Tr. 260:4-18; Fuchs Tr. 44:20-45:6 (describing private monthly

meetings with Bodner, Huberfeld and Nordlicht)).

        188.   Bodner personally called for partner meetings at times. (Bixter Decl. Ex. 128

[CTRL3695379]; Bixter Decl. Ex. 129 [CTRL2106638]).

        189.   Bodner requested position-level information regarding the funds be brought to

partner meetings. (Bixter Decl. Ex. 130 [PPVA_RH_0249010]).

        190.   On July 30, 2015, Bodner sent an email from his personal email account, that

contained a link to the email address for Harvey Werblowsky, in-house counsel for PPVA and

Platinum Management, and the following text:

        I'm really concerned that if Ed Bonach from CNO Financial Group
        Finds out we invested beechwoods money into platinum with its illiquid
        investments (since it didn't exactly fit their investment objective) he won't trust us
        and he will take all of the aprox 500 mil, he has invsted in beach wood -0
        That means beechwood would either implode or not be able to function fiancialy
        and may have to be dissolved;
        Even though we did a cancel and correct
        We weren't exactly honest with Ed about the original invstment or that
        beechwood and platinum really are integrated
        I'm concerned,
        What should we do ?
        I haven't called anybody back yet-I'm just trying todo som damage control right
        now.

(Bixter Decl. Ex. 131 [CTRL7128044]).

        191.   Bodner was the intended audience of significant presentations regarding PPVA’s

financial status, “significant investments” and strategic goals. (Bixter Decl. Ex. 49, SanFilippo Tr.

Ex. 1.130 [CTRL8008893 – CTRL8008894]).




                                                 41
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 42 of 177



        192.      For example, in a January 2016 presentation to Feuer, Taylor, Bodner and

Huberfeld prepared by Seth Gerszberg, Steinberg, Levy, Manela, and others, the following topics

were discussed:

               a. PPCO goal of raising $80M, moving $50M of equity from PPCO to PPVA and
                  using $30M to fund ongoing operations;
               b. Reviewing PPCO outflows (expenses, redemptions, investments), PPCO inflows
                  and deficits, and strategies for raising $80M in PPCO, including $20M by “David
                  and Murray’s investor list” and “additional debt from Beechwood” of $50M;
               c. PPVA Goals of raising $200M, converting $25-40M of 2015 redemptions to debt,
                  renegotiate and refinance debt and sell Implant Sciences for $80-$100M;
               d. Reviewing PPVA outflows of $205M (expenses, interest owed, margin calls,
                  redemptions), PPVA potential inflows through creation of management share class,
                  sale of Implant Sciences, noting that “if none of these happen, PPVA is facing a
                  $150MM deficit” and “even after all these potential inflows, PPVA still faces a
                  minimum deficit of 50M (assuming we can postpone the 2015 redemptions)”;
               e. Reviewing details of the “significant investments” including whether the positions
                  were encumbered or unencumbered;
               f. Reviewing existing debt and encumbrances, noting that “Due to BAM’s security
                  interests in PPVA’s assets, namely Agera and Implant, PPVA only has approx
                  $40MM of assets which are unencumbered that can be borrowed against.
                  PPVA has no ability to borrow additional funds to cover its deficit.”;
               g. Reviewing a plan for “Beechwood-Financing the Deficit” and the use of the
                  proceeds;
               h. And a slide entitled “David and Murray” asking “What do we need from David and
                  Murray? Help us figure out short-term liquidity issues, Help us close investment
                  into PPCO and the management share class, [and] renegotiate the Beechwood
                  note.”
(Bixter Decl. Ex. 643 [CTRL8008894] (emphasis added)).




                                                  42
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 43 of 177



                                              Financials

        193.      Bodner received information regarding the financial status of Platinum

Management, PPVA, investments, affiliates and/or its subsidiaries from Platinum Management

employees on a regular basis, which information was not provided to passive investors. For

example:

               a. From Uri Landesman on August 4, 2013, a detailed listing of the Assets Under
                  Management for Platinum Management and each fund. (Bixter Decl. Ex. 132
                  [CTRL3690665]; Bodner Admissions #63).
               b. From David Steinberg, a January 9, 2014 report from The Seaport Group
                  recommending sale of Black Elk 13.75% Senior Secured Notes because the bonds
                  were “overvalued in the 80’s” and states “However, we believe that the PDP PV-
                  10 in the NSAI report significantly overstates asset value given the report’s
                  assumption of $2.87/Mcfe for cash operating expenses, compared to actual cash
                  operating expenses of $6.22-$8.60/Mcfe over the past six quarters. We thus believe
                  recovery could be significantly lower.” (Bixter Decl. Ex. 133 [CTRL5081596,
                  CTRL5081599]; Bodner Admissions #79).
               c. From Mark Nordlicht, February 6, 2014, regarding Beechwood’s allocations,
                  where they discussed how to distributed Beechwood’s insurance money through
                  PPVA. (Bixter Decl. Ex. 134 [CTRL5167622]).
               d. From Uri Landesman on April 13, 2015 regarding the amount of subscriptions
                  received by PPVA in March 2015. (Bixter Decl. Ex. 135 [ALB0001068]).
               e. From Joan Janczewski regarding “how much more we have to pay to the Black Elk
                  investors” with Bodner “anxious for data.” (Bixter Decl. Ex. 136 [CTRL3312593]).
               f. Estimated fund performance for April 2012 from Uri Landesman (Bixter Decl. Ex.
                  137 [CTRL3571465]).
               g. Bodner admits to receiving monthly valuation figures for PPVA. (Bodner. Tr. at
                  25:1-25).

        194.      During a Platinum Management partner meeting in January 2015 (“January 2015

Partner Meeting”), Bodner stated to Bernard Fuchs, Nordlicht and Huberfeld that Platinum

Management had overvalued certain of the assets of PPVA. (Fuchs Tr. 26:17-30:20; Fuchs

Admissions #3). In 2015, Bodner had a heated argument with Nordlicht “about the fund [PPVA],

about the investments, [and] about the valuations.” (Fuchs Tr. 26:17-30:20). According to Fuchs,

Bodner told Nordlicht, in front of Fuchs and Huberfeld, “that the valuations were not right, that

                                                  43
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 44 of 177



Mark Nordlicht wasn’t properly marking the fund, and . . . he has to redo the fund because he . . .

doesn’t like the way the valuations were doing.” (Id.) And, it was Bodner who alone stated “no

partner’s taking any money out.” (Id.) Fuchs testified that the ultimate decision makers for

Platinum Management with final authority were Bodner, Huberfeld, and Nordlicht. (Fuchs Tr.

49:22 to 50:8).

                                 Management Strategic Involvement

        195.        Bodner was involved in decision-making with Huberfeld and Nordlicht regarding

Platinum Management and its funds. (Fuchs Tr. 63:2-10; Katz Tr. 34:22-25:24 (describing Bodner

and Huberfeld as “co-equal partners and Nordlicht was treated as a more junior partner”)).

        196.        For example, Bodner was involved in and had input into investment positions,

strategic decisions, and redemption issues:

               a. Platinum Management response to SEC Audit request that Bodner provided “input
                  and opinions regarding investments or other potential investments.” (Bixter Decl.
                  Ex. 57, SanFilippo Tr. Ex. 1.6 [CTRL6645956]).
               b. Bodner sourced investments for Platinum. (Saks Tr. 57:10-58:24).
               c. Nordlicht discussing “decisions by committee” of “3 people” in reference to
                  himself, Bodner and Huberfeld. (Bixter Decl. Ex. 40, Bodner Tr. Ex. 377.34
                  [CTRL4919566]).
               d. Bodner wanting to “know if Agera could borrow 30 million and dividend it out to
                  us on short term basis to see us through next 2 months until management share class
                  comes in.” (Bixter Decl. Ex. 138 [CTRL7620246]).
               e. Bodner and Huberfeld prevailing in their desires regarding the China Horizon
                  investment. (Katz. Tr. 259:13-22).
               f. Investor indicating to Bodner that the “timing [of redemption request] is in your
                  hands” (Bixter Decl. Ex. 139 [CTRL5165396]).
               g. Nordlicht sending Bodner a letter from aggrieved investor threatening to report
                  Platinum Management to the SEC. (Bixter Decl. Ex. 140 [BODNER0000016]).
               h.

                                                                  (Bixter Decl. Ex. 64, Huberfeld Tr.
                    Ex. 671 [BW-SHIP-00914974]).



                                                   44
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 45 of 177



               i. Nordlicht inquiring of Levy as to status of “freeing up the 35 million in cash of
                  black elk bonds that was supposed to come ‘right out’” and whether he had “firm
                  belief on money coming out. Before I go to David on bridge and restructuring plan
                  on gom holdings, I need to know that money will be there and ideally, fast.” (Bixter
                  Decl. Ex. 141 [CTRL4976660]).
               j. Nordlicht discussing with Levy his “current thinking I to buy back some black elk
                  debt with excess. I can sell that on Dovid easily if I ended up with nostar instead of
                  beee…” (Bixter Decl. Ex. 142 [CTRL4997418]).
               k. Nordlicht discussing with Levy the need to “prep jeff we want to buy back roughly
                  30 million of bonds. We will go out to the market starting next week with 10 and
                  do the other 20 as they come off. Please tell him today. I will talk to Dovid over the
                  weekend but if he ask, u can tell him about position swap.” (Bixter Decl. Ex. 143
                  [CTRL5006332]).
               l. Bodner participating in call regarding PEDEVCO following receipt of report
                  showing decreased PV-10 due to reduction in boe recovery per PUD well and
                  increased operating costs. (Bixter Decl. Ex. 144 [CTRL5097898]).
               m. Nordlicht setting up call to discuss “fund performance and marketing update”
                  asking that “Uri, Bernie Fuchs, Kerry Proper, Antonio, David Levy, David Bodner,
                  Murray, [and] Andrew Kaplan” be on. (Bixter Decl. Ex. 145 [CTRL7612213]).

        197.      Bodner was a “leader of the [Platinum Management] organization” because in

meetings with Platinum Management, “if there was any disagreement as to what had to be done,

[Bodner] was consulted and he had the last word.” (Katz Tr. 266:10-267:20).

        198.      Bodner participated in bringing Fuchs on as a partner in 2014. (Fuchs Tr. 24:25-

26:8; Bodner Admissions #5).

                                           Employee Matters

        199.      Bodner participated in meetings to discuss employee downsizing at Platinum

Management. (Bodner Tr. Ex. 377-28; Bixter Decl. Ex. 80, Testimony of Daniel Mandelbaum,

United States v. Nordlicht et al., 16-CR-640 (S.D.N.Y.) at 4321:6-21).

        200.      Bodner informed his secretary that her role was going to be eliminated. (Albanese

Tr. 50:8-24).

        201.                                                               Platinum Management (and

Beechwood). (Bixter Decl. Ex. 146 [AN000272] (Nordlicht complaining about Bodner

                                                    45
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 46 of 177



“shtupping” people in to Platinum Management); Bodner Tr. 171:24-172:7; Saks Tr. 55:17-56:8;

Bixter Decl. Ex. 147 [CTRL5014747] (Landesman to Nordlicht about “disseminating news of the

new roles for several key personnel” and “Duvid allegedly wants to sit down at some point this

week to discuss…”).

        202.      Bodner interviewed candidates for jobs at Platinum Management and Beechwood.

(Bixter Decl. Ex. 77 [BW-SHIP-01064379] (Bodner conducting interview of candidate Jeremy

Apfel in November 2014)).

        203.      Bodner’s family members worked for Platinum Management, Beechwood, and/or

Agera, including:

               a. Yaakov “Itchy” Bodner (Bodner Tr. 355:6-8);

               b. Samuel Adler (Bixter Decl. Ex. 148 (“Adler Tr.”) at 43:5-11); and

               c. Zevi Mayer (Bixter Decl. Ex. 149 [ALB0000982]).

                             Soliciting Investors and Investor Relations

        204.      Bodner provided input into investor relations. (Bixter Decl. Ex. 150

[CTRL5765730] (Landesman indicating he is not going to make further investor calls “unless

Duvid asks me to”)).

        205.      Bodner solicited investors for funds managed by Platinum Management and its

affiliated investment advisers. (Bixter Decl. Ex. 57, SanFilippo Tr. Ex. 1.6 [CTRL6645956]

(Platinum Management response to SEC Audit request describing Bodner as having “introduced

investors to funds managed by the Advisers.”); Saks Tr. 55:17-56:8; Fuchs Tr. 375:14-20).

        206.      Bodner served as the point of contact for certain high-value investors. (Bixter Decl.

Ex. 151 [CTRL5171525] (Landesman identifying investors for Bodner to call); Bixter Decl. Ex.

152 [CTRL3641764] (Huberfeld identifying contacts for Bodner “after funding of bayberry”)).



                                                   46
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 47 of 177



         207.   One such investor was Marcos Katz, who held nearly $50 million in the fund.

(Bixter Decl. Ex. 153 [ALB0001631]; Bixter Decl. Ex. 154 [CTRL8253723]).

         208.   Bodner met with Mr. Katz on more than one occasion, including traveling to

Mexico to see Mr. Katz regarding Mr. Katz’s request to redeem his investment in PPVA. (Katz

Tr. 43:14-24, 65:3-70:13; 111:15-112:12; Bixter Decl. Ex. 155 [CTRL7922210 – CTRL7922211]

(May 2016 charter flight invoice for Bodner trip to Acapulco); Bixter Decl. Ex. 156

[CTRL7920886] (Katz requesting PPVA statements to “prepare” for meeting with Bodner)).

         209.   Bodner pressed Mr. Katz not to ask for redemptions from the fund. (Katz Tr. 43:8-

10).

         210.   Bodner represented to Mr. Katz that “PPVA had sufficient assets to permit the

Katzes to fully withdraw their investment.” (Katz Tr. 52:23-53:20).

         211.   Mr. Katz wrote to Bodner, Huberfeld and Nordlicht, in April 2016 after learning of

Bodner’s release “What the hell is going on? I left 50 million USD in the fond [sic] just because I

trusted you.” (Bixter Decl. Ex. 84 [CTRL7814403]).

         212.   Huberfeld and Bodner were present during a meeting where Nordlicht promised

that 40% of the Mr. Katz’s investment in PPVA would be repaid by December 2016. (Katz Tr.

61:2-18. 275:21-276:23).

         213.   In or around December 2015, Michael Katz, Marcos Katz’s grandson, was granted

access to Platinum Management in an effort to oversee his grandfather’s significant investment.

(Katz Tr. 198:14-199:3, 205:9-17). In so doing, Michael Katz met with Bodner. (Id. at 94:17-

95:5).




                                                47
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 48 of 177



        214.   In January 2016, Nordlicht implored Bodner to contact investors and connections

including Mr. Katz, Garfunkel, Elbogen, Schroen, to request investments. (Bixter Decl. Ex.86,

Bodner Tr. Ex. 377.37 [CTRL7736607]; Bixter Decl. Ex. 71 [CTRL7736228]).

        215.   Bodner offered to and did provide personal guarantees for certain high-value

investors. (Fuchs Tr. 173:15-179:14, 303:8-305:17).

                           Ownership of Subsidiaries and Affiliates

        216.   PPBE Management LLC was the investment manager for the BEOF Funds. (Bixter

Decl. Ex. 92, Bodner Tr. Ex. 377.62 [CTRL3679394]).

        217.   Grosser Lane Management, through its interest in the David Levy Grantor Trust

III, was a beneficial owner of PPBE Management LLC and PPBE Holdings LLC and received

payments from the David Levy Grantor Trust III. (Bodner Admissions #90, 92, 94, 96, 98; Bixter

Decl. Ex. 93 [CTRL3710417] (“per partner” breakdown of quarter 2 fees from Black Elk,

including “72k” for Bodner); Bixter Decl. Ex. 157 [CTRL3756202]; Bixter Decl. Ex. 94

[CTRL5221595]).

        218.   Entities affiliated with the Bodner family provided the initial capital investment for

Beechwood along with the Huberfeld and Nordlicht families. (Bodner Admissions #150).

                          BERNARD FUCHS’ CONTROL
                 OF PLATINUM MANAGEMENT AND PPVA’S ASSETS

        219.   In mid-2014, Bodner, Huberfeld and Nordlicht approved Fuchs to be a 10% partner

in Platinum Management in exchange for maintaining his investment in PPVA. (Fuchs Tr. 24:25

– 25:2-20, 26:3-8).

        220.   Fuchs did not maintain a formal office at Platinum Management, but was present

several times a week for several hours. (Fuchs Tr. 104:3-106:4).




                                                48
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 49 of 177



        221.      Fuchs was provided with the “bfuchs@platinumlp.com” email address prior to his

admission as a Platinum Management partner and was sending emails from this email address and

conducting business by at least 2011. (Bixter Decl. Ex. 158 [CTRL1801391]).

        222.      Fuchs routinely met with senior Platinum Management executives and employees

to discuss strategic objectives. (Fuchs Tr. 100:25-102:12).

        223.      Fuchs participated in the partner meetings convened to discuss performance of the

funds overseen by Platinum Management, including PPVA. (Fuchs Tr. 44:20-45:6 (describing

private monthly meetings with Bodner, Huberfeld and Nordlicht)).

        224.      Fuchs received information from Platinum Management employees relating to the

financial status of Platinum Management, PPVA and its investments, for example:

               a. Landesman asking Fuchs to push his people for “new money” and
                  informing Fuchs that the books look “a little shvach” (i.e. underwhelming)
                  this month. (Bixter Decl. Ex. 159 [CTRL3596900]).

               b. Landesman sending Fuchs preliminary estimated PPVA performance
                  numbers. (Bixter Decl. Ex. 160 [CTRL4336049]).

               c. Landesman informing Fuchs of sale of shares in Implant Sciences
                  Corporation including counts and pricing, as well as share prices in
                  Navidea. (Bixter Decl. Ex. 161 [CTRL5842484]).

        225.      During a partner meeting in January 2015, Bodner told Bernard Fuchs that Platinum

Management had overvalued certain of the assets of PPVA. (Fuchs Tr. 26:17-30:20; Fuchs

Admissions #3). In 2015, Bodner had a heated argument with Nordlicht “about the fund [PPVA],

about the investments, [and] about the valuations.” (Fuchs Tr. 26:17-30:20) According to Fuchs,

Bodner told Nordlicht, in front of Fuchs and Huberfeld, “that the valuations were not right, that

Mark Nordlicht wasn’t properly marking the fund, and . . . he has to redo the fund because he . . .

doesn’t like the way the valuations were doing.” (Id.) And, it was Bodner who alone stated “no

partner’s taking any money out.” (Id.) Fuchs testified that the ultimate decision makers for


                                                  49
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 50 of 177



Platinum Management with final authority were Bodner, Huberfeld, and Nordlicht. (Fuchs Tr.

49:22 to 50:8).

        226.      Fuchs received a “loan” from Huberfeld, through the Huberfeld Family Foundation,

and from Bodner through a charitable foundation associated with the Bodner family, in exchange

for Fuchs signing the March 2016 Release. (Fuchs Tr. 86:3-96:11).

                              Management and Strategic Involvement

        227.      Fuchs was involved in and had input into investment positions, strategic decisions,

and redemption issues:

               a. Fuchs had a hands-on role with China Horizon. (Steinberg Tr. 96:8-14).

               b. Fuchs was a member of the China Horizon board and participated in meetings
                  regarding changes to the board membership.       (Bixter Decl. Ex. 162
                  [CTRL2194218]).

               c. Fuchs answered questions and participated in Platinum Management’s response to
                  the SEC investigation. (Fuchs Tr. 110:2-112:22).

               d. Fuchs served as a primary point of contact at Platinum Management for the
                  executives of China Horizon. (Bixter Decl. Ex. 163 [CTRL6570125] (Alan
                  Clingman requesting to meet with Nordlicht and Fuchs in advance of the China
                  Horizon Board call)).

               e. Fuchs was included in negotiations of pay outs from the Echo Therapeutics Stock
                  Purchase Agreement. (Bixter Decl. Ex. 164 [CTRL5986199]).

               f. Fuchs would sit in on meetings where investments were discussed and would ask
                  Platinum Management employees about the investments they oversaw. (Steinberg
                  Tr. 95:6-23, 97:5-98:6).

        228.      Fuchs was a primary participant in creating Platinum Management’s Asia

marketing team. (Bixter Decl. Ex. 165 [CTRL4794300]).

        229.      Fuchs offered to pay from his personal funds any excess salary expenditures for the

Asia marketing team. (Bixter Decl. Ex. 166 [CTRL4751844]).




                                                  50
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 51 of 177



        230.   Fuchs negotiated the salary Landesman expected going forward as part of the

March 2016 Release process. (Bixter Decl. Ex. 167 [CTRL8339660]).

        231.   Fuchs was informed as to Platinum Management employee benefits issues, for

example, the cancelling of employee credit cards in January 2015. (Bixter Decl. Ex. 168

[CTRL6644823] (to which Fuchs responds “Keep up the pressure on everyone to get accustomed

to the new rules”)).

        232.   Fuchs recommended the hiring of Alice Chen, a senior member of the Platinum

Management Asia marketing team. (Fuchs Admissions #4).

        233.   Fuchs proposed terms for a transaction that would involve the sale of Beechwood.

(See Fuchs Tr. 375:9-13; Bixter Decl. Ex. 169, Fuchs Tr. Ex. 154 [BW-SHIP-00831514]).




                         Soliciting Investors and Investor Relations

        234.   Fuchs solicited investors for PPVA and related transactions. (Fuchs Admissions

#7; Steinberg Tr. 96:15-18; Bixter Decl. Ex. 170 [CTRL2072960] (Landesman requesting Fuchs

to “raise big money” for November 2011)).

        235.   Fuchs served as the point of contact for certain high value PPVA and BEOF Funds’

investors, including Thai Lee. (Bixter Decl. Ex. 171 [CTRL4342424] (Fuchs pitching Black Elk

to Thai Lee in February 2013)).

        236.   Fuchs also met with significant investor Marcos Katz on more than one occasion,

including traveling with Bodner to Mexico to see Mr. Katzregarding PPVA and Mr. Katz’s request

to redeem his investment. (Katz Tr. 43:14-24, 65:3-70:13, 111:15-112:12; Bixter Decl. Ex. 155

[CTRL7922210 – CTRL7922211] (May 2016 charter flight invoice for Bodner trip to Acapulco);

Bixter Decl. Ex. 172 [CTRL6922071] (June 2015 meeting).

                                              51
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 52 of 177



        237.      Fuchs offered to and did provide personal guarantees for certain high-value

investors in PPVA. (Bixter Decl. Ex. 173, Fuchs Tr. Ex. 150.31 [CTRL7126437] (Fuchs telling

investor “If he puts in at least $10m we will give him prrsonal [sic] guarantees from Murray, David

Bodner and myself, besides from Mark Nordlicht”)).

        238.      Fuchs provided personal funds to keep investors out of the side pocket for PPVA’s

illiquid investments. (Bixter Decl. Ex. 174 [CTRL8239368] (noting that “Bernie is using $3mm

of his own money to keep [Rivie Schwebel Retirement Plan] out of the SP”)).

        239.      Fuchs offered to and did provide guarantees on behalf of Platinum Management as

well. (Bixter Decl. Ex. 175 [CTRL4905644]).

        240.      Fuchs tried to and did convince investors not to redeem their investment and

assuaged investor concerns, for example:

               a. Fuchs agreeing to contact an investor who was concerned that “Some friends have
                  said that people are pulling money out of Platinum. They are afraid the fund has no
                  future. What do you know about this? Is it just a false rumor? Is there some truth to
                  it? I hope you will tell me if anything is wrong with it. This is what I am living on
                  these days.” (Bixter Decl. Ex. 176 [CTRL6214094]).

               b. Fuchs telling investor in November 2014 “I would not redeem anymore.” (Bixter
                  Decl. Ex. 177 [CTRL5809659]).

               c. Fuchs indicating he had “time to have him recant” in response to investor request
                  for redemption forms in April 2015. (Bixter Decl. Ex. 178 [CTRL6718968]).

        241.      Fuchs fielded calls from “unhappy” investors about the timing for receipt of their

unpaid redemptions in May 2016. (Bixter Decl. Ex. 179, Fuchs Tr. Ex. 150.59 [CTRL7891159]

(Fuchs noting “I guess I need to hear more grief and complaints from unhappy investors who were

promised and again broken promises”)).

        242.      Fuchs made misleading statements to investors concerning PPVA. (Bixter Decl.

Ex. 180 [CTRL7884645] (Fuchs noting to Nordlicht “I will not answer anybody anymore. I can’t

lie anymore and i can’t handle all the pressure anymore. Please call me‼‼‼‼”) (emphasis added)).

                                                   52
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 53 of 177



                        OVERVALUATION OF GOLDEN GATE OIL

        243.   Golden Gate Oil, LLC (“Golden Gate”) is a limited liability company organized

under the laws of the State of Delaware on March 19, 2012. The initial member of Golden Gate

was Amrich Energy, Inc. (“Amrich”), with PPVA subsidiary Precious Capital LLC (“Precious”)

acquiring a membership interest shortly thereafter. (Bixter Decl. Ex. 181 [CTRL8967297]).

        244.   Golden Gate Oil was formed to for the purpose of leasing, developing and operating

certain oil fields located in California. At the time Golden Gate was formed in 2012, the oil fields

it leased had been dormant since the 1980’s. (Bixter Decl. Ex. 182 [PPVA_RH_0648377 –

PPVA_RH_0648378]).

        245.   On or about April 10, 2012, Precious and Golden Gate Oil entered into that certain

Note Purchase Agreement (the “Precious NPA”), by which Precious agreed to loan Golden Gate

(the “Golden Gate Loan”) up to $25 million to fund development of the oil fields leased by

Golden Gate. Interest on the Golden Gate Loan was to be charged at an aggregate rate of 24.999%,

of which 15% was payable on a current basis and 9.999% was deferred until the maturity date,

initially April 10, 2015. The loan was secured by a security interest in and lien on all of the assets

of Golden Gate Oil. (Id.)

        246.   Although it was not a party to the Precious NPA, PPVA funded the amounts loaned

to Golden Gate by Precious, via transfers from PPVA to Precious to Golden Gate. (See, e.g. Bixter

Decl. Ex. 183 [CTRL6182011]; Bixter Decl. Ex. 184 [CTRL4587183]).

        247.   Also on or about April 10, 2012, Precious was granted 48% of the membership

interests in Golden Gate, pursuant to that certain Amended and Restated Operating Agreement

dated April 10, 2012 (the “Golden Gate April 2012 Operating Agreement”). Precious did not

make a separate capital contribution to Golden Gate in exchange for the membership interests it



                                                 53
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 54 of 177



received, but rather received those interests as additional consideration for providing the Golden

Gate Loan. (Bixter Decl. Ex. 182 [PPVA_RH_0648377 – PPVA_RH_0648378]).

        248.   The Golden Gate Loan was to be disbursed in tranches, with an initial draw of $6.5

million at the closing to fund the initial costs of drilling four production wells and one water

disposal well. (Id.)

        249.   The Precious NPA contained specific milestones and conditions precedent that

Golden Gate was required to fulfill in order to obtain additional draws of up to an aggregate of

$10 million (including the initial $6.5 million draw) as well as any further borrowings up to the

total available amount of $25 million. (Id.)

        250.   In an email dated April 3, 2012 from Platinum Management portfolio manager Ari

Hirt (“Hirt”) to Nordlicht, with a copy to Jed Latkin (“Latkin”), Hirt described the investment

rationale and parameters of the proposed Golden Gate financing. Among other things, Hirt

explained that (i) the PV10 value of the oil fields leased by Golden Gate was estimated to be

$1 billion according to a reserve report prepared by Degolyer & MacNaughton (“D&M”), (ii)

Golden Gate’s net revenues from operations were projected to be well in excess of $1 million per

month from and after September 2012, which would “put us in a good position to be completely

repaid within two years on the principal [of the Golden Gate Loan]”, (iii) draws in excess of the

initial $6.5 million funding were contingent on meeting specific milestones. (Bixter Decl. Ex. 185

[CTRL3347753]).

        251.   On the same day, Nordlicht responded to Hirt’s email as follows:

        Obviously i am a sucker for upside but i do quibble with 2 items in your investment
        rationale.
        1- i cringe at the 1 billion pv10 number as it doesnt mean anything. Our pv 10 in black elk
        of 1 billion is a number u can work off of but when u have billion pv 10 on fields that
        are worth 15 in sale now, it doesnt really mean much...but hopefully what we are saying
        is upside


                                                54
#73476550_v1
           Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 55 of 177



            exists.
            2- i feel like team is supbar in that it's an experienced team at the top that has never been
            successful to this magnitude, not even close. It doesnt mean we are not a do, i just want to
            make sure we dont get high on our own supply as uri wd say!!!!1

(Id. (emphasis added)).

            252.     A month by month schedule summarizing Platinum Management’s valuations of

the Golden Gate Loan and PPVA’s indirect interest in the Golden Gate equity, prepared by Joseph

SanFillipo and sent to Nordlicht on or about November 7, 2014 (the “GGO Valuation

Summary”), shows that for the months May-August, 2012, the Golden Gate Loan was valued at

100% of the total principal owed plus the 15% accruing current interest, $0 value was ascribed to

the 9.999% deferred interest, and $0 value was ascribed to PPVA’s indirect 48% equity interest in

Golden Gate Oil. (Bixter Decl. Ex. 92, Bodner Tr. Ex. 377.62 [CTRL3679394]).

            253.     The Third Quarter update document sent by Zachary Weiner of Platinum

Management to Marina Fedotova of Sterling Valuation Group (“Sterling”), Platinum

Management’s third party valuation agent, in anticipation of a September 27, 2012 call, indicates

that until Golden Gate generated sufficient cash flow to pay the interest due on the Golden Gate

Loan, current interest would accrue but not be paid. (Bixter Decl. Ex. 182 [PPVA_RH_0648377

– PPVA_RH_0648378]).

            254.     For the month ended September 30, 2012, Platinum Management continued to

value the Golden Gate Loan at 100% of principal plus the 15% accruing interest, and still did not

ascribe any value to the 9.999% deferred interest. However, the value ascribed to PPVA’s indirect

48% equity interest in Golden Gate was $19.2 million. Platinum Management prepared its Golden

Gate Oil related valuations for the period ended September 30, 2012 in November 2012. (Bixter

Decl. Ex. 187 [CTRL5906056]).


1
    This entire email is [sic]

                                                     55
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 56 of 177



        255.   The $19.2 million value that Platinum Management ascribed to PPVA’s indirect

48% equity interest in Golden Gate for the period ending September 30, 2012 was premised upon

a November 1, 2012 report (the “Nov. 2012 Report”) prepared by consultant American Energy

Advisers, Inc., which estimated that the market value of the fields that Golden Gate had begun to

develop plus the market value of the field it had not yet drilled totaled approximately $50.7 million.

Platinum Management calculated its valuation of the equity by subtracting the total principal plus

15% accrued interest under the Golden Gate Loan as of September 30, 2012 from $50.7 million,

then multiplying the result by 48%. (Bixter Decl. Ex. 188 [CTRL3439746 – CTRL3439748]).

        256.   For the months ended October 31 and November 30, 2012, Platinum Management

continued to ascribe a $19.2 million value to PPVA’s indirect 48% equity interest in Golden Gate,

and to value the debt at 100% of principal borrowed plus 15% accrued interest. (Bixter Decl. Ex.

187 [CTRL5906056]).

        257.   For the month ended December 31, 2012, Platinum Management increased its

valuation of PPVA’s indirect 48% equity interest in Golden Gate to $37.44 million. (Id.)

        258.   Golden Gate Oil’s financial statements for the period ended December 31, 2012

show that it had a total of $1.08 million of operating revenue for the period from inception of the

company through December 31, 2012. (Bixter Decl. Ex. 189 [CTRL5029067]).

        259.   Platinum Management increased its valuation of PPVA’s indirect 48% equity

interest in Golden Gate to $39.5 million for the month ended January 31, 2013, then retained that

valuation for the months ended February 28, and March 31, 2013. (Bixter Decl. Ex. 187

[CTRL5906056]).




                                                 56
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 57 of 177



        260.   Platinum Management increased its valuation of PPVA’s indirect 48% equity

interest in Golden Gate to $47.44 million for the month ended April 30, 2013, and maintained the

same valuation for the month ended May 31, 2013. (Id.)

        261.   Platinum Management increased its valuation of PPVA’s indirect 48% equity

interest in Golden Gate to $48 million for the month ended June 30, 2013, then held that same

valuation for each month from June-November, 2013. (Id.)

        262.   Platinum Management increased its valuation of PPVA’s indirect 48% equity

interest in Golden Gate to $176 million for the month ending December 31, 2013. (Id.)

        263.   Golden Gate Oil’s financial statements for the period ended December 31, 2013

show that it had a total of $1.062 million of total operating revenue for the period from inception

of the company through December 31, 2013. (Bixter Decl. Ex.189 [CTRL5029067]).

        264.   The minutes of the January 24, 2013 Platinum Management Valuation Committee

meeting contain an update by Hirt as to the status of Golden Gate Oil’s operations. Hirt reported

that in November 2012, Golden Gate Oil drilled a total of seven wells. However, as of January

24, 2013, Golden Gate Oil had not commenced production from those wells because issuance of

the permits it required to operate them was delayed at least 6-8 weeks. Hirt estimated that

production would not begin until April 2013. (Bixter Decl. Ex. 190 [CTRL4493608]).

        265.   On January 10, 2013, Nordlicht, Levy and Hirt exchanged emails concerning

diligence materials about Golden Gate Oil to be provided to employees of Black Elk and a visit by

the Black employees to Golden Gate Oil. (Bixter Decl. Ex. 191 [CTRL3783598]).

        266.   Thereafter, Black Elk employees, including Art Garza and John Hoffman,

conducted diligence with respect to Golden Gate Oil. On March 14, 2013, Steve Lieberman of

American Energy Advisers, Inc., a consultant to Golden Gate Oil, emailed John Hoffman and Art



                                                57
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 58 of 177



Garza of Black Elk, representatives of NSAI Petroleum, as well as Hirt, Levy and Nordlicht,

concerning plans for an upcoming site visit to Golden Gate Oil. In his email, Lieberman confirmed

that the seven wells dug the prior year were still not operating as of that date but were expected to

begin flush production by March 27, 2013. (Bixter Decl. Ex. 192 [CTRL3851417]).

        267.   On March 24-25, 2013, Nordlicht and Hirt exchanged emails concerning potential

structures for a transaction by which Black Elk would purchase all or a portion of Golden Gate.

The potential structures assumed a total purchase price for Golden Gate of $75 million or less. At

one point in the discussion, Nordlicht indicated that a deal was necessary “because let's face it, if

we dont do some sort of deal with this company, it's going to go [from] potential shining light to

headache very quickly and we have enough headaches.”                [sic]   (Bixter Decl. Ex. 193

[CTRL3854871]).

        268.   On April 5, 2013, Art Garza of Black Elk circulated to Nordlicht, Levy and John

Hoffman of Black Elk a copy of the NSAI preliminary reserve report assessing the amount and

potential value of the reserves contained in the oil fields leased by Golden Gate. NSAI’s report

estimated the net amount of proven developed/undeveloped reserves as containing approximately

2.2 million barrels of oil, and estimated the proven and probable reserves as together containing

approximately 4.4 million barrels of oil. NSAI estimated the PV10 value of Golden Gate’s total

proven, probable and possible reserves as approximately $160 million, substantially lower than

the greater than $1 billion PV10 value ascribed to the same reserves in the report prepared by

Degolyer & McNaughton the prior year. (Bixter Decl. Ex. 194 [CTRL4348853, CTRL4348855]).

        269.   By July 2013, Black Elk employees had conducted due diligence with respect to a

potential purchase of Golden Gate Oil. In a July 15, 2013 post due diligence report emailed to

John Hoffman, CEO of Black Elk and copied to other Black Elk executives and David Levy, Art



                                                 58
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 59 of 177



Garza indicated that buying Golden Gate Oil’s assets would be “accretive” for Black Elk, but only

at the correct price. He recommended that Black Elk negotiate a lower purchase price for Golden

Gate Oil because, inter alia: (i) two wells were underperforming, (ii) one well was producing

more barrels of water per day than barrels of oil, (iii) operation of the wells located on the Casmaila

property was cash flow negative, with a total loss of $240 thousand since November 2012, and

there was uncertainty as to whether continued production was necessary to maintain the lease;

(iv) NSAI’s estimate of the total Golden Gate reserves was 155-493 barrels of oil per day as

compared to the Degolyer & Martin estimate of 296-1851 barrels of oil per day; and (v) further

potential permitting issues. (Bixter Decl. Ex. 195 [CTRL4676873 – CTRL4676880]).

        270.   Levy forwarded Art Garza’s July 15, 2013 due diligence report concerning Golden

Gate Oil to Nordlicht on July 19, 2013. In follow up emails, Nordlicht told both Levy and John

Hoffman that Garza’s email would have to be “managed.” Hoffman replied that he would handle

Garza, acknowledging that the decision (i.e. for Black Elk to purchase Golden Gate Oil) already

had been made. (Bixter Decl. Ex. 196 [CTRL4704586])

        271.   An August 7, 2013 email exchange between Nordlicht and Hirt confirms that as of

that date, Golden Gate was in “limbo” as Platinum Management had called a halt to all drilling

efforts and activities in anticipation of a possible sale to Black Elk. (Bixter Decl. Ex. 197

[CTRL4698873]).

        272.   The members of Golden Gate entered into that certain First Amendment to

Amended and Restated Operating Agreement of Golden Gate Oil on or about October 29, 2013

(the “GGO First Amendment to Operating Agreement”). It provides, inter alia, that Precious

would have an option to purchase all of the other members’ membership interests in Golden Gate

for a stated purchase price, while the other members could put their membership interests to



                                                  59
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 60 of 177



Precious for the same price, but only if Golden Gate Oil met certain production milestones. The

stated purchase price was $60 million plus any amounts advanced by Precious after October 29,

2013. The purchase price was payable in two installments, however. The first installment was to

be calculated by multiplying the purchase price times 70%, then subtracting the full amount owed

under the Golden Gate Note including all accrued interest and fees. The second installment was

only payable in the event that Golden Gate achieved certain milestones. (Bixter Decl. Ex. 198

[CTRL5029068]).

        273.      Beginning with the valuation for December 2013, Platinum Management calculated

the value of PPVA’s indirect equity interest in Golden Gate as if Precious had already executed

the option to purchase and owned all of the equity in Golden Gate. (Bixter Decl. Ex. 208

[PPVA_RH_0672341 – PPVA_RH_0672349]).

        274.      On October 8, 2013, Marina Fedotova of Sterling sent herself an email with bullet

points regarding Golden Gate derived from a meeting with Platinum Managerment on that date.

The bullet points stated:

        •      requested support for the 100mm equity value
        •      they have production forecasts (minimal)
        •      no production, no drilling; they were thinking of how much they can sell the asset for
        •      how much more cash needs to go in there; people who put in more will require return
               on the funds

(Bixter Decl. Ex. 201 [PPVA_RH_0663828]).

        275.      On October 23, 2013, SanFilippo forwarded to Marina Fedotova documents

relating to Platinum Management’s valuation of Golden Gate Oil as of June 30, 2013, including a

note describing the change in valuation methodology adopted by Platinum Management for this

asset. For valuations relating to periods before June 2013, Platinum Management had utilized an

“income approach” derived from a multiple of Golden Gate’s projected EBITDA. Golden Gate



                                                   60
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 61 of 177



had not met its EBITDA projections however. Accordingly, Platinum Management determined it

also should combine the EBITDA multiple income approach with an asset approach that utilized

a risked version of the project reserve values set out in the updated May 2013 report prepared by

Degolyer & McNaughton. (Bixter Decl. Ex. 202 [CTRL4831752 – CTRL4831754]).

        276.   The May 2013 Degolyer & McNaughton report projected that the aggregate

projected PV10 value of Golden Gate’s proved and probable reserves exceeded $700 million.

(Bixter Decl. Ex. 653 [PPVA_RH_0664769]).

        277.   The Degolyer & McNaughton Report projected substantially higher PV10 values

than the report prepared by NSAI. Compare (Bixter Decl. Ex. 653 [PPVA_RH_0664769] with

Bixter Decl. Ex. 194 [CTRL4348853]).

        278.




(Bixter Decl. Ex. 203 [PPVA_RH_0665898]).

        279.   In the subsequent events section of its 10Q for the period ended September 30,

2013, which was filed with the SEC on November 14, 2013, Black Elk reported that, “On

November 14, 2013, we entered into a Purchase Option Agreement with the owners of Golden

Gate Oil LLC pursuant to which we have the option to purchase 100% of the equity of Golden

Gate for an aggregate purchase price equal to $60 million plus the amount of any advances made

to Golden Gate by its members after October 29, 2013 plus the principal, interest and fees

outstanding under certain debt of Golden Gate. Golden Gate and its principal owner are affiliated



                                               61
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 62 of 177



with Platinum.” On April 29, 2014, Hirt forwarded to Levy and Daniel Small, with copies to

David Steinberg and Nordlicht a request for clarification as to the ownership of the option to

purchase Golden Gate arising out of the disclosure set forth in Black Elk’s 10Q for the 3rd Q of

2013. Hirt stated as follows:

        As you see from the below email and the attached Black Elk SEC disclosure, we really
        need to confirm and verify if the GGO Purchase Option assignment was indeed signed over
        to Black Elk. If it has been assigned to Black Elk, then we need to deal with issues such as
        the below email, and More Importantly need to deal with getting back this option with
        relation to what GGO is doing right now strategically. If it has not been signed over, then
        we need that confirmed and in turn Black Elk may have a disclosure issue to immediately
        deal with and fix.

(Bixter Decl. Ex. 204 [CTRL5212678 – CTRL5212679]).

        280.   Neither Platinum Management nor Black Elk appear to have issued a corrective

disclosure concerning the option to purchase Golden Gate. In a May 23, 2014 email to David

Steinberg, copying Nordlicht, Levy and Daniel Saks, Hirt recounted a conversation with a third

party investment bank in which the bank representative questioned him about Platinum

Management’s valuation of Golden Gate in light of the Black Elk disclosure:

        Btw, one issue they brought up which must deal with is regarding the Black Elk SEC
        disclosure about the GGO Option -- the issue is that it publicly discloses the value of the
        option and therefore pegs GGO's value to $60M. This is ultimately a marketing issue that
        could be dealt with but something we should all be aware of that Black Elk’s public
        disclosure of the price of its option to purchase Golden Gate “pegs the value of Golden
        Gate at $60 million.

(Bixter Decl. Ex. 205 [CTRL5213858] (emphasis added)).

        281.   On February 26, 2014, Precious Capital as seller, and PPVA entered into that

certain Note Sale Agreement with BAM Administrative Services LLC and certain of its investment

advisory clients as buyers, by which Precious sold $21,805,500 in principal and $6,584,830 of

accrued interest due in connection with the Golden Gate Loan (the “GGO Note Sale

Agreement”). (Bixter Decl. Ex. 206 [CTRL5135687 – CTRL5135690]).


                                                62
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 63 of 177



        282.   The GGO Note Sale Agreement provides, inter alia, that the buyers could put the

Golden Gate Oil Loan to PPVA, and that PPVA guaranteed all payments due to the buyer from

Golden Gate. (Id.)

        283.   Precious and Golden Gate Oil previously had entered in an amendment to the

Golden Gate Oil Loan in October 2013, which, inter alia, increased Golden Gate Oil’s borrowing

limit by $5.5 million. In connection with the execution of the GGO Note Sale Agreement, the

Golden Gate Oil Loan documents were further amended to again increase total availability under

the loan, with all such additional amounts to be funded by Precious, i.e. PPVA. (Id.)

        284.   By early February 2014, Nordlicht was aware that Platinum Management would

not combine Black Elk and Golden Gate Oil. In an email dated February 3, 3014, Nordlicht

instructed SanFilippo to adjust the year end 2013 valuation for Golden Gate Oil and Black Elk, to

add $125 million to the valuation of PPVA’s indirect equity interest in Golden Gate Oil and

subtract a like amount from the value of PPVA’s equity interest in Black Elk in light of the fact

that the two companies would not be merging. As a result, Platinum Management’s valuation of

Golden Gate was increased from $48 million to $173 million.              (Bixter Decl. Ex. 207

[CTRL6079964]).

        285.   On April 15, 2014, SanFilippo sent to Marina Fedotova of Sterling information

supporting the valuation of PPVA’s indirect equity interest in Golden Gate as of year-end 2013.

Included in those materials was a note explaining the reasoning behind the steep increase in the

valuation:




                                               63
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 64 of 177




(Bixter Decl. Ex. 208 [PPVA_RH_0672341 – PPVA_RH_0672349] (emphasis supplied)).

        286.   The materials that SanFilippo sent to Sterling on April 15, 2014 include a worksheet

detailing the comparable company analysis on which Platinum Management was relying for its

updated valuation.    The worksheet contains information derived from a spreadsheet with

comparable company metrics that Platinum Management employee Samuel Salfati sent to

Nordlicht, with a copy to Zachary Weiner and Michael Nordlicht, on January 14, 2014. (Bixter

Decl. Ex. 209 [CTRL5998237 – CTRL59982338]; Bixter Decl. Ex. 208 [PPVA_RH_0672341 –

PPVA_RH_0672349]).


                                                64
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 65 of 177



        287.   On January 14, 2014, Nordlicht forwarded Salfati’s email and spreadsheet to Uri

Landesman and Murray Huberfeld in two separate emails, each of which contained the same text:

               There is definitely room for Bracha to be Chal. 1.2 billion value
               based on comps for golden gate. I think they are all overvalued and
               it’s somewhat capital intensive but if oil stays in upper 80’s
               (something I personally don’t think will happen) shd throw off
               hundreds of millions 2015-2018 and continue in the tens of millions
               for several years.

(Bixter Decl. Ex. 210 [CTRL5995037]).

        288.   Nordlicht’s January 14, 2014 emails to Landesman and Huberfeld admits that (i) he

was aware that the companies to which Platinum Management was comparing Golden Gate for

purposes of valuation were all “overvalued”; (ii) that the oil and gas business is “somewhat capital

intensive”; (iii) that the valuations depended on whether the price of oil “stays in upper 80’s”; and

(iv) that the the price of oil staying in the upper 80’s was something that he “personally don’t think

will happen.” (Id.)

        289.   Separately, Nordlicht and others at Platinum Management were aware that the

“general feeling that until Golden Gate showed signs it could produce efficiently, a cautious

approach was warranted” remained a valid concern. On February 3, 2014, the same day that

Nordlicht told SanFilippo to raise the valuation of Golden Gate Oil by $125 million, Hirt and

Nordlicht exchanged emails concerning Golden Gate CEO Dennis Corcoran’s request for prompt

transfer of $1.3 million to fund Golden Gate’s operations:

        Please fund 100% of all funds that are requested as soon as they are requested. Platinum’s
        piecemeal approach is not working. Please reference my previous email in which I
        recommended funding 100% of the Drill & Complete costs to the Control Account as soon
        as the AFE is approved and prior to spudding the well, and supplementing the Control
        Account as cost overruns are identified in advance of receiving the invoices. It is costing
        the company more and tying my hands in my attempts to conduct operations. I don’t have
        time to “prioritize” bills that need to be paid because 100% of the bills need to be paid
        when requested. I will not go on this way any longer. And I’m concerned that Barry may
        also, “walk” if this policy continues. Feel free to forward this to Mark if you want to…I
        can’t wait until Mark gets here to resolve this issue. In absence of “prepaying” the AFE

                                                 65
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 66 of 177



        amount, we need all of the funds requested in the A/P summary now! And we will need
        100% of all future funds requested as soon as they are requested.”

(Bixter Decl. Ex. 211 [CTRL5125777]).

        290.   Nordlicht responded by criticizing Corkran’s performance and denying permission

to fund the $1.3 million requested. He said, “No, that's not going to happen. He is going to have

to wait for me to get there. And I am very nervous as to the fact he keeps on giving us excuses on

the drilling. Do we have replacement for him lined up?” (Id.)

        291.   After the transaction set forth in the GGO Note Sale Agreement was consummated,

Platinum Management employees sent regular updates on the business and operations of GGO to

a Beechwood email group set up under the address ValuationGroup@beechwoodreinsurance.com.

Among other things, the updates describe the production problems associated with various wells,

personnel changes – including the June 2014 termination of Dennis Corkran, Golden Gate’s CEO,

and the October 2014 termination of Barry Furlong, its CFO – and a further amendment to the

Golden Gate Oil Loan to increase the availability under the loan to account for expected operating

costs through March 2015 and interests payments due to Beechwood. (See, e.g., Bixter Decl. Ex.

212 [BW-SHIP-00957655]; Bixter Decl. Ex. 213 [CTRL6917554]).

        292.   From and after the execution of the GGO Note Sale Agreement, PPVA funded all

interest payments due to BAM Administrative Services LLC via advances by Precious to Golden

Gate Oil under the Golden Gate Loan. (See, e.g., Bixter Decl. Ex. 214 [CTRL4926899 –

CTRL4926900]; Bixter Decl. Ex. 215 [BW-SHIP-00728366]; Bixter Decl. Ex. 212 [BW-SHIP-

00957655]).

        293.   Golden Gate Oil did not meet the production targets set out in the October 2013

GGO First Amendment to Operating Agreement that would have enabled the other members to

“put” their equity in Golden Gate Oil to Precious. And, although it valued PPVA’s indirect


                                               66
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 67 of 177



ownership interest in the Golden Gate equity as if the purchase option contained in the GGO First

Amendment to Operating Agreement had been exercised from and after year end 2013, Platinum

Management did not cause PPVA’s subsidiary, Precious, to exercise that option. (Bixter Decl. Ex.

216 [CTRL5693125]; Bixter Decl. Ex. 217 [CTRL5985273]; Bixter Decl. Ex. 208

[PPVA_RH_0672341 – PPVA_RH_0672349]).

        294.   In June 2014, Platinum Management renegotiated the price at which Precious could

“call” or demand to purchase the remaining 52% of the equity in Golden Gate with the other equity

holders. (Bixter Decl. Ex. 218 [CTRL5986986 – CTRL5986988]).

        295.   Precious entered into agreements by which it purchased the remaining equity in

Golden Gate Oil on August 14, and September 2, 2014. The aggregate purchase price was

approximately $3 million, with additional “production payments” to be made to the sellers if

Golden Gate achieved certain production milestones, which were not achieved. (Id.)

        296.   In October 2014, in connection with its work to complete the 2013 YE audit, BDO

asked questions concerning the option to purchase the remaining equity interests in Golden Gate

and the timing of its execution. Among other things, it wanted to know why there was a delay in

executing on the purchase option contained in the GGO First Amendment to Operating Agreement

if such option was “in the money,” and also questioned the purchase price given the terms of such

GGO First Amendment. In a series of emails exchanged on October 8 and 13, 2014, Hirt,

Nordlicht, Manela and George Duch discussed the response to provide to BDO. Hirt’s initial draft

of a response is as follows:

        1) without eliminating any other answers or possibilities as to why PPVA did not exercise
        the call option even though it was "in the money", is that a) there was no time expiration
        on the option so unless there was an I'm educate economic benefit to exercise the option,
        there was no impetus to exercise; b) while the enterprise value of the option was "in the
        money" the operational cash flow of the company was minimal to negative, therefore
        there was no incentive to exercise the option prior to either having more operational


                                               67
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 68 of 177



        momentum towards profitability or to having a more near term event to benefit from the
        enterprise value; and c) because of the above, PPVA had other capital priorities in
        managing its day to day activity

        2) not sure what they are asking here. Clause 7.07d refers to a scenario whereby if PPVA
        had exercised its option (which it did not), this clause would have allowed the sellers to
        share in profits of value achieved by PPVA above a $60M valuation within 60 days of
        exercise....

(Bixter Decl. Ex. 216 [CTRL5693125] (emphasis added)).

        297.   In response, Nordlicht directed that reference to Golden Gate having “minimal to

negative operational cash flow” be dropped, as is reflected in the response that Duch sent to BDO.

(Bixter Decl. Ex. 216 [CTRL5693125]; Bixter Decl. Ex. 219 [CTRL5693617 – CTRL5693618]).

        298.   In response to December 2014 follow up question from BDO requesting further

information about the price that eventually was paid for the remaining Golden Gate Oil equity,

Hirt explained as follows:

        The Option Agreement at year-end 2013 gave Precious Capital a call option to purchase
        the 52% of Golden Gate Oil equity it did not already own at a total enterprise value of
        $60M. Alongside the call option, Amrich LLC had a put option to sell its 52% back to
        Precious Capital at the same $60M enterprise value if Golden Gate's drilling of its next
        wells met the Milestone requirements. One of the key milestones was that the wells should
        produce at least 250 bbls of oil per day for a thirty day period. When the wells were finished
        and tested in March 2014, the wells did not meet the milestone requirements. Given that
        Amrich could no longer "put" its shares to Precious Capital and that Golden Gate Oil was
        in default of its loan obligations, Precious had three choices --

        a) exercise the call option

        b) foreclose on the assets through the debt

        c) negotiate a lower price for the equity Given that Amrich did not want Precious to
        foreclose on the debt and receive nothing for its equity, Precious negotiated a sale price at
        a discount to the original $60M enterprise value, as evidenced by the "Purchase
        Agreement" dated August 14, 2014.

BDO in turn asked whether Platinum’s expectations for the wells was different in 2014 than it had

been previously, but Hirt does not appear to have responded.                (Bixter Decl. Ex. 217

[CTRL5985273]).


                                                 68
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 69 of 177



        299.   Golden Gate’s 1st Quarter 2014 financial statements show that it had a total of

$228,000 in operational revenue for that quarter. (Bixter Decl. Ex. 220 [PPVA_RH_0676578]).

        300.   By the 4th quarter of 2014, Platinum Management had tasked the Northstar

management team with overseeing the operations of Golden Gate. (See Bixter Decl. Ex. 221

[PPVA_RH_0681131]; Bixter Decl. Ex. 222 [PPVA_RH_0135181]).

        301.   Platinum Management valued PPVA’s indirect equity interest in Golden Gate Oil

to be worth $176 million as of the month ended January 31, 2014, and maintained that valuation

through the month ended July 31, 2014. It valued PPVA’s indirect equity interest in Golden Gate

Oil with similar numbers in the ensuring months, with only slight reduction, and reported a value

of approximately $152 million for the month ending June 30, 2015. (See Bixter Decl. Ex. 187

[CTRL5906056]; Bixter Decl. Ex. 223 [CTRL7129433]).

        302.   Platinum Management represented to Sterling that the material drop in oil prices

was the basis for the drop in its valuation of the Golden Gate equity at the end of 2014. (See Bixter

Decl. Ex. 654 [PPVA_RH_0694447]).

        303.   The updates provided to Beechwood and Platinum Management personnel by Hirt

and Zachary Weiner of Platinum Management show that, irrespective of falling oil prices, Golden

Gate Oil had significant operational set-backs during 2014 and in the first half of 2015. These set-

backs included wells that didn’t produce as expected, well that had to be shut in, mounting accounts

payable and concerns that certain leases could be terminated for failure to operate. (See, e.g.,

Bixter Decl. Ex. 225 [CTRL6447850]; Bixter Decl. Ex. 226 [CTRL6942537]; Bixter Decl. Ex.

213 [CTRL6917554]; Bixter Decl. Ex. 227 [CTRL6701937]; Bixter Decl. Ex. 228

[CTRL6702927]; Bixter Decl. Ex. 229 [CTRL6476456]).




                                                 69
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 70 of 177



        304.   In early June 2015, Golden Gate’s temporary operating permits expired. As a

result, Golden Gate was required to shut down operations until permitting issues were resolved.

(Bixter Decl. Ex. 226 [CTRL6942537]; Bixter Decl. Ex. 230 [CTRL6936675]).

        305.   In July 2015, Avery Alcorn of Northstar proposed a plan to transition Golden Gate

into “stand by” mode by shutting down operations and terminating substantially all of Golden

Gate’s exiting employees while all permitting/operational issues were resolved. (Bixter Decl. Ex.

231 [CTRL7042189]).

        306.   As of September 1, 2015, permits still were not reissued, Golden Gate did not have

any ongoing operations and had not paid any of its accounts payable for three months. (Bixter

Decl. Ex. 232 [CTRL7255521]).

        307.   An October 2, 2015 email from Mani Katari to Nordlicht and SanFilippo attaching

the latest profit and loss report for PPVA indicates that “Golden Gate we are no longer accruing

interest [on the Golden Gate loan] or adding on the interest paid to Beechwood as capital)”. (Bixter

Decl. Ex. 233 [CTRL7353821 – CTRL7353822]).

        308.   On December 7, 2015, Avery Alcorn of Northstar forwarded to Zach Weiner a

December 4, 2015 email from Golden Gate Oil’s auditor with attachments relating to the

preparation of Golden Gate’s 2014 financial statements. Among other things, the auditor’s email

states that “There appears to be a risk for Going Concern due to the $31.5M owed to Precious

capital, as well as due to the cumulative net losses of $22.5 million. Can you briefly explain

managements [sic] plans to mitigate the risk of going concern? Such as sufficient production to

offset operating costs or a guaranteed commitment of financing for at least a year past November

30, 2015.” Alcorn reiterated that Platinum Management would have to issue a letter indicating

that it would not seek to collect on the $31 million outstanding on the Golden Gate Loan and



                                                70
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 71 of 177



intended to continue financing Golden Gate Oil to avoid a going concern risk. (Bixter Decl. Ex.

234 [CTRL7570924 – CTRL7570927]).

        309.   By January 2016, Golden Gate continued to have significant outstanding accounts

payable with no plan for restarting operations. (Bixter Decl. Ex. 235 [CTRL7737168]).

        310.   Throughout 2016, Golden Gate Oil was delinquent in paying its operating, payroll,

lease, insurance and other expenses. The leases eventually expired and operations were not

restarted. (See, e.g., Bixter Decl. Ex. 236 [CTRL8084644]; Bixter Decl. Ex. 237 [CTRL7936846];

Bixter Decl. Ex. 238 [CTRL8708309]).

        311.   Platinum Management and its owners and executives continued to maintain similar

values for PPVA’s indirect equity interest in Golden Gate Oil, valuing such interest as

approximately $142 million for the month ending December 31, 2015, and continued with similar

valuations thereafter (Bixter Decl. Ex. 239 [CTRL8296297]).

   OVERVALUATION OF BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC

        312.   Black Elk Energy Offshore Operations, LLC was an oil and gas company formed

 under the laws of the state of Texas and headquartered in Houston, Texas. Black Elk was formed

 in November 2007 to acquire, exploit and develop oil and natural gas properties. As of the year

 ended December 31, 2012, substantially all of Black Elk’s oil and gas producing assets were

 located offshore in U.S. federal and Louisiana and Texas state waters in the Gulf of Mexico.

 (Bixter Decl. Ex. 240 [CTRL4505667]).

        313.   Black Elk’s annual report on form 10K for the year ended December 31, 2012

 reported that, as of December 31, 2012, Black Elk held leases encompassing approximately

 542,500 gross (270,600 net) acres, 1,109 gross (569 net) wells and 233 production platforms. (Id.)




                                                71
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 72 of 177



         314.   Also as of December 31, 2012, Black Elk reported that it (i) had estimated total

 proved oil, natural gas and NGL reserves of 40.3 MMBoe (48% oil) with a PV-10 value of $1,058

 million based on the reserve report as of December 31, 2012 (“NSAI Report”) of Netherland,

 Sewell & Associates, Inc., independent petroleum engineers (“NSAI”), using U.S. Securities and

 Exchange Commission (“SEC”) pricing based on the average price as of the first day of each of

 the twelve months ended December 31, 2012; (ii) approximately 39% of its reserves were

 undeveloped; and (iii) for 2012, its net daily production averaged approximately 14,429 barrels

 of oil per day. (Id.)

         315.   On November 16, 2012, an explosion and fire occurred on Black Elk’s West Delta

 32-E platform, located in the Gulf of Mexico approximately 17 miles southeast of Grand Isle,

 Louisiana (the “Black Elk Explosion”). At the time of the explosion, production on the platform

 had been shut in while crews of independent contractors performed maintenance and construction

 on the platform. Three workers died as a result of the explosion and subsequent fire, and others

 sustained varying degrees of personal injuries. (Id.)

         316.   Black Elk was named as a defendant in litigation and also was the object of various

 governmental/regulatory investigations arising out of and following the Black Elk Explosion.

 (Id.)

         317.   For the year ended December 31, 2012, Black Elk reported revenues of

 approximately $304 million, and EBITDA of approximately $79 million and a net loss of

 approximately $64 million, down from approximately $340 million in revenues, $110.68 million

 in EBITDA and a net profit of $15 million at year end 2011. (Id.)

         318.   At year-end 2012, there was $52 million outstanding on Black Elk’s first priority

 senior secured revolving credit facility, approximately $150 million of 13.75% senior secured



                                                72
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 73 of 177



 bonds due 2015 (“Black Elk Bonds”), and approximately $108 million in unsecured accounts

 payable and accrued expenses. (Id.)

        319.   In September 2012, before the Black Elk Explosion, Standard & Poor’s ratings

 services downgraded Black Elk’s long term corporate credit rating from B- to CCC+. After the

 Black Elk Explosion, S&P placed Black Elk on Watch Negative reflecting the potential for further

 weakening of the Company’s credit profile and liquidity based on its highly leveraged financial

 position and liquidity constraints. (Bixter Decl. Ex. 241 [CTRL4373046 – CTRL4373049]).

        320.   As of December 31, 2012, funds managed by Platinum Management or its affiliated

 investment advisers beneficially owned approximately 84% of Black Elk’s outstanding voting

 membership interests and approximately 76% of its total outstanding membership interests. As

 a result, Black Elk’s public filings state that “for as long as Platinum holds a membership interest

 in us, Platinum has the ability to remove and appoint key personnel, including all of our managers,

 and to determine and control our company and management policies, our financing arrangements,

 the payment of dividends or other distributions, and the outcome of certain company transactions

 or other matters submitted to our members for approval, including potential mergers or

 acquisitions, asset sales and other significant corporate transactions. As a controlling member,

 Platinum could make decisions that may conflict with noteholders’ interests.” (Bixter Decl. Ex.

 240 [CTRL4505667]).

        321.   As of December 31, 2012, PPVA beneficially owned Black Elk class A, B equity

 units and $30 million of class D preferred units. As of YE 2012, Platinum Management valued

 the Black Elk class A and B equity held beneficially by PPVA at $215 million in the aggregate,

 and the Black Elk class D Units at 100% of par, or $30 million plus all accrued interest. (Bixter

 Decl. Ex. 242 [CTRL4322987]).



                                                 73
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 74 of 177



        322.   On or about January 25, 2013, Black Elk amended its operating agreement to

 provide for the issuance of $95 million of class E preferred equity (the “Black Elk Preferred E

 Equity”) and to exchange $30 million of class D preferred units plus $13,028,000 of accrued

 interest for 43,028,000 of Class E Preferred. (Bixter Decl. Ex. 240 [CTRL4505667]).

        323.   Black Elk was obligated to pay 20% interest on the Black Elk Preferred E Equity,

 and to redeem the Black Elk Preferred E Equity by March 24, 2014. If the Black Elk Preferred E

 Equity was not redeemed by March 24, 2014, then the interest rate increased to 36%. (Id.)

        324.   The BEOF Funds, two funds set up and managed by Platinum Management’s

 principals, purchased an aggregate of $40 million of Black Elk Preferred E Equity from Black

 Elk. The remaining Class E Preferred was purchased directly from Black Elk by investors

 including Twosons Corporation. (Id.)

        325.   On March 26, 2013, Black Elk closed the sale of four fields to Renaissance

 Offshore LLC (“Renaissance”) for a total purchase price of approximately $52.5 million (the

 “2013 Renaissance Sale”). Black Elk used the proceeds of the 2013 Renaissance Sale to reduce

 its outstanding borrowing under its senior credit facility and to fund corporate activities. (Id.)

        326.   For 2013, Black Elk projected that it would have approximately $337 million in

 revenues and approximately $120.8 million EBITDA. (Bixter Decl. Ex. 241 [CTRL4373046 –

 CTRL4373049]).

        327.   For the nine months ended September 30, 2013, Black Elk’s revenues were only

 $190 million and its EBITDA was $25.7 million, as compared to $240 million in revenues and

 EBITDA of approximately $71 million for the nine months ended September 30, 2012. Black

 Elk’s total revenues and EBITDA for the year ended December 31, 2013 totaled approximately

 $258 million and $45 million, respectively. (Bixter Decl. Ex. 243, SAC Ex. 54).



                                                 74
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 75 of 177



        328.    As of year-end 2013, Black Elk reported that it had $156 million of accounts

 payable outstanding. (Id.)

        329.    A memo prepared by Daniel Small (“Small”), a Platinum Management portfolio

 manager, provides the following explanation for Black Elk’s substantially reduced 2013 financial

 performance:

        The company faced several headwinds related to the November 2012 West Delta 32
        incident that negatively impacted performance for the first 9 months of 2013. The
        Company’s platform which historically would be inspected by regulators on a quarterly or
        semi-annual basis experienced more frequent visits, sometimes weekly. The heightened
        regulatory scrutiny caused many of its platforms to be shut-in for extended periods of time
        which negatively impacted production. The increased visits also resulted in a greater
        number of cited infractions resulting in higher operating expenses due to elevated
        remediation work as well as incremental costs from the implementation of a comprehensive
        performance improvement plan that required the hiring of additional compliance
        personnel. General and Administrative costs were elevated due to increased legal and
        regulatory consulting fees. The company experienced delays in receiving hot work permits
        which hampered its ability to perform maintenance and workover projects necessary to
        optimize performance. Finally, the liquidity constraints caused by lower production and
        higher expenses disrupted the companies decommissioning program for non-economic
        fields representing a further drag on cash flow.

(Bixter Decl. Ex. 244 [CTRL5026390 – CTRL5026391]).

        330.    Issues concerning Black Elk’s financial performance and prospects are detailed in

a due diligence report prepared for Asiasons Capital Ltd. (“Asiasons”) and forwarded to Levy and

an investment banker acting on behalf of Platinum Management on November 11, 2013. (Bixter

Decl. Ex. 245 [CTRL4653792 – CTRL4653795]).

        331.    Among other things, the Asiasons report highlights the significant decrease in

Black Elk’s revenues since 2011, stagnant production, high operational and lease costs, a lack of

financing to support the capital expenditures required for Black Elk to increase production, and a

lack of capital with which to exercise the option to purchase Golden Gate Oil. The report further

states that “Enterprise value is estimated in the range up to [$200 million] based on the



                                                75
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 76 of 177



EBITDA/EBITDAX multiple. With debt and preferred shares of [$275 million], the value of

equity to common shareholders is zero.” (Id. (emphasis added)).

        332.   Black Elk’s financial and operational problems, including, among other things,

reduced profitability due to production decreases and lease operating expenses that were in excess

of budget, also are detailed in a September 18, 2013 email from Small to Nordlicht and Levy and

its related attachments. Small’s email was written after he visited Black Elk’s offices in Houston

and met with Black Elk personnel. (Bixter Decl. Ex. 246 [CTRL4618006 – CTRL4618010]).

        333.   Platinum Management initially had negotiated a proposed transaction with

Asiasons in August-September 2013, under the terms of which 25% of the Black Elk class A and

B equity beneficially held by PPVA would be exchanged for shares of Asiasons, and Asiasons

also would purchase newly issued equity directly from Black Elk in exchange for Asiasons shares.

Platinum Management increased its valuation of PPVA’s beneficial interest in Black Elk’s Class

A and B equity units from approximately $226 million as of August 30, 2013 to $250 million as

of September 30, 2013, based on the equity values implied by the terms of the proposed transaction

with Asiasons. (Bixter Decl. Ex. 247 [CTRL4602007]; Bixter Decl. Ex. 248 [CTRL4650848 –

CTRL4650849; Bixter Decl. Ex. 249 [CTRL5906054 –CTRL5906055]).

        334.   The proposed transaction with Asiasons was renegotiated after the value of

Asiasons shares collapsed in mid October 2013. (Bixter Decl. Ex. 251 [CTRL4788919]; Bixter

Decl. Ex. 252 [CTRL6269148]; Bixter Decl. Ex. 248 [CTRL4650848 – CTRL4650849]).

        335.   On December 6, 2013, Nordlicht emailed Sanfilippo with instructions to further

increase the valuation of PPVA’s beneficial interest in Black Elk class A and B equity by $28

million to $278 million, somehow based on the renegotiated deal with Asiasons. (Bixter Decl. Ex.

252 [CTRL6269148]).



                                               76
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 77 of 177



        336.   On January 14, 2014, Black Elk filed with the SEC a statement on form 8K in which

it announced that the proposed deal with Asiasons had been terminated upon the mutual agreement

of the parties. On February 3, 2014, Nordlicht sent an email to SanFilippo in which he stated that

the year end 2013 valuation of PPVA’s beneficial interest in Black Elk class A and B equity was

premised upon the exercise by Black Elk of an option to purchase Golden Gate. (Bixter Decl. Ex.

207 [CTRL6079964]).

        337.   The option to purchase Golden Gate Oil referred to in Nordlicht’s February 3, 2014

email was created upon the execution of that certain First Amendment to Amended and Restated

Operating Agreement of Golden Gate Oil on or about October 29, 2013 (the “GGO First

Amendment to Operating Agreement”). (Bixter Decl. Ex. 198 [CTRL5029068]).

        338.   In the subsequent events section of its 10Q for the period ended September 30,

2013, which was filed with the SEC on November 14, 2013, Black Elk reported that, “On

November 14, 2013, we entered into a Purchase Option Agreement with the owners of Golden

Gate Oil LLC pursuant to which we have the option to purchase 100% of the equity of Golden

Gate for an aggregate purchase price equal to $60 million plus the amount of any advances made

to Golden Gate by its members after October 29, 2013 plus the principal, interest and fees

outstanding under certain debt of Golden Gate. Golden Gate and its principal owner are affiliated

with Platinum.” On April 29, 2014, Hirt forwarded to Levy and Daniel Small, with copies to

David Steinberg and Nordlicht a request for clarification as to the ownership of the option to

purchase Golden Gate arising out of the disclosure set forth in Black Elk’s 10Q for the 3rd Q of

2013. Hirt stated as follows:

        As you see from the below email and the attached Black Elk SEC disclosure, we really
        need to confirm and verify if the GGO Purchase Option assignment was indeed signed over
        to Black Elk. If it has been assigned to Black Elk, then we need to deal with issues such as
        the below email, and More Importantly need to deal with getting back this option with


                                                77
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 78 of 177



        relation to what GGO is doing right now strategically. If it has not been signed over, then
        we need that confirmed and in turn Black Elk may have a disclosure issue to immediately
        deal with and fix.

(Bixter Decl. Ex. 204 [CTRL5212678 – CTRL5212679]).

        339.   As noted above, Platinum Management valued PPVA’s beneficial interest in the

Black Elk class A and B equity at $226 million as of the month ended August 30, 2013, $250

million as of the months ended September 30 and October 31, 2013, and increased the valuation

to $278 million as of the month ended November 30, 2013. (Bixter Decl. Ex. 249 [CTRL5906054

– CTRL5906055]).

        340.   Also as noted above, Nordlicht’s December 6, 2013 email pegs the $28 million

increase in the valuation of PPVA’s beneficial interest in the Black Elk class A and B equity to the

proposed transaction with Asiasons. Prior increases in the valuation of the Black Elk class A and

B equity occurred before the purchase option was created by the October 29, 2013 GGO First

Amendment to Operating Agreement and before such option allegedly was assigned to Black Elk

on November 14, 2013.        (Bixter Decl. Ex. 207 [CTRL6079964];            Bixter Decl. Ex. 249

[CTRL5906054 – CTRL5906055]).

        341.   Nevertheless, Nordlicht’s February 3, 2014 email states that “it does not look like

we will be bringing in ggo into black elk. Black elks value as of yr end was based on the expectation

we [would] be exercising the option on golden gate. Given our current thinking, please correct the

yr end values and add 125 to golden gate and deduct 125 from black elk.” In other words, the

value of PPVA’s interest in Black Elk equity should be reduced by $125 million, but a

corresponding $125 million increase should be made in the valuation of PPVA’s beneficial interest

in the Golden Gate equity. (Bixter Decl. Ex. 198 [CTRL5029068]).




                                                 78
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 79 of 177



        342.   The February 3, 2014 email does not provide any basis for the $125 million value

swing as between the valuation of the Black Elk class A and B equity and the Golden Gate equity.

(Id.)

        343.   Nordlicht’s February 19, 2015 draft response to SEC audit question 33-6, which

sought information as to why there is no mention of Black Elk being assigned the option to

purchase Golden Gate in Sterling’s valuation report for the year ended December 2013, also

comments on the shift in value between Black Elk and Golden Gate at year end 2013:

        Joe- 33-6. Does this work? I'm a little flying in blind because I don't have valuations in
        front of me but this is to best of my recollection.

        Black Elk option to buy Golden Gate does not appear in Sterling Reports because Sterling
        does quarterly reports and this was intra quarter phenomenon. There was a brief 1-2 month
        period towards the end of 2013 when the investment team set up transfer of option to Black
        Elk to acquire Golden Gate as at the time it was thought to be strategically accretive.
        Ultimately, the notion was quickly dismissed. While there is no formal documentation as
        to the option being accounted for in valuation, looking back at the values, it appears that in
        q4 2013 the option prevented Golden Gate from being marked up and correspondingly,
        Black Elk experiencing some operational issues at the time, saw its value remain constant.
        Once it was decided not to go ahead with the option, both valuations fell into place
        according to their respective fundamentals.

(Bixter Decl. Ex. 254 [CTRL6441625]).

        344.   Platinum Management’s adjusted year end 2013 valuation of PPVA’s beneficial

interest in Black Elk class A and B equity was revised downward to $150 million, while a

corresponding increase was made to the value of PPVA’s beneficial interest in Golden Gate.

(Bixter Decl. Ex. 249 [CTRL5906054 –CTRL5906055]).

        345.   Platinum Management valued PPVA’s beneficial interest in the Black Elk class A

and B equity at $150 million for the months ended January 31 and February 28, 2014. Platinum

Management valued PPVA’s beneficial interest in the Black Elk class A and B equity at $145

million for the months ended March 31 and April 30, May 31, June 30, July 31 and August 31,

2014. (Id.)

                                                 79
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 80 of 177



        346.   On March 17, 2014, Black Elk announced the sale of one operated and 15 non-

operated fields to Fieldwood Energy LLC for a purchase price of $50 million, subject to

adjustments (the “Fieldwood Sale”), which was used to pay off Black Elk’s senior credit facility,

leaving the holders of the Black Elk Bonds as the senior secured creditors of Black Elk. (Bixter

Decl. Ex. 250 [CTRL5901148]).

        347.   On August 15, 2014, Black Elk announced the sale of 7 operated fields and 1 non-

operated field to Renaissance Offshore LLC (the “Renaissance Sale”), stating that the assets sold

formed a significant portion of Black Elk’s prior cash flow and proven reserves. Black Elk used

the proceeds of the sale to redeem $96 million of the Black Elk Preferred E Equity, which included

those held by investors in the BEOF Funds such as HFF, as well as $11.33 million face amount of

the Black Elk Bonds that were tendered for redemption in connection with the Consent Solicitation

(defined below). As of September 30, 2014, there remained outstanding approximately $138

million face amount of Black Elk Bonds due in December 2015, and Black Elk also had

approximately $96 million of accounts payable. Black Elk’s EBITDA for the nine months ended

September 30, 2014 was negative $11 million. (Id.)

        348.   Even after all but one of Black Elk’s operating fields was sold to Renaissance,

Platinum Management valued its common equity holdings in Black Elk at $145 million for the

month ending August 31, 2014 and valued its holdings in the Black Elk Bonds at or near par

(Bixter Decl. Ex. 257 [CTRL5673787]).

        349.   The remaining assets of Black Elk were sold to Northstar in early 2015, with

Northstar taking over operations in January 2015 due to Black Elk’s inability to operate the

offshore fields. As of January 2015, only 1 of the 14 fields acquired by Northstar was operating

and Black Elk was losing $2 million a month. (Bixter Decl. 256 (December 2, 2016 Declaration



                                               80
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 81 of 177



of Avery C. Alcorn, submitted in In re Northstar Offshore Group LLC, Case No. 16-34028, in the

United States Bankruptcy Court for the Southern District of Texas, Dkt. No. 106)).

        350.    In late 2015, employees for Golden Gate Oil and Northstar would lament the fact

that, due to lack of funding, both companies could not pay trade creditors. Levy and Nordlicht

discussed firing these employees for speaking about the lack of funding through email. Bixter

Decl. Ex. 258 [CTRL7262074]).

        351.    An involuntary bankruptcy petition was filed against Black Elk in August 2015 in

the United States Bankruptcy Court for the Southern District of Texas, which subsequently was

converted to a voluntary chapter 11 case in September 2015 (the “Black Elk Bankruptcy”). (See

In re Black Elk Energy Offshore Operations, LLC, Case No. 15-34287 (S.D. Tex.)).

        352.    At the time of the Black Elk Bankruptcy, PPVA held approximately $26 Million of

Black Elk Bonds, which at all relevant times remained unpaid and at all relevant times Platinum

Management valued at or near par, despite the filing of the Black Elk Bankruptcy. (Bixter Decl.

Ex. 259 [CTRL7861220]).

               BEECHWOOD AS ALTER EGO OF PLATINUM MANAGEMENT

                 Ownership of Beechwood by Bodner, Huberfeld and Nordlicht

        353.    A noted above and as used herein, “Beechwood” refers to a group of affiliated

reinsurance companies, , investment management and administrative companies, and reinsurance

trusts. (Bixter Decl. Ex. 260 [BW-SHIP-00000801]).

        354.    Beechwood Re (“Beechwood Re”), a registered reinsurance company incorporated

in the Cayman Islands, provided domestic reinsurance capacity to insurance entities. (See Bixter

Decl. Ex. 263 (“Thomas Tr.”) at 22:25-23:11). Taylor was the president of Beechwood Re.

(Bixter Decl. Ex. 264 (“Taylor Tr.”) at 623:20-22).



                                               81
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 82 of 177



        355.   Beechwood Re Holdings, Inc. (“Beechwood Holdings”) was the holding company

for the capital stock of Beechwood Re. (Bixter Decl. Ex. 260 [BW-SHIP-00000801]).

        356.   Beechwood Bermuda International Ltd. (“BBIL”), a registered reinsurance

company, provided offshore reinsurance capacity to life insurance entities. (Thomas Tr. 207:18-

208:7). Beechwood Bermuda Limited (“BBL”), was as the holding company for BBIL. (See

Taylor Tr. 307:19-23).

        357.   Beechwood Re Investments LLC, a Delaware series limited liability company

(together with the series LLCs, “Beechwood Investments”), was the holding company for the

preferred stock issued by the reinsurance holding companies, Beechwood Holdings and

Beechwood Bermuda Limited. (Thomas Tr. 349:22-350:6, 455:24-457:3).

        358.   B Asset Manager LP and B Asset Manager II LP (collectively, “BAM”) served as

the investment managers for the Beechwood reinsurance companies. (Thomas Tr. 89:12-22).

        359.   BAM Administrative Services LLC was an administrative and loan agent for

Beechwood’s investments and was a wholly-owned subsidiary of B Asset Manager LP. (Bixter

Decl. Ex. 260 [BW-SHIP-00000801]).       Beechwood, through its investment advisor entities

including BAM and BAM Administrative Services LLC, acted as agents for the Beechwood

investment advisory clients such as BRE BCLIC Primary, BRE BCLIC SUB, BRE WNIC 2013

LTC Primary, BRE WNIC 2013 LTC SUB, BBIL ULICO 2014, etc. (collectively the “Beechwood

Client Entities”) and SHIP in connection with the transactions between and among the Beechwood

Client Entities and SHIP on the one hand and PPVA and its subsidiaries on the other hand. See,

e.g., SAC Exs. 46-47.




                                              82
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 83 of 177



        360.      During the relevant period, each of the affiliated Beechwood entities were

beneficially owned, in whole or in part, by the same beneficial owners as Platinum Management,

which as set forth above, were Nordlicht, Bodner and Huberfeld:

               a. Beechwood Holdings: As of February 15, 2014, nineteen trusts established for the

                  benefit of Nordlicht, Bodner, and Huberfeld family members collectively held an

                  over 92% ownership interest in the non-voting common interests of Beechwood

                  Holdings (collectively, the “Beechwood Trusts”). (Thomas Tr. 89:23-90:23;

                  Bixter Decl. Ex. 265 [BW-SHIP-00252594] (Beechwood Holdings Written

                  Consent issuing Beechwood Trust shares)):

                      i. Bodner’s children held interests in eight of the Beechwood Trusts. Naomi
                         Bodner settled these trusts, and David Bodner was the protector. (Bixter
                         Decl. Ex. 266 [BW-SHIP-001091103]).
                      ii. Nordlicht’s children held interests in six of the Beechwood Trusts. Dahlia
                          Kalter settled these trusts and Mark Nordlicht was the protector. (Id.)
                     iii. Huberfeld’s children held five of the Beechwood Trusts. Laura Huberfeld
                          settled these trusts and Seymour Huberfeld was the protector. (Id.)
                          Seymour Huberfeld is Huberfeld’s brother. (See Bixter Decl. Ex. 267
                          (“Beren, J. Tr.” at 76:7-10); see also Bixter Decl. Ex. 268
                          [CNOCSL_01558275] (identifying HFF as a contingent beneficiary of the
                          trusts held for the benefit of the Huberfeld children)).

               b. BBL: Through trusts established for the benefit of family members, Nordlicht,

                  Bodner, and Huberfeld held roughly 72% of the voting interests of BBL and 40%

                  of the common interests in BBL. (Bixter Decl. Ex. 260 [BW-SHIP-00000801]).

               c. Beechwood Investments: Members of the Nordlicht, Bodner, and Huberfeld

                  families, either directly or by and through companies which they owned or

                  controlled, collectively held the majority of the Beechwood Investments’ series and

                  thus the majority of the non-voting preferred interests of Beechwood Re and BBIL.




                                                  83
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 84 of 177



                  (See Bixter Decl. Ex. 261, Adler Ex. 835 [BW-SHIP-00759842]); (see also Thomas

                  Tr. 89:23-91:23).

               d. BAM: Through family members, Nordlicht, Bodner, and Huberfeld held 62% of

                  the Class A income-receiving interests in BAM and 45% of the Class B income-

                  receiving interests in BAM. (See Thomas Tr. 81:13-16, 106:5-9; Bixter Decl. Ex.

                  260 [BW-SHIP-00000801]; Bixter Decl. Ex. 262, Bodner Tr. Ex. 377.88 [BW-

                  SHIP-00835425]). BAM was the investment manager for Beechwood. (See Taylor

                  Tr. 97:20-24).

        361.      The value of these investments was significant; in a June 2016 Ownership

Schedule, Beechwood estimated the “family” investment in each of the above companies as

follows:

                          B Asset         B Asset       Beechwood Re       Beechwood
         Family                                                                               Total
                       Manager, LP    Manager, LP II    Holdings, Inc.    Bermuda Ltd.
 1    Scott Taylor    4,072,581.45    1,486,663.40      10,725,118.95    16,500,047.12    32,784,410.92
 2    Mark Feuer       8,144,918.55    2,973,237.60     21,449,948.00    33,000,094.24    65,568,198.40
 3    David I Levy     1,221,750.00     445,990.10       3,217,506.50     4,950,014.14     9,835,260.74
 4     Nordlicht       3,665,250.00    1,337,970.30      9,652,519.50    14,849,317.45    29,505,057.25
 5      Bodner         3,665,250.00   1,337,970.30       9,652,520.80    14,847,142.58    29,502,883.68
 6     Huberfeld       3,665,250.00    1,337,970.30      9,652,519.50    14,850,767.37    29,506,507.17
 7      Propper              -               -            649,866.75      1,002,617.10     1,652,483.85
         Total        24,435,000.00   8,919,802.00      65,000,000.00    100,000,000.00   198,354,802.00

(Bixter Decl. Ex. 262, Bodner Tr. Ex. 377.88 [BW-SHIP-00835425]).

     Capitalization and Working Capital provided by Bodner, Huberfeld and Nordlicht

        362.      Beechwood Investments served as a repository for the series members – which were

beneficially owned by Bodner, Huberfeld and Nordlicht – to deposit assets that could be drawn

upon by Beechwood. (Thomas Tr. 349:22 – 350:13).

        363.      The Beechwood Investments series’ assets initially consisted of certain of

Nordlicht, Bodner, and Huberfeld’s partnership interests in funds managed by Platinum

Management and its affiliated investment advisers. On August 20, 2013, Beechwood Investments

                                                   84
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 85 of 177



issued a $100,000,000 Demand Note payable to Beechwood Re (the “Beechwood Re Demand

Note”). (Bixter Decl. Ex. 269 [CNOCSL_01106560]).

        364.   Nordlicht signed the Beechwood Re Demand Note in his capacity as the Manager

of N Management LLC (“N Management”), which in turn was the Manager of each Beechwood

Investments series. (Id. at 3).

        365.   On November 30, 2013, Beechwood Investments issued a $75,000,000 Demand

Note payable to BBL (as amended, the “BBL Demand Note”). (Bixter Decl. Ex. 270 [BW-SHIP-

00167404]).

        366.   Nordlicht signed the BBL Demand Note in his capacity as Manager of N

Management, the Manager of each of the Beechwood Investments series. (Id. at 3).

        367.   On April 8, 2014, in response to a request for a clarficiation from the Cayman

Islands-based insurance manager for Beechwood Re on the capitalization of Beechwood Re and

BBL, Taylor wrote to Feuer and Levy “                                              (See Taylor

Tr. 137:18-24; Bixter Decl. Ex. 271 [BW-SHIP-00842927]).

        368.   On May 16, 2014, Beechwood Investments amended the Beechwood Re Demand

Note to reduce the principal amount to $25,000,000.                (Bixter Decl. Ex. 272

[CNOCSL_01715223]).

        369.   Beechwood amended the Beechwood Re Demand Note in order to resolve a

“mismatch” in the capitalization of Beechwood Re and BBL. (See Taylor Tr. 139:8-15).

        370.




                                             85
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 86 of 177




        371.    Entities and individuals associated with Nordlicht, Bodner, and Huberfeld also

fundedthe majority of the working capital for tBeechwood’s initial operations, as shown in the

April 2014 expense and profitability analysis forwarded by Feuer to Huberfeld:

                BEECHWOOD
                CASH FLOW ANALYSIS
                April 30, 2014

                MONEY IN
                                                  David Levy               425,000
                                         Monsey Equities LLC             1,150,000
                                       Lawrence Partners LLC             1,150,000
                     Dahlia Kalter + Jerome Management LLC               1,150,000
                                                 Kids Trust $              115,780
                                 Money In as of April 30, 2014          3,990,780


(Bixter Decl. Ex. 274, Bodner Tr. Ex. 377.76 [BW-SHIP-00275588]).

           Regular Payments Out of Beechwood to Bodner, Huberfeld and Nordlicht

        372.    MSD Administrative Services, LLC (“MSD”) was a Beechwood related entity that

purportedly provided administrative support to Beechwood. (Taylor Tr. 307:5-15; Adler Tr.

72:13-73:22).

        373.    The members of MSD were Feuer, Taylor and Levy. (Bixter Decl. Ex. 275

[CNOCSL_01303526]).

        374.    In 2015, MSD and BAM, as “Management Companies”, entered into a consulting

agreement (the “LMM Consulting Agreement”) with Lawrence-Monsey Management LLC

(“LMM”), whereby LMM was retained as “Consultant”:

                engaged to perform certain services for the benefit of [MSD and B
                Asset Manager] and each of their respective insurance company
                clients…including, without limitation, evaluating the capital

                                                86
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 87 of 177



               structure, growth plans new product lines of such Clients, as well as
               the capital structure and business of portfolio companies within all
               statutory trusts or otherwise managed by the Clients and/or the
               Management Companies (collectively, the "Portfolio Companies"),
               with respect to (a) provision of ongoing advice to each Management
               Company and the Clients relating to the development and
               implementation of new product lines, (b) ongoing assistance to each
               Management Company and the Clients to identify alternative credit
               sources, (c) ongoing guidance as to enhancements and
               improvements that may be made to Portfolio Companies, (d)
               ongoing guidance on optimization of credit based strategies relating
               to Portfolio Companies, (e) ongoing guidance to help identify
               potential realization and sale opportunities relating to Portfolio
               Companies, (f) ongoing monitoring of performance of the Portfolio
               Companies, and (g) such other services as may be reasonably agreed
               by the parties hereto.

(Bixter Decl. Ex. 276 [BW-SHIP-00655513]).

        375.   The LMM Consulting Agreement provided that LMM receive $335,000 in monthly

compensation. (Id.).

        376.   In total, LMM received over $1.9 million from MSD and B Asset manager and

distributed that money on a monthly basis to Lawrence Partners, Monsey Equities, and Dahlia

Kalter. (Bixter Decl. Ex. 27 [LP000025]; Bodner Tr. 311:8-312:19).

        377.   Jessica Beren, Murray Huberfeld’s daughter, and managing member of LMM

signed the LMM Consulting Agreement on behalf of LMM. (Beren J. Tr. 114:2-7; see also Bixter

Decl. Ex. 279 [BW-SHIP-00655513]).

        378.   LMM was a partnership between Lawrence Partners and Monsey Equities. (Beren,

J. Tr. 113:2-4).

        379.   The members of Lawrence Partners were the Huberfeld children: Jessica Beren,

who also served as Managing Member, and her siblings. (Bixter Decl. Ex. 278 [B000320288];

Beren, J. Tr. 16:16-17:8).




                                                87
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 88 of 177



        380.   The members of Monsey Equities were the eight Bodner children (ranging from 25

to 40 as of December 2019): Moshe Bodner, Aaron Bodner, Eliezer Bodner, Tzipporah

Rottenberg, Rochel Fromotitz, Yissochar Bodner, Yaakov Bodner, Mordechai Bodner, with

Naomi Bodner serving as a non-member manager. (Bixter Decl. Ex. 279 [CTRL6400166]; see

also Bodner Tr. 449-2:15; Bodner, N. Tr. 14:20-16:17).

        381.   Bodner testified that he “got a check from Beechwood every month.” (Bodner Tr.

312:9-16.) This payment amounted to roughly $100,000 a month. (Id. at 312:17-19; 383:6-11;

446:18-447:9). According to Bodner, “while Beechwood was alive, we were getting, I think,

$100,000 a month, my family. I don’t know if it was every month, but that’s what I received.”

(Id. at 381:10-22).

                                Early Concept for Reinsurance

        382.   In July 2012, Nordlicht forwarded a Bloomberg article concerning a reinsurer to

Huberfeld, Landesman and other employees of Platinum Management, including Ed Ho (“Ho”),

asking “Shd we be looking at this?” (See San Filippo Tr. 155:6-11). Platinum Management began

searching for a reinsurance partner. (See SanFilippo Tr. 155:25-156:6).

        383.   Kerry Propper formed and served as co-CEO of Chardan Capital Markets

(“Chardan”). Jack Liu (“Liu”) was an analyst at Chardan. (Propper Tr. 19:16-20)).

        384.   Propper introduced Platinum Management to the “concept of a reinsurance

company.” (Id. at 48:19-22). Propper “came up with an idea to do a creative reinsurance company

with Mark Nordlicht, period. That’s what I did.” (Id. at 57:10-13).

        385.   In late 2012, Huberfeld contacted Feuer to explain a transaction proposed by Alpha

Re and to solicit Feuer’s assistance in understanding the insurance industry. (Bixter Decl. Ex. 280




                                                88
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 89 of 177



(“Feuer Tr.”) at 27:18-25, 29:20-30:4; Taylor Tr. 226:6-10). Nordlicht approached Feuer about

a meeting with Alpha Re. (Id.).

        386.   Nordlicht brought his “pitch and risk guy” to the Alpha Re meeting to both

“evaluate them” and “make [Alpha Re] more comfortable.”                 (Bixter Decl. Ex. 281

[CTRL3508484]).

        387.   On December 2, 2012, Nordlicht requested Landesman for a “fund pitch PPVA,

PPCO, and one off’s. This is to make reinsurer comfortable with our product. Potentially we can

get 5 bucks to manage for every 1 dollar in equity we put up. We are talking 250 for 50 in equity.

The equity we put up we will try and negotiate for its return to track our performance of where we

invest the money.” (Bixter Decl. Ex. 282 [CTRL3508861]).

        388.

                                                                          (Bixter Decl. Ex. 283,

SanFilippo Tr. Ex. 1.27(A) [BW-SHIP-009019645]; Huberfeld Tr. 247:10-16).

        389.                        (Bixter Decl. Ex. 283, SanFilippo Tr. Ex. 1.27(A) [BW-SHIP-

009019645]).

        390.   Between 2012 and 2013, Feuer, Taylor, and Nordlicht met with Alpha Re on at

least one occasion. (Feuer Tr. 28:2-18, 30:5-11, 31:4-7).

        391.   During the late 2012- early 2013 time period, Nordlicht started consulting with

Feuer about what became Beechwood. (Feuer Tr. 43:13-16). Feuer knew Nordlicht served as the

Co-Chief Investment Officer of Platinum Management. (Id. at 43:24-44:3).

        392.   On December 12, 2012, Liu sent Nordlicht, Mark Graham (“Graham”), the

principal of Blue Alternative Asset Management (“Blue Alternative”), Propper, and Levy a term




                                               89
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 90 of 177



sheet for a “$25 million Alpha Re. note offering.” (Bixter Decl. Ex. 284, Propper Tr. Ex. 714

[CTRL3467125]).

        393.   On     December      18,    2012,    Feuer,    using     the    email    address

mfeuer@beechwoodcapitalgroup.com, emailed Nordlicht and Huberfeld:




(Bixter Decl. Ex. 285, Taylor Ex. 319 [CNOCSL_00472136]).

        394.   On December 27, 2012, Chardan, Nordlicht, and Levy sent emails with the subject

line “Alpha Re Terms” (the “December 2012 Term Sheet”). (Bixter. Decl. Ex. 286, SanFilippo

Tr. Ex. 1.26(B) [CTRL3320780]).

        395.   The December 2012 Term Sheet defined “Investors” as “Platinum Partners and

Qualified Institutional Buyers/Accredited Investors” and provided, inter alia¸ that the “Capital

Allocation” would involve (id. at 2):

        Platinum Partners and [Blue Alternative] will each independently manage the
        investment of the Reinsurance Proceeds in various Trust Accounts settled for
        benefit of the Reinsurance Contracts

        i) Platinum Partners will manage the investment of 50% of the Reinsurance
        Proceeds plus the Proceeds from the Series B note (the “Platinum Portfolio”)

        ii) [Blue Alternative] will manage the investments of 50% of the Reinsurance
        Proceeds ….”

        396.   The December 2012 Term Sheet granted Platinum Management a 2 percent

“Management Fee” and 20 percent “Incentive Fee.” (Id.)




                                              90
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 91 of 177



        397.   On January 25, 2013, Feuer reiterated to Nordlicht that

                                                                                  Bixter Decl. Ex.

287, SanFilippo Tr. Ex. 1.27; [CNOCSL_01573925]).

        398.   Nordlicht responded:

                                                                                           (Id.)

        399.   On February 22, 2013, Liu sent Nordlicht, Levy, and Propper an “overview and

draft transaction process for the AlphaRe Investment. (Bixter Decl. Ex. 288, SanFilippo Tr. Ex.

1.26(D) [CTRL4425478]). “As you have requested we are targeting a March 1 closing we have

created an aggressive timeline.” (Id.)

        400.   According to Liu, the “immediate action items” included “[e]ngage your insurance

expert team for business diligence on Alpha Re.” (Id.) Platinum Management hired Taylor and

Feuer to conduct due diligence on the deal. (Bixter Decl. Ex. 224, CTRL4511292)

        401.   Liu attached a presentation titled “Alpha Re. Platinum Investments Process

Summary” (the “Alpha Re Summary”). (Bixter Decl. Ex. 228, CTRL4425479).

        402.   The Alpha Re Summary assigns “Platinum Partners” the role of “Investors” and

characterized its responsibilities as “Invests in AlphaRe and receive insurance proceeds.” (Id.).

The Alpha Re Summary set forth a timeline wherein, on March 1, 2013, Alpha Re “receives $30

million investment capital and Platinum obtains the right to manage an initial $100 million capital

simultaneously.” (Id.)

        403.   Nordlicht forwarded the Alpha Re Summary to Huberfeld. (Bixter Decl. Ex. 289,

Huberfeld Tr. Ex. 649 [CTRL4555755]).




                                                91
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 92 of 177



        404.   According to Nordlicht,“[w]e will have feur and his partner doing separate

insurance due diligence.” (See Bixter Decl. Ex. 290, SanFilippo Tr. Ex. 1.27(C); see also Propper

Tr. 40:23-41:2).

        405.   On February 25, 2013, Levy forwarded Feuer an “AlphaRe Platinum Termsheet”

which described the                      between Platinum Management and Blue Alternative as

follows:




(Bixter Decl. Ex. 291, Feuer Tr. Ex. 537 [BW-SHIP-00919613]).

        406.   The “                                 granted Platinum Management a 2 percent

“Management Fee” and 20 percent “Incentive Fee.” (Id.)

        407.   On the next day, February 26, 2013, Alpha Re and Beechwood Capital executed an

NDA. (Bixter Decl. Ex. 292, Feuer Tr. Ex. 539 [BW-SHIP-00918340]).

        408.   On March 4, 2013, Fred Marro (“Marro”), who consulted in the creation of

Beechwood, forwarded Levy and Ottensoser, among others, a set of “Notes & Questions”

concerning Alpha Re that described “Platinum Partners” as the “investor.” (Taylor Tr. 40:7-16;)

Marro asked Levy to forward this information to Taylor. (Bixter Decl. Ex. 293, SanFilippo Tr.

1.28(A) [CTRL44277832]).

        409.   On March 5, 2013, Alpha Re provided due diligence information to Platinum

Management. (Bixter Decl. Ex. 294 [CTRL4366772]).




                                               92
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 93 of 177



        410.   On March 7, 2013, Taylor provided an analysis of multiple insurance transactions

to Levy, Feuer, and Kalter. (Bixter Decl. Ex. 295, Thomas Tr. Ex. 859 [CTRL4545157]).

        411.   On March 10, 2013, Nordlicht described to Huberfeld an intended use of the

liquidity expected from the reinsurance:

        I want to set an aggressive goal for April 1 of 50 million subs for fund. I believe I
        have 25 raised through alpha re. We need to raise another 25 in addition to 25
        for Black elk drilling … Please, we need to push hard for this. I need to this tie me
        over until Bear settlement and we have one month funding of up to 50 million for
        congestion trading in April.

(Bixter Decl. Ex. 296, Huberfeld Tr. Ex. 650 [CTRL4401044]).

                                    Formation of Beechwood

        412.   The Alpha Re transaction ultimately faltered. Discussions concerning what became

Beechwood occurred simultaneous to the aborted Alpha Re Transaction and accelerated soon

thereafter. (Bixter Decl. Ex. 297 [CTRL4407018]; see also Propper Tr. 47:20-22). When Kerry

Propper complained that they had stolen his idea viz. Alpha Re, he was given an ownership interest

in Beechwood (and Kerry Propper had only dealt with Platinum). (Propper Tr. at 47:25 to 51:3)

        413.   On March 20, 2013, Huberfeld proposed to Feuer, in an email entitled “Outline of

terms,” the structure for the reinsurance company they were to create. (Bixter Decl. Ex. 298,

Taylor Ex. 277 [CNOCSL_00470701]).

        414.   These”Outline of terms” proposed that:

               1 - Nordlicht group to put any capital necessary to secure funds
               2 - Capital to receive 8 percent preferred return
               3 - Capital to be returned and preferred to be re paid before any profit
               split
               4 - Feuer group to receive 750k a year in draws(deducted from their
               profit split) after 100 million in funds deployed
               5 - Feuer group to run instance end
               6 - Nordlicht group will run the investment allocation side
               7 - all profits split 50-50 to each group (After paying back the
               original capital )


                                                 93
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 94 of 177



                 8 - Nordlicht group to retain all fees generated by investments in
                 Platinum funds

(Id.).

          415.   The “Nordlicht group” mentioned in the “Outline of terms,” referred in part to

entities and individuals affiliated with Nordlicht, Bodner, and Huberfeld. (Taylor Tr. 24:25-

25:18).

          416.   Bodner was sent the “Outline of terms.” (Bixter Decl. Ex.299, Huberfeld Ex. 653

[CTRL3748840]).

          417.   Feuer responded to the “

                                            (Id.). Feuer forwarded his email to Taylor. (Bixter Decl.

Ex. 300, Taylor Tr. Ex. 320 [CNOCSL_00474299]).

          418.   On March 25, 2013, Feuer expressed gratitude to Huberfeld for the opportunity to

work together. (Bixter Decl. Ex. 301 [CNOCSL_01574200]).

          419.   The formation of Beechwood also involved Bodner and Nordlicht. (Propper Tr.

216:16-25; see Feuer Tr. 136:3-12).

          420.   On April 8, 2013, Nordlicht asked Levy “So has feur started?” (Bixter Decl. Ex.

302 [CTRL4537542]). Levy responded “Yes. I spoke to him last Friday they meet lawyers and

brokers on Friday. They want to have a call this week to get set up and decide on structures.” (Id.)

Nordlicht responded: “Ok we shldnt need to do all that fixed income, graham doesn’t do it.” (Id.)

          421.   Levy responded: “They said we can be up and running in 90 days.” (Id.)

          422.   On April 27, 2013, Taylor sent Levy an email, attaching a “Beechwood Re”

overview presentation describing the proposed structure and investment objectives. (Bixter Decl.

Ex. 303, Taylor Tr. Ex. 278 [CTRL4437666]).




                                                  94
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 95 of 177



        423.   On May 27, 2013, at Huberfeld’s request, Crystal O’Sullivan, using a

beechwoodcapitalgroup.com email address, scheduled a meeting at Huberfeld’s home to be

attended by Nordlicht, Levy, Feuer, and Taylor. (Bixter Decl. Ex. 304 [CNOCSL_01574382]).

        424.   On May 30, 2013, Levy emailed Nordlicht a proposed term sheet for “beechwood.”

(Bixter Decl. Ex. 305, Feuer Tr. Ex. 540 [CTRL4456678]). This term sheet defined “Company”

as “Beechwood Re” and “Investor” as “an entity controlled by David Levy.” (Id.) The “Company

Structure” required Levy to “provide investment expertise” and granted him “the right to invest all

proceeds of Reinsurance Transactions at his sole discretion.” (Id.)

        425.   On June 10, 2013, Feuer sent a Beechwood Re Overview presentation to Huberfeld

for his review. (Bixter Decl. Ex. 306 [CNOCSL_01574521]).

        426.   On July 4, 2013, after Feuer reported to Nordlicht on the status of obtaining a

license for Beechwood Re in the Cayman Islands, Nordlicht told Feuer and Taylor that “I feel as

if we just need to close one deal and floodgates can open.” (Bixter Decl. Ex. 307, Taylor Tr. Ex.

280 [CTRL4579275]; see also Taylor Tr. 51:16:52-5).

        427.   On July 5, 2013, upon learning of the provisional approval of a license for

Beechwood Re, Feuer emailed Nordlicht with the text “Mazal tov‼” (Bixter Decl. Ex. 308, Feuer

Ex. 519 [CTRL3711204]). Nordlicht responded “we’ll hold back the real mazel tov until we close

the first deal,” to which Feuer sent back “Agreed.” (Id.)

        428.   During the formation of Beechwood, as well as between June 2013 and March

2014, Taylor and Feuer worked from the office of Platinum Management. (Taylor Tr. 268:13-19,

275:9-14, 276:3-277:14). Taylor estimated he spent between 25 and 50 work days at the offices

of Platinum Management. (Id. at 278:8-19). To that end, on July 29, 2013, Levy requested




                                                95
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 96 of 177



conference rooms for Taylor                              .” (Bixter Decl. Ex. 309, Taylor Ex. 322

[CNOCSL_00475255]).

        429.   Between June 2013 and March 2014, Taylor “spent a considerable amount of …

time on the formation of the Beechwood companies.” (Taylor Tr. 276:3-8]). Beechwood’s first

client, CNO Financial Group, was brought to Platinum Management’s offices for meetings, and

the primary topic was “continuity” of investment strategy.               (Bixter Decl. Ex. 405

[CNOCSL_00480329]).

                              Platinum’s Use of Beechwood Funds

        430.   Prior to its creation, Platinum Management envisioned Beechwood as a potential

source of liquidity for Platinum Management’s investments.                (Bixter Decl. Ex. 310

[CTRL6520419]).

        431.   As described by Nordlicht, Beechwood would be a cash cow for Platinum

Management:

               We have mandate from a reinsurance company which we hope will
               be helpful to us going forward – certainly from a liquidity
               standpoint. They are 900 million – it is not part of aum because it
               isn’t a traditional 2 and 20 type mandate. Mark is involved as an
               advisor in advising that money. Some of that money is invested in
               the fund. Going forward there are opportunities if the fund has an
               opportunity and we want to lay off one of our lower yielding fund,
               based on their mandate that could be an opportunity for us to take
               advantage of this big pocket of money which Mark helps to advise
               and has a partial ownership. He expects them to grow as an investor
               in the fund. It helps us be more liquid throughout the portfolio if we
               ever want to sell a fund. Our edge is in structuring transactions. We
               feel the day we close on a transaction it is liquid we can sell to a
               competitor – the next day – at the price we paid for it. Now we have
               a ready made pocket of money where we can do that.

(Id.)

        432.   As Levy explained to Nordlicht in a May 16, 2014 email entitled “



                                                96
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 97 of 177




(Bixter Decl. Ex. 312 [BW-SHIP-00968908]).

        433.   These investment requirements, which came from both regulation and client

specific rules, were given to Bodner and Huberfeld as well.             (Bixter Decl. Ex. 313

[CTRL5178784]) (Bodner being provided blended “Beechwood position limits.”); see also Bixter

Decl. Ex. 314, Huberfeld Ex. 678 [BW-SHIP-00975449]).

        434.   Taylor took “

                                                       (Bixter Decl. Ex. 314, Huberfeld Ex. 678;

[BW-SHIP-00975449]).

        435.   The private deal summary was a Nordlicht requested tracking sheet of Platinum’s

“availability” in the “unrestricted” accounts. (Bixter Decl. Ex. 315 [CTRL5051762]).

        436.   Nordlicht requested that the tracking sheet allocate between investments he made

versus investments made by “HB” using the unrestricted accounts:

               Can I get weekly report of all senior secured beechwood loans and
               remaining availability? I know it might be in one of larger reports
               but want to see it separately. Senior secured availability shall be
               defined by guidelines of the trust PLUS 50% of the unrestricted
               money. In addition, please label on the bottom 2/3rds one third
               HB and MN. Right now this number will correspond exactly.
               However, based on new arrangement, I may be investing money
               that will only be credited for my account and vice versa. It would
               help then to see remaining availability broken out by HB and
               MN. Should investments deviate, it will be necessary to track p and
               l on this basis as well.

(Id. (emphasis added)).


                                               97
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 98 of 177



        437.   This tracking sheet turned into a “

provided to Nordlicht. (Bixter Decl. Ex. 317 [BW-SHIP-00987438 – BW-SHIP-00987439];

Bixter Decl. Ex. 316 [CNOCSL_01031267 – CNOCSL_01031268]).

        438.   Platinum Management also established a threshold investment requirement; as

described in a September 2014 agreement between Nordlicht and Levy:

               Beechwood shall invest 5% of its capital into each PPVA and PPCO




(Bixter Decl. Ex. 318 Feuer Ex. 567 [CNOCSL_01191461]; see also Bixter Decl. Ex. 319 [BW-

SHIP-00262450]).

        439.   This control was made possible by access to accounts containing Beechwood’s

“unrestricted” funds:

               Need to talk today. All my liquidity is at Beechwood. I want to get
               started at Beechwood as the money is costing me so I really want to
               allocate. We are in the midst of setting up accounts at several prime
               brokers in accounts unrelated to trusts. We have unrestricted money
               that is closing by end of month I’m told. We can wait for that and
               we’ll be at bnp, scotia or cs with full capabilities or we can get
               started at nomura now in trust accounts. I’m thinking 200x200 on
               Beechwood to start.

(Bixter Decl. Ex. 320 [CTRL6133591]; see also Bixter Decl. Ex. 321 [BW-SHIP-00729423]).




                                                98
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 99 of 177



        440.      Nordlicht pushed Levy, Taylor, and Feuer to get Platinum Management personnel

set up with prime brokerage accounts for the “unrestricted” funds: “can we be all over this? Want

to get started seamlessly when money comes in”) (Id.)

        441.      On June 23, 2014, the same date that certain Black Elk Bonds (defined below) were

sold from PPVA to Beechwood as part of the Black Elk Scheme (defined below), Nordlicht pressed

again to get the prime brokerage accounts established: “

                                                                                 (Bixter Decl. Ex.

322 [BW-SHIP-00944081]) (access to account granted that day).

        442.      Platinum Management’s involvement in Beechwood’s investment allocations was

evident from the beginning. (Bixter Decl. Ex. 323, Taylor Ex. 282 [CTRL46333183] (Taylor

thanking Nordlicht in August 2013 for his assistance with formulating Beechwood’s investment

guidelines)).

        443.      Nordlicht and Levy participated heavily in the early discussions about the

management, composition and proposed allocation for specific assets, including the assets

provided by subsidiaries of CNO Financial Group, Inc. (“CNO”). (Bixter Decl. Ex. 324

[CTRL4826099]).

        444.      In November 2013, Taylor solicited Nordlicht’s input on whether they would be

“giving the real estate and [CNO] buckets and allocation? How much?” and “Are we going to use

a 3rd party for a little while, or expect Leff, David and Israel to manage $300 M for us?” to which

Nordlicht declared that “our internal people [Leff, Levy, and Wallach] will manage the balance 40

percent.” (Id.)




                                                 99
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 100 of 177



        445.      Nordlicht reviewed Beechwood’s proposed asset allocations with Huberfeld and

Bodner, as seen, for example, in a February 2014 email from Nordlicht to Huberfeld and Bodner

(through assistant). (Bixter Decl. Ex. 325 [CTRL5167620]).

        446.      Nordlicht sought advice from Huberfeld as to whether the particular investment

should be allocated to Beechwood. (See, e.g., Bixter Decl. Ex. 63 [CTRL5966780]).

        447.      The overlap between Platinum Management and Beechwood, as well as Bodner

and Huberfeld’s involvement in both, was evident in discussions with their investing and industry

partners, for example in an email to Bodner (through his assistant), Huberfeld and Nordlicht, Mark

Edelstein of Auramet proposed a “pipeline” of deals:




(Bixter Decl. Ex. 326 [BW-SHIP-00909732] (Huberfeld forwarded this email to Levy and Feuer

with the annotation “Pipeline with reduced fees”) (emphasis added); see also Bixter Decl. Ex. 327

[CTRL5185263] (OBEX proposal addressed to “David and Murray” regarding “manag[ing] funds

for Beechwood in both the short dated monthly and quarterly reset Small Business Administration

pools and whole loan paper.”)).

        448.      Huberfeld was significantly involved in Beechwood’s investment development; as

Saks testified:

                  Murray Huberfeld introduced investment opportunities to
                  Beechwood, numerous investment opportunities to Beechwood, and
                  on occasion pushed for investments to be made.

(Saks Tr. 175:4-178:21).



                                                100
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 101 of 177



         449.   Beechwood abided by Huberfeld’s investment directives, even when Saks, Taylor

or Feuer disapproved. (Id.)

         450.   For example, upon learning of Huberfeld’s instruction to provide another $1 million

to China Horizon, Taylor responded             yet nonetheless instructed Saks to comply with

Huberfeld’s request to fund the loan. (Id.; Bixter Decl. Ex. 328, Saks Ex. 49 [BW-SHIP-

01094505]).

         451.   Huberfeld-sourced loans were pushed through even without appropriate process, as

was the case with a loan related to a short term investment involving Jona Rechnitz (“Rechnitz”).

(Bixter Decl. Ex. 329, Thomas Tr. Ex. 884 [CNOCSL_01581988]).

         452.   In April 2015, Huberfeld agreed to provide $1.1 million loan alongside a similar

investment by Rechnitz to National Event promoter Jason Nissen for the Floyd Mayweather fight.

(Id.).

         453.   Huberfeld flipped the wire instructions to Feuer, who then directed Beechwood

employee Samuel Adler (a relative of David Bodner) that they were

                              (Id.).

         454.   Adler was surprised by the direction noting “[

                       but after speaking to Feuer on the phone responded:




                                                                                    of Beechwood

managed assets, as described by Saks during his deposition. (Saks Tr. 181:19-182:17).

         456.   Examples of Bodner’s involvement in sourcing and evaluating investments for

Beechwood managed assets include, inter alia:


                                                101
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 102 of 177



               a. Nordlicht directing a Platinum Management Portfolio Manger to “go see David
                  Bodner directly to discuss seeding idea given that funding wd need to be
                  Beechwood.” (Bixter Decl. Ex. 330 [CTRL6070137]).
               b. Platinum Management employee seeking an appointment with Bodner because he
                  had been “speaking with Mark about possibly getting an allocation from
                  Beechwood and Mark suggest he meets with Mr. Bodner.” (Bixter Decl. Ex. 331
                  [CTRL5883850])
               c. Richard Stadtmauer telling Beechwood counsel to

                                (Bixter Decl. Ex. 332 ALB0000277]).

        457.      Bodner was also involved in setting up meetings with potential investors in

Beechwood, including a meeting with the Kushner Companies. (Bixter Decl. Ex. 333 [BW-SHIP-

00917364]) (Beechwood vice president sending marketing materials to Charles Kushner with note




                                 Investment Oversight and Control

        458.      As explained by Nordlicht, even if the investment was sent to Beechwood in whole

or in part, the transaction still was viewed as within the control of Platinum: “The issue is besides

Platinum we have reinsurance mandate and I'd like to split it among entities, though all controlled

by us.” (Bixter Decl. Ex. 334 [CTRL6321906]).

        459.      The control was made possible in part because of the overlap in portfolio managers;

as Ezra Beren explained:

                  David Steinberg and Ezra Beren are portfolio managers for Platinum
                  Management (NY), LLC (PMNY). PMNY is the investment advisor
                  for multiple funds including its two flagship funds Platinum Partners
                  Value Arbitrage Fund, LP (PPVA) and Platinum Partners Credit
                  Opportunities Fund, LP (PPCO).

                  Some of the principals of PMNY are also shareholders of a second
                  investment company named B Asset Manager/Beechwood Re,
                  which provides asset management for insurance companies.



                                                  102
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 103 of 177



                  Often, investement opportunities brought by PM's of PMNY may
                  not fit the investement parameters of PPVA or PPCO, and PMNY
                  may refer the opportunity to Beechwood. The compensation terms
                  for PM's are the same for investements taken by PPVA, PPCO and
                  Beechwood. So in essence Steinberg and Beren are PM's for PPVA,
                  PPCO and Beechwood. Same principals, just different sources of
                  capital.

(Bixter Decl. Ex. 335, Beren Tr. Ex. 1.22 [CTRL8802198]).

           460.   Nordlicht echoed this, stating “The portfolio managers are the same‼! Hence the

management is the same in my mind‼! Was this communicated to cs?? There is cross ownership

in both entities. We are being treated from regulatory standpoint as affiliates, we might as well get

credit for it administratively.” (Bixter Decl. Ex. 336, Thomas Tr. Ex. 872).

           461.   The overlap of the portfolio managers was present from the beginning: on

November 4, 2013, Nordlicht sent Feuer a list of six items for a “                     for a meeting

with potential Beechwood investor, CNO.              (Bixter Decl. Ex. 337, Thomas Tr. Ex. 863

[CNOCSL_01576140]).

           462.   Included in the proposed agenda was an introduction to David Leff, Israel Wallach,

Stuart Kim, and David Ottensoser, all of whom were Platinum Management employees and who

were to provide support to and manage the assets of Beechwood. (Bixter Decl. Ex. 337, Thomas

Tr. Ex. 863 [CNOCSL_01576140]; Bixter Decl. Ex. 324 [CTRL4826099]).

           463.   In addition to portfolio managers, executives like Levy also wore two hats, one

Platinum Management and one Beechwood. (Bixter Decl. Ex. 338 [BW-SHIP-00454912] (Levy

sending his list of things to do which included “

tasks)).

           464.   Levy’s task list included a reminder for Levy to “

[David Bodner].” (Id.)



                                                    103
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 104 of 177



        465.       Bodner, along with Huberfeld and Nordlicht, met regularly with other senior

Beechwood executives, including Taylor and Feuer. (Bixter Decl. Ex. 339 [BW-SHIP-00909041]

(2014 “                                   Bixter Decl. Ex. 340 [BW-SHIP-00909197]) (all-hands

meeting immediately prior to decision on Black Elk Consent Solicitation)).

        466.       In fact, Huberfeld had an office at Beechwood with a direct phone line and a

secretary who managed his calendar, arranged meetings, and answered his calls. (Northwood Tr.

12:4-13:3; Bixter Decl. Ex. 341 [CTRL5714383]; Bodner Tr. 152:17-153:9).

        467.       Huberfeld was in his Beechwood office multiple times a week to discuss

Beechwood’s transactions and potential investments. (Saks Tr. 111:24-112:7, 116:6-117:5; Bixter

Decl. Ex. 342 [BW-SHIP-00909978]).

        468.       Huberfeld met with Saks and received regular updates regarding Beechwood’s

operations; requesting and receiving regular in-depth reports as to the company’s operations and

investments from Saks. (Bixter Decl. Ex. 343, Saks Ex. 446.27 [CNOCSL_01067250]; Saks Tr.

117:16-118:7, 183:15-184).

        469.       Huberfeld received daily reports regarding Beechwood’s P&L. (Bixter Decl. Ex.

344 [BW-SHIP-01050099] (Huberfeld’s assistant stating “

               ); Bixter Decl. Ex. 345 [AN016013] (example of P&L provided)).

        470.       Huberfeld regularly was emailed a list of Beechwood’s outstanding investment

interest payment balances, which included interest funded or paid directly by PPVA. (Bixter Decl.

Ex. 346 (compilation of “outstanding balance” reports sent to Huberfeld)).

        471.       Huberfeld was regularly solicited for advice or otherwise injected his position on

ongoing investment decisions for Beechwood, for example:

               a. Feuer soliciting advice from Huberfeld regarding PEDEVCO debt restructuring.
                  Feuer Ex. (Bixter Decl. Ex. 347 [BW-SHIP-00729216]).


                                                  104
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 105 of 177



               b. Feuer seeking to discuss with Huberfeld significant litigation concerns at the China
                  Horizon investment. (Bixter Decl. Ex. 348, [BW-SHIP-00729221]).
               c. Huberfeld shutting down a deal between Beechwood and OBEX, stating “Today is
                  the last day for continued work on Randy’s deal. Either he agrees to the terms or
                  we are done, done, done today. That’s it. No more discussions. Either we are done
                  today or let’s part with him as friends.” (Bixter Decl. Ex. 349, Saks Ex. 446.62
                  [CNOCSL_01532381]).

        472.      Saks testified that Huberfeld “could push for things” and Saks could not recall an

instance where one of Huberfeld’s requests was denied. (Saks Tr. 119:24-120:19).

        473.      Bodner similarly was consulted regarding investment strategy for Beechwood, for

example in an email addressed to “                            Bodner was consulted about options for

capital requirements of the San Gold investment. (Bixter Decl. Ex. 350 [ALB0000231]).

        474.      In another example, Bodner is seen dictating terms of various transactions for

Beechwood. (See Bixter Decl. Ex. 40, Bodner Tr. Ex. 377.34, CTRL4919566).

        475.      In August 21, 2014, Brian Jedwab (“Jedwab”) sent “deal summaries” to Nordlicht

and Levy, which included a proposed investment by certain Beechwood Trusts via Amlaur

Resources, LLC (“Amlaur”) as agent (the “Amlaur Proposal”).                  (Bixter Decl. Ex. 351

[CTRL4918909]; Bixter Decl. Ex. 352 [CTRL4918911]).

        476.      According to Jedwab, the Amlaur Proposal was “negotiated at length based on input

from [David Bodner] and [Murray Huberfeld], and they approved [it].” (See Bixter Decl. Ex 351

[CTRL4918909]).

        477.      On September 8, 2014, certain Beechwood Trusts, as Lenders, and Amlaur, as

Agent for the Lenders, entered into a Loan and Security Agreement that incorporated the relevant

terms of the Amlaur Proposal. (Bixter Decl. Ex. 353 [BW-SHIP-00273480]).

        478.      For purposes of this transaction, “Amalur is on the Beechwood side, it is theirs and

Amalur collects and distributes their cash.” (Bixter Decl. Ex. 354 [CNOCSL_00226596]).



                                                  105
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 106 of 177



          479.    Nordlicht also had an office physical presence at Beechwood for a period of time,

but his presence at Beechwood was not to be disclosed to outsiders. (Bixter Decl. Ex. 355

[CTRL5104415] (“David Levy asked me to make sure that you all know not to tell people that

Mark is at Beechwood unless you know them, or it is an internal call. There is a Chinese wall

between Beechwood and Platinum and for certain things it is crucial that the entities don’t

cross.”)).

          480.    In December 2015, Beechwood needed $11 million in connection with a

transaction. (Taylor Tr. 311:21-313:21)

          481.    Lawrence Partners, Monsey Equities, and Dahlia Kalter provided funding for the

December 2015 transaction. (Id.; see also Bixter Decl. Ex. 356 [LP000016]; see also Beren, J. Tr.

108:5-110:22).

          482.    On January 5, 2016, Feuer approved wires fromMSD to repay the funding for the

December 2015 transaction with $5,000,000 sent to Lawrence Partners, $5,000,000 sent to

“Monsey Equities LLC/David Bodner” $1,000,000 sent to Dahlia Kalter. (Bodner Tr. 316:19-

317:8).

               Hiring and Appointment of Key Personnel, Managers, and Employees

          483.    Nordlicht told Taylor and Feuer in early 2013 that he did not want a “stranger who

I haven’t worked with before on the [Beechwood] investment committee. If the committee is to

have real power, which based on our guidelines it does, I might need people I have worked with

in the past.” (Bixter Decl. Ex. 357, Thomas Tr. Ex. 864 [CTRL4844810]).

          484.    Nordlicht and Huberfeld discussed candidates for the position of Chief Operating

Officer of BAM. (Bixter Decl. Ex. 358 [CTRL6093660] (Nordlicht informing Huberfeld “I’m

thinking of offering randy katzenstin to be chief operating officer of b asset management… He is



                                                 106
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 107 of 177



pain in the ass but very mesudar, will be very strong with prime brokerages, setting up accounts,

tracking all the different regulations to make sure we don't violate a particular state statute, and

having everything ready reporting wise...is very commercial too. We need help, otherwise we will

drown in paperwork.”); see also Bixter Decl. Ex. 359 [CTRL6113982] (Nordlicht reporting back

to Katzenstein “On positive front, I mentioned u coming over and Murray didn't bite my head

off!!!”)).

        485.   On April 28, 2014, Nordlicht informed Feuer of the need for a transactional attorney

at Beechwood. (See Bixter Decl. Ex. 360, Taylor Ex. 310 [BW-SHIP-01003980]). Feuer

responded “[a]s we discussed, we will have some recommendations to you ASAP.” (Id.)

        486.   Huberfeld participated in the recruitment of Dhruv Narain, who ultimately became

the President of BAM. (Bixter Decl. Ex. 361 [AN006435]).

        487.   Bodner and Huberfeld family members also worked at Beechwood. (Bodner Tr.

23:11-22) (Bodner arranged for the hiring of his nephew, Samuel Adler, at Beechwood); Bixter

Decl. Ex. 362 [AN000095] (Huberfeld’s son was hired at Beechwood)).

                                    Compensation Decisions

        488.   Huberfeld was responsible for negotiating draws for Taylor and Feuer, as evidenced

by Feuer approaching Huberfeld in March 2014, in a lengthy email, seeking permission to adjust

the salary draws for himself and Taylor, noting that “[

                                         (Bixter Decl. Ex. 363, Huberfeld Tr. Ex. 673

[CNOCSL_01578961]).

        489.   Beechwood portfolio Manager David Leff went to Huberfeld seeking to discuss

Leff’s evaluation and benchmark for his compensation contract, with a copy to Taylor and Feuer.

(Bixter Decl. Ex. 364 [BW-SHIP-00910667]; see also Bixter Decl. Ex. 365 [CNOCSL_01120610]



                                                107
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 108 of 177



(additional communications between Leff and Huberfeld, with a copy to Taylor and Feuer, in

which Leff agrees with Huberfeld that the



        490.     Nordlicht also was involved in managing personnel at Beechwood. For example,

he noted on a to-do list that he needed to                                             and later

negotiated those former Platinum Management employees’ start date and set Kim’s salary at

Beechwood. (See Bixter Decl. Ex. 366 [BW-SHIP-01012084]; Bixter Decl. Ex. 367 [BW-SHIP-

00914729].

        491.     Platinum Management also subsidized salaries of personnel primarily supporting

Beechwood, as Rick Hogdon disclosed:

                 (1) I am currently on the Platinum payroll
                 (2) Spend 85% of my time at the Beechwood offices in NY and
                 Bermuda/Cayman
                 (3) Services to Platinum/Beechwood see attached position
                 description
                 (4) Providing services to Beechwood from Platinum is 90%

(Bixter Decl. Ex. 368 [CTRL6504609]).

               THE BLACK ELK SCHEME AND THE BOND SUBORDINATION

        492.     PPBE Management LLC was the investment manager for the BEOF Funds. David

Levy was the Managing Member of PPBE Management LLC. (Bixter Decl. Ex. 92, Bodner Tr.

Ex. 377.62, [CTRL3679394]).

        493.     Manor Lane Management LLC, an entity owned and controlled by Huberfeld,

through it interest in the David Levy Grantor Trust III, was a beneficial owner of and received

payments from PPBE Management LLC and PPBE Holdings LLC. (Huberfeld Admissions #92,

94, 97, 98, 99; Bixter Decl. Ex. 93 [CTRL3710417] (Manela providing Huberfeld, at his request,

“per partner” breakdown of quarter 2 fees investments in the BEOF Funds and Black Elk, including


                                               108
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 109 of 177



“72k” for Huberfeld); Bixter Decl. Ex. 94 [CTRL5221595] (in regards to “PPBE mgmt. fee wires”

Huberfeld asking “why is there a diofrence [sic] between murray mark and david”).

        494.   Grosser Lane Management, through its interest in the David Levy Grantor Trust

III, was a beneficial owner of and received payments from PPBE Management LLC and PPBE

Holdings LLC. (Bodner Admissions #90, 92, 94, 96, 98); (Bixter Decl. Ex. 93 [CTRL3710417]

(“per partner” breakdown of quarter 2 fees from Black Elk, including “72k” for Bodner); Bixter

Decl, Ex. 157 [CTRL3756202]); Bixter Decl. Ex. 94 [CTRL5221595]).

        495.   Starting in January 2013, the BEOF Funds, two funds set up and managed by

Platinum Management’s principals, purchased an aggregate of $40 million of Black Elk Preferred

E Equity from Black Elk. Additional Black Elk Preferred E Equity was purchased directly from

Black Elk by investors including Twosons Corporation. (Bixter Decl. Ex. 240 [CTRL4505667];

Huberfeld Tr. 155:14-17).

        496.   In March 2014, Edelstein reported to Huberfeld a per-investor breakdown of the

“ppbe investors that agreed to roll” their investments in the BEOF Funds in connection with a

March 2014 exchange offer. This list included HFF and various entities associated with Bernard

Fuchs. (Bixter Decl. Ex. 55, SanFilippo Tr. Ex. 1.110 [CTRL5221242]).

        497.   In June 2014, Nordlicht implored Levy and Small to resist Black Elk officer’s

efforts to use the proceeds from the upcoming Renaissance Sale for anything other than Platinum

Management’s initiative:

               Use of proceeds from money coming in- there will be money grab
               and thy will want to pay payables, WE NEED TO RESIST THIS.
               get preferred paid off as quickly as possible. We want all cash
               reducing debt, cashflows in future will take care of payables. Let’s
               get the mechanism done ASAP in terms of how we pay off bonds
               and get preferred paid. If we know we signing renaissance, lets have
               it mailed even before transaction closes. I need liquidity ASAP. Start
               laying people off now. Do not delay based on fear of employment


                                                109
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 110 of 177



               law. Need to have all laid off by the time we close renaissance and
               replaced with new people…

(Bixter Decl. Ex. 370 [CTRL6335083]).

        498.   That paying the holders of Preferred E Equity ahead of the Black Elk Bond holders

and trade creditors would lead to Black Elk’s bankruptcy was known to Platinum Management;

and the interest of PPVA, which held the Black Elk Bonds, were incompatible with the interests

of PPBE, which held the equity. Nordlicht discussed this inevitability when in June 2014 he

described the proposed strategy for Black Elk to Levy and other colleagues: “we all need to come

to terms that black elk probably goes bk in this scenario.”) (Bixter Decl. Ex. 371

[CTRL6149182] (emphasis added)).

        499.   Under the terms of Black Elk’s then existing indenture (“Black Elk Indenture”),

the proceeds of any asset sale could only be used for certain purposes, including the purchase of

new revenue producing assets or to repay the Black Elk Bonds. The Black Elk Bonds had to be

repaid in full before any such proceeds could be used to redeem Black Elk Preferred E Equity or

make a distribution to common equity holders. See Bixter Decl. Exhibit 372, SAC Ex. 51

[CTRL3475690].

        500.   In April 2014, Platinum Management tried first to amend the Black Elk Indenture

via aa private consent submitted by various PPVA affiliates holding Black Elk Bonds, which

SanFilippo signed. (Bixter Decl. Ex. 373 [CTRL6135940])

        501.   In June 2014, Platinum Management learned that the trustee under the Black Elk

Indenture (the “Black Elk Indenture Trustee”) would not agree to a short-form private consent, but

rather required a public consent solicitation of holders of Black Elk Bonds in order to amend the

Black Elk Indenture. (Bixter Decl. Ex. 374 [CTRL6348414]).




                                               110
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 111 of 177



        502.   Nordlicht resisted this procedure and wanted to proceed with the private consent

without sign off from the Black Elk Indenture Trustee. (Id.; Bixter Decl. Ex. 375 [CTRL6348418]).

        503.   Platinum Management coordinated the consent solicitation process (the “Consent

Solicitation”). (Bixter Decl. Ex. 376 [CTRL6188607]) (deciding among methods to effectuate

consent solicitation).

        504.   Under the terms of the Black Elk Indenture, PPVA, which held a majority of Black

Elk’s common equity, and its affiliates were deemed to be affiliates of Black Elk, so any votes

they submitted in their capacities as bondholders had to be excluded from calculating whether a

majority of the Black Elk Bonds consented to amendment of the Indenture. (Bixter Decl. Ex. 377

[CTRL5996167]).

        505.   This became clear to Platinum Management when counsel to Black Elk advised

that “in determining whether the holders of the require principal amount of indenture securities

have concurred in any such direction or consent, indenture securities owed by any obligor upon

the indenture securities, or by any person directly or indirectly controlling or controlled by or under

direct or indirect common control with any such obligor, shall be disregarded…” (Id.).

        506.   Black Elk CEO Jeffrey Shulse (“Shulse”) forwarded the advice to Nordlicht, Small,

Levy and others; Nordlicht responded: “Jeff – I see u accidentally forgot to include [Black Elk in

house counsel] Marizza and label this attorney client privilege. I have corrected. …But when we

say we have friendly holders we will be fully compliant with this provision. Thx” (Id.; see also

Bixter Decl. Ex. 378 [CTRL6087541]).

        507.   As of March 2014, funds managed by Platinum Management and its affiliated

investment advisers held approximately $93 million face amount, and Beechwood held just over

$5.36 million face amount of the $150 million face amount of Black Elk Bonds then outstanding:



                                                 111
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 112 of 177



                             22,870,000.00        PPCO NMRA

                             10,046,500.00        PPCO NMRA


                             24,987,000.00        PPVA NMRA

                             25,321,000.00        PPVA CS


                             10,146,000.00        PPLO CS


                             5,360,000.00         BAM


                             98,730,500.00



(Bixter Decl. Ex. 379 [CTRL6244139 – CTRL6244140]; Bixter Decl. Ex. 380 [CTRL6311888]).

        508.   On May 13, 2014, Nordlicht asked Israel Wallach of Beechwood “whats your

capacity on black elk bonds?” to which Wallach responded $8.1M. (Bixter Decl. Ex. 381

[CTRL6146242]).

        509.   Within the hour Nordlicht instructed Wallach: “Let’s buy 8 million at 96. I can get

funds to sell.” (Bixter Decl. Ex. 382 [CTRL6319700]).

        510.   Nordlicht informed Steinberg and Marzella that “Beechwood is buying 8 million

black elk from PPVA. What is best way to cross? Can we do it today please?” (Bixter Decl. Ex.

383 [CTRL6326552]).

        511.   Beechwood purchased the $8 million face amount of Black Elk Bonds from PPVA

on May 13, 2014. (Bixter Decl. Ex. 384 [BW-SHIP-00454694, BW-SHIP-00454699]).




                                               112
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 113 of 177



        512.   On June 18, 2014, Albanese, the assistant to Bodner and Huberfeld, scheduled a

meeting with Bodner, Huberfeld, Nordlicht, Taylor and Feuer. The meeting was held on June 24,

2014 at Platinum. (Bixter Decl. Ex. 385 [BW-SHIP-00496586]).

        513.   On June 23, 2014, Nordlicht again instructed Beechwood employees that “



                 (Bixter Decl. Ex. 386 [BW-SHIP-00521241]).

        514.   Feuer was aware that Beechwood was buying these additional Black Elk Bonds;

Levy described Beechwood’s purchase of $10 million face amount of Black Elk bonds in a June

30, 2014 email to Feuer. (Bixter Decl. Ex. 385 [BW-SHIP-00496586]).

        515.   On July 1, 2014, Nordlicht again arranged for Beechwood to purchase more Black

Elk Bonds:

                  (Bixter Decl. Ex. 387 [BW-SHIP-00087082]).

        516.   By early July, Platinum Management had reduced the amount of Black Elk Bonds

held by PPVA and its affiliated funds to approximately $68 million face amount, and Beechwood’s

holdings had increased to approximately $30 million face amount.




                                             113
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 114 of 177




(Bixter Decl. Ex. 388 [BW-SHIP-00456464]).

        517.    Small asked Black Elk’s counsel to confirm that Black Elk Bonds held by affiliates

reduced the overall number of required consentsto achieve a majority: “please confirm that under

the TIA if $5MM of the bonds were owned by an affiliate then in order for the consent to be

approved a majority of $145MM (greater than $72.5MM) would need to consent rather than

greater than $75MM.” (Bixter Decl. Ex. 389 [CTRL6159020]).

        518.    Small forwarded to Nordlicht the attorney’s response confirming Small’s

interpretation. (Id.)

        519.    A few days later, Nordlicht directed Marzella to sell another “

                                                                (Bixter Decl. Ex. 390 [BW-SHIP-

00521256]).

        520.    On July 7. 2014, Small forwarded to Nordlicht and Levy the most recent draft of

the Consent Solicitation, noting that the “company must disclose how many bonds are owned by

affiliates in order to establish the requisite number to constitute a majority. We also need to set a

record date. Let’s discuss asap in order to finalize and launch by Thursday.” (Bixter Decl. Ex. 391

[CTRL6090998]).

        521.    On July 9, 2014, Small informed the attorneys drafting the solicitation that

“$18,321,000 bonds are controlled by PPVA and should be disclosed and excluded from the

calculation.” (Bixter Decl. Ex. 392 [CTRL4899874]).

        522.    Just the day prior, Small had been copied on an email showing PPVA and its

affiliates held approximately $62 million face amount of Black Elk Bonds as of July 8, 2014:


                                                114
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 115 of 177



                             22,870,000.00        PPCO NMRA

                             6,712,000.00         PPCO NMRA


                             -                    PPVA NMRA

                             18,321,000.00        PPVA CS


                             13,711,000.00        PPLO CS


                             13,360,000.00        BAM

                             23,657,000.00        BBIL


                             98,631,000.00        Total



(Bixter Decl. Ex. 393 [CTRL5153695]).

        523.   Beechwood ended up holding approximately $37 million face amount of Black Elk

bonds immediately before the Consent Solicitation commenced. (Id.); (see also Bixter Decl. Ex.

394 [BW-SHIP-00727882]) (schedule of Beechwood purchases of Black Elk bonds)).

        524.   The purchase agreement for the Renaissance Sale was finalized July 10, 2014.

When the transaction was consummated, Black Elk received $170 million in cash as well as the

assumption of certain unsecured liabilities as proceeds of the Renaissance Sale. (Bixter Decl. Ex.

395 [BW-SHIP-00513482 – BW-SHIP-00513569]).

        525.   Although the time period for the Consent Solicitation had not yet concluded and no

formal board action had occurred regarding the use of the cash proceeds from the Renaissance

Sale, Nordlicht informed his team on July 8, 2014 that “Black elk signing sale of properties

tomorrow and planning on buying out ppbe by end of month.” (Bixter Decl. Ex. 396

[CTRL5055373]).

                                               115
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 116 of 177



        526.   On July 16, 2014, the Consent Solicitation was issued to holders of the Black Elk

Bonds. (Bixter Decl. Ex. 397 [CTRL5067368]; see also Bixter Decl. Ex. 398 [CTRL5820219]

(copy of notice to Joseph SanFilippo)).

        527.   The final form of Consent Solicitation required a majority of the voting

bondholders to approve both the Renaissance Sale transaction and the proposed amendments to

the Black Elk Indenture; holders were permitted to consent without tendering their Black Elk

Bonds for repayment, but had to consent in order to tender their Black Elk Bonds. (Id.)

        528.   Samuel Adler, David Bodner’s nephew, executed a consent on behalf of

Beechwood on July 28, 2014 but did not tender the Beechwood’s Black Elk Bonds, even though

the amendment permitted Black Elk to redeem the Black Elk Preferred E Equity before the higher

priority Black Elk Bonds. (Bixter Decl. Ex. 399 [BW-SHIP-00475467]).

        529.   Nordlicht, on behalf of PPVA, certified as part of the Consent Solicitation that “the

Company and its Affiliates beneficially own approximately 85% of the outstanding voting

membership interests of [Black Elk]. The Company and its Affiliates beneficially own exactly

$18,321,000 in principal amount of Black Elk’s 13.75% Senior Secured notes due 2015[.]” (Bixter

Decl. Ex. 400 [CTRL6386533]).

        530.   Nordlicht’s certification also disclosed the bonds held by PPCO and PPLO, noting

that “43,293,000 Notes are beneficially owned by entities which may be deemed Affiliates of the

Company which the Company disclaims beneficial ownership.” (Id.)

        531.   Nordlicht’s certification did not disclose Beechwood or the face amount of Black

Elk Bonds held by Beechwood when disclosing the amount of bonds held by affiliates,

notwithstanding that Beechwood, Platinum Management, PPVA and Black Elk were under the




                                               116
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 117 of 177



direct or indirect control of the same people, including Nordlicht, Bodner, Huberfeld and Levy.

(Id.)

        532.   Nordlicht’s officer certificate defined “Affiliates” to mean “any person or legal

entity, any other person or legal entity directly or indirectly controlling or controlled by or under

director or indirect common control with such specified person or legal entity.” (Id.)

        533.   In support of the officer certificate executed by Nordlicht, Small provided an

analysis of the consent and tender:

          Consent/Tender
          Analysis
          PPVA & Affiliates           18,321,000
          Not Deemed                  43,293,000
          Affiliates
          Remaining                   88,386,000
          Bondholders
          Total Bonds                 150,000,000
          Outstanding
                                         Total            PPVA & Affil            PPVA & Not
                                                                                  Deemed Affil
          Bonds Outstanding           150,000,000          131,679,000             88,386,000
          For Calculation of
          Vote
          PPVA & Affiliates           18,321,000                0                        0
          Not Deemed                  43,293,000            43,293,000                   0
          Affiliates
          Other                        37,618,000           37,618,000             37,618,000
          Total Consents               99,232,000           80,911,000             37,618,000
          Total Tenders                11,433,000           11,433,000             11,433,000
          Total Consents and          110,665,000           92,344,000             49,051,000
          Tenders
          Percent                        74%                    70%                    55%


(Bixter Decl. Ex. 401 [CTRL8660884]).

        534.   The above analysis did not disclose or consider the impact of the $37,017,000 of

face amount of Black Elk Bonds held by Beechwood. (Id.); (see also Bixter Decl. Ex. 402

[CTRL5544569 – CTRL5544570]).

                                                 117
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 118 of 177



        535.       Excluding Beechwood, PPVA, PPLO and PPCO, holders of just $601,000 face

amount of Black Elk bonds consented without tendering their Black Elk Bonds. (Id.)

        536.       On August 15, 2014, the Renaissance Sale closed. (Bixter Decl. Ex. 403

[CTRL6397754]).

        537.       Assisting Platinum Management in “closing Renaissance and paying preferred”

was Black Elk CEO Shulse, who disclosed his motivation as obtaining compensation for the

services he had provided to Platinum Management. (Bixter Decl. Ex. 404 [CTRL6399139]).

        538.       The proceeds of the Renaissance Sale were deposited into the Black Elk bank

account on August 18, 2014. [confirm] (Bixter Decl. Ex. 403 [CTRL6397754]).

        539.       Within days of the Renaissance Sale proceeds being deposited, Black Elk redeemed

$105.9 million in Black Elk Preferred E Equity. (Bixter Decl. Ex. 406 [DOJ_CTRL_000423]).

        540.       Disbursement occurred at the direction of Platinum Management, which controlled

Black Elk. For example, on August 18, 2014, Daniel Small of Platinum Management wrote to

Jeffrey Shulse, directing him that on behalf of the “majority of the board of managers you are

hereby authorized to wire $70MM in partial payment of Preferred E units.” (Bixter Decl. Ex. 407

[CTRL6400715]);

        541.       HFF received over a $1 million payment as proeeds of the redemption of the Black

Elk Preferred E Equity. (Bixter Decl. Ex. 407, SAC Ex. 59 [CTRL6400715]; Bixter Decl. Ex.

409, SAC Ex. 60; Bixter Decl. Ex. 410, SAC Ex. 61).

        542.       Huberfeld was involved in the above-stated process at all times:

               •   On June 24, 2014, Nordlicht forwarded information to Huberfeld regarding the
                   potential close date for the Black Elk Renaissance deal. (Bixter Decl. Ex. 477
                   [CTRL6240751])

               •   On July 21, 2014, after the Consent Solicitation was issued but before Beechwood
                   consents seven days later, Levy forwarded to Huberfeld a spreadsheet entitled


                                                  118
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 119 of 177



                   WNIC BCLIC BBIL Holdings as of 7-18-14.xlsx” showing all positions, including
                   the Black Elk bond holdings of approximately $37 million. (Bixter Decl. Ex. 601
                   [CTRL5193708])

               •   CTRL5055373 Nordlicht to Manela, Huberfeld, Fuchs, On July 8, 2014,
                   Nordlicht sent an email to Huberfeld stating: “Please distribute ppbe list. Black
                   elk signing sale of properties tomorrow and planning on buying out ppbe by end
                   of month. Lets try and see if any investors would like to transfer investments into
                   one of our three funds. Thx” (Bixter Decl. Ex. 396 [CTRL5055373])

        543.       Black Elk’s auditor , BDO Seidman LLP (“BDO”), had questions and concerns

regarding the redemption of the Black Elk Preferred E Equity.                In July 2015, Platinum

Management employee Jed Latkin, who was then acting as CEO of Black Elk, reported to David

Levy that BDO was refusing to provide an unqualified opinion, wanting instead to note that the

Renaissance “transaction violated the indenture and was a preferential payment” and that “there

was control and manipulation by the parent ownership entity.” (Bixter Decl. Ex. 411

[CTRL7098467]).

                                   BLACK ELK BOND BUYBACK

                                       Bond Price Manipulation

        544.       In fall 2014, after the Renaissance Sale closed, the market price for Black Elk

Bonds began to fall. A substantial drop in the trading price for Black Elk Bonds could trigger

margin calls to PPVA from its securities brokers. (Bixter Decl. Ex. 412 [CTRL5772882]).

        545.       By December 9, 2014, the trading price for Black Elk bonds fell as low as 22% of

par which, as SanFilippo noted, caused Platinum Management to face a

(Bixter Decl. Ex. 413 [BW-SHIP-00479488]).

        546.       Nordlicht directed Platinum Management employee David Steinberg to submit a

bid for 90% of par in an effort to raise the trading price for Black Elk Bonds. During that week,

Steinberg also asked a friend at Seaport Global Holdings to submit similar bids, with the proviso



                                                   119
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 120 of 177



that Seaport Global Holdings would be repaid for its purchases.             (Bixter Decl. Ex. 412

[CTRL5772882]; Bixter Decl. Ex. 655 [CTRL5926577]; Bixter Decl. Ex. 656 [CTRL5927987];

Bixter Decl. Ex. 657 [CTRL5931292]; Bixter Decl. Ex. 658 [CTRL5942089]).

        547.   Seeing that Steinberg’s efforts to bid 90% of par were ineffective, Nordlicht

directed Steinberg to (1) bid a lower percentage and then slowly ratchet up the bids: “



                            (Bixter Decl. Ex. 414 [BW-SHIP-00520855]).

        548.   Also on December 9, 2014, Nordlicht asked his friend Randy Katzenstein of

Interactive Brokers LLC/OBEX to start bidding on Black Elk Bonds, instructing Katzenstein to

buy “$1mm of bonds to start. But also any odd lots. Even 10 bonds we’ll buy. A lot of [loose]

bonds are trading messy and we want to pick them up. Just get offers.” (Bixter Decl. Ex. 415

[CTRL5937719]).

        549.   When his purchases failed to register in the system, Platinum Management chided

Katzenstein that it “Must be fixed. This is important.” (Bixter Decl. Ex. 416 [CTRL5938757]).

        550.   Throughout the process, Nordlicht remained involved. (Bixter Decl. Ex. 417

[CTRL5949621]).

        551.   Between the efforts of Platinum Management, Seaport Global Holdings, and

Katzenstein, the market price of Black Elk bonds slowly rose. (Bixter Decl. Ex. 418

[CTRL5942717 – CTRL5942718]) (showing bond pricing as of 12/10/14 between 62 and 70

percent of par)).

        552.   On December 31, 2014, due to concerns with the continued lagging prince of the

Black Elk Bonds, Nordlicht and Steinberg engaged Beechwood to cooperate with their market

manipulation efforts. (Bixter Decl. Ex. 419 [CTRL6007239])



                                                120
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 121 of 177



                       Beechwood Puts the Black Elk Bonds to PPVA

        553.   In November 2014, regarding the Black Elk situation, Scott Taylor told Saks that

he raised the issue to the “powers that be.” (Bixter Decl. Ex. 199, Taylor Tr. Ex. 343 [BW-SHIP-

1340284]).

        554.   On January 30, 2015, less than eight months after Beechwood “purchased” the

Black Elk Bonds from PPVA, Beechwood resold these same bonds as well as additional Black Elk

Bonds that it had purchased on the open market to PPVA. (Bixter Decl. Ex. 420 [CTRL7648017]).

        555.   Prior to the sale, Beechwood was concerned about Black Elk’s ability to pay the

bonds and was dealing with client displeasure from CNO regarding the Black Elk Bond holdings.

On the same day as the Black Elk Bond Buyback, Saks reported to Feuer and Taylor that CNO

“                                                                         (Bixter Decl. Ex. 421

[BW-SHIP-00726472]).

        556.   Beechwood agreed to defer the interest due to it in November 2014 for one month,

but to secure payment of the deferred bond coupons, Beechwood required PPVA to escrow

approximately $2.5 million in cash collateral to BAM, which represented half of one month’s

coupon. (Bixter Decl. Ex. 422 [CTRL5886102]).

        557.   On November 26, 2015, during the forbearance negotiations, Taylor wrote to Feuer



                 (Bixter Decl. Ex. 423[BW-SHIP-00274983]).

        558.   Feuer responded: “

(Bixter Decl. Ex. 424 [BW-SHIP-00274993]).

        559.   Huberfeld was involved in this process as well. In a November 26, 2014 email sent

to Beechwood’s in house counsel forwarding a copy of the collateral posting agreement, Taylor



                                              121
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 122 of 177



noted “                                                                              (Bixter Decl.

Ex. 425 [BW-SHIP-01357978]).

          560.   On January 20, 2015, a few weeks after Beechwood agreed to defer receipt of the

interest due on its Black Elk Bonds, Beechwood sold the Black Elk bonds, which were near

worthless and particularly worthless to PPVA given the consent soliciation, at a purchase price of

$37,017,000, which represented 93.5% of par plus accrued interest that had been deferred in

November. (Bixter Decl. Ex. 420 [CTRL7648017]).

          561.   Prior to sale of the Black Elk Bonds, Huberfeld and Feuer exchanged emails

regarding the bond pricing and schedule, and the variance between the sale price and the depressed

market price. (Bixter Decl. Ex. 394 [BW-SHIP-00727882]).

          562.   The bond pricing schedule confirms that the price to be paid to Beechwood was not

keyed to then current market price of 76% of par, which would have yielded a total pyment of at

$28,132,920, but rather was designed to make Beechwood whole by paying it an amount sufficient

to repay what Beechwood paid for the bonds months before plus all accrued interest. (Id.)

          563.   Huberfeld also was copied on correspondence regarding the 93.9858% “

                              (Bixter Decl. Ex. 426 [BW-SHIP-01231329 – BW-SHIP-01231330]).

          564.   To fund PPVA’s purchase of the Black Elk Bonds from BeechwoodPPVA’s wholly

owned subsidiary Montsant Partners LLC (“Montsant”) entered into that certain Note Purchase

Agreement dated January 30, 2015 with BAM Administrative as agent for Senior Health Insurance

Company of Pennsylvania (“SHIP”), by which Montsant borrowed $35 million from SHIP (the

“2015 Montsant Loan”). (Bixter Decl. Ex. 186, SAC Ex. 64).

          565.   The 2015 Montsant Loan initially was unsecured, but the terms of the Note

Purchase Agreement required Montsant to provide collateral to secure its obligations thereunder.



                                                122
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 123 of 177



Platinum Management and Beechwood caused PPVA to transfer ownership of the Implant

Sciences 2008 Note (defined below) as well as other liquid securities to Montsant, and deposit

those instruments and securities in an account pledged to BAM Administrative. Scott Taylor was

engaged in the process of choosing the collateral. Beechwood’s internal investment memo states

that the purpose of the 2015 Montsant Loan was to

               Bixter Decl. Ex. 428 [BW-SHIP-00801458]; Bixter Decl. Ex. 429 [BW-SHIP-

00861698]).

        566.    During a Platinum Management January 2015, shortly after the Black Elk Bond

Buyback occurred, and PPVA marked those bonds at par, at a Partner Meeting, Bodner expressed

his opinion to Bernard Fuchs, Nordlicht and Huberfeld that Platinum Management had overvalued

the assets of PPVA. (Fuchs Tr. 26:17-30:20; Fuchs Admissions #3).

                                      COBA SCHEME

        567.    On February 20, 2014, the Correction Officers Benevolent Association of New

York (“COBA”) subscribed (i.e. invested) $10 million into PPVA effective March 1, 2014.

(Bixter Decl. Ex. 430 [CTRL8133336]).

        568.    Huberfeld has admitted that he paid COBA official Norman Seabrook

(“Seabrook”), a bribe of $60,000 through a conduit, in order to secure COBA’s subscription (the

“COBA Scheme”) (Bixter Decl. Ex. 431; United States v. Seabrook et al., 1:16-cr-00467

(S.D.N.Y.) at ECF No. 201).

        569.    On March 3, 2014, COBA’s $10 million subscription was wired into PPVA’s

account. (Bixter Decl. Ex. 432 [CTRL5062849]).

        570.    Within minutes of the COBA wire arriving in PPVA’s account, two separate

Platinum Management employees, Landesman and Andrew Kaplan, notified Huberfeld of the



                                             123
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 124 of 177



wire’s arrival. (Bixter Decl. Ex. 433 [CTRL6069256]; Bixter Decl. Ex. 434, SanFilippo Tr. Ex.

1.50 [CTRL6013955]; Bixter Decl. Ex. 434, SanFilippo Tr. Ex. 1.51 [CTRL5179896]).

        571.   Immediately upon the wires arriving, the Platinum Management employee

responsible for coordinating company wires, Michael Kimelman (“Kimelman”), moved the funds

to other accounts associated with PPVA. (Bixter Decl. Ex. 436 [CTRL6046371]). The movements

were as follows:

               March 3, 2014
               3.3.14, the Correction Officer’s Benevolent Association (COBA) wired $10MM
               into the Platinum Partners Value Fund (PPVF ending in -0463)

               3.3.14, PPVA-0463 transferred $10MM to PPVA-0500
               3.4.14, PPVA-0500 transferred $10MM to PPVA-0148
               3.4.14, PPVA-0148 transferred 2 $5MM sums to PPVA-0527

(Bixter Decl. Ex. 437 [CTRL8126284]).

        572.   On March 4, 2014, Kimelman directed $3.6 million be wired out to the the account

of the Mark Nordlicht Grantor Trust at Sterling National Bank and $850,000 to Landesman from

PPVA’s accounts.       (Bixter Decl. Ex. 438 [SSCLQ_00855181]; (Bixter Decl. Ex. 439

[CTRL8133356]; Bixter Decl. Ex. 437 [CTRL8126284]).

        573.   Once the wire to the Mark Nordlicht Grantor Trust was received, Kimelman

directed Sterling National Bank to wire $1.8 million to Grosser Lane Management, LLC and $1.8

million to Manor Lane Management, LLC from the account of the Mark Nordlicht Grant Trust.

(Bixter Decl. Ex. 440 [CTRL6311389]; Bixter Decl. Ex. 437 [CTRL8126284]).

        574.   Bodner admits to receiving the $1.8 million. (Bodner Admissions #15). Huberfeld

has taken the 5th Amendment on the subject, but did (falsely) tell the Court overseeing his criminal

trial that he did not receive COBA money. (See Huberfeld December 20, 2018 Memo of Law,

U.S. v. Seabrook, 16 cr. 467 (AKH) (dkt. #273 )). The percentage of the COBA money distributed



                                                124
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 125 of 177



to Nordlicht, Bodner and Huberfeld differed from their ownership percentages and similar

distributions of fees purportedly earned by Platinum Management.

        575.   According to the criminal information filed by the U.S. Attorney’s Office for the

Southern District of New York, on December 11, 2014, Seabrook received $60,000 from

Huberfeld in exchange for COBA investing in a fund managed by Platinum Management.

Huberfeld paid the $60,000 through a conduit, Cooperating Witness-1, in the form of cash. (Bixter

Decl. Ex. 441, United States v. Seabrook et al., 1:16-cr-00467 (S.D.N.Y.) at ECF No. 1).

        576.   The U.S. Attorney’s Office for the Southern District of New York issued a

superseding information that identified Jona Rechnitz (“Rechnitz”) as the conduit. (Bixter Decl.

Ex. 99; United States v. Seabrook et al., 1:16-cr-00467 (S.D.N.Y.) at ECF No. 201).

        577.   In December 2013, Huberfeld told Rechnitz and Seabrook that Platinum

Management was willing to pay Seabrook between $100,000 and $150,000 per year if he was able

to secure COBA’s investment into PPVA. The terms of the bribe were finalized at a meeting held

at Platinum Management’s offices. (Bixter Decl. Ex. 109; United States v. Seabrook et al., 1:16-

cr-00467 (S.D.N.Y.) at ECF No. 1).

        578.   Huberfeld did not pay Rechnitz $60,000 of his own money, but rather caused PPVA

to make payments to Rechnitz’s company under the guise of paying $60,000 worth of forged

invoices for New York Knicks tickets. (Bixter Decl. Ex. 109 (United States v. Seabrook et al.,

1:16-cr-00467 (S.D.N.Y.) at ECF No. 1).

        579.   Huberfeld also arranged for payment to Rechnitz by causing PPVA to issue checks

to charities associated with Rechnitz. (Id.)




                                               125
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 126 of 177



        580.      Huberfeld actually caused payments in excess of $60,000 to be made to or for the

benefit of Rechnitz/Seabrook. On December 15, 2014, Platinum Management issued the following

four checks:

               a. Check number 3967 in the amount of $3,600 to Congregation Ahavath Chesed

               b. Check number 2966 in the amount of $18,000 to Israel Cancer Research Fund

               c. Check number 2965 in the amount of $18,000 to Yeshiva Ketana of Manhattan

               d. Check number 2964 in the amount of $60,000 to JSR Capital Manhattan.


(Bixter Decl. Ex. 442 [CTRL8094557]; Bixter Decl. Ex. 443 [CTRL8094846]).

        581.      Kimelman signed the checks. (Id.)

        582.      On December 15, 2015, the same day that $100,000 of checks were issued for the

benefit of Rechnitz, Angela Albanese, on behalf of David Bodner, attempted to set up a telephone

conversation between Bodner and Rechnitz. (Bixter Decl. Ex. 444 [CTRL5960144]).

        583.      During a meeting about staff reductions held in early 2015, Nordlicht informed

Platinum Management executives that Kimelman could not be terminated: “if [there is] anyone we

can’t let go, it’s Michael Kimelman because he knows stuff that we don’t want anyone else to

know.” (Bixter Decl. Ex. 80, Testimony of Daniel Mandelbaum, United States v. Nordlicht et al.,

16-CR-640 (S.D.N.Y.) at 4321:6-21).

                             THE CATALYTIC INVESTIGATIONS

        584.      In December 2014, in connection with an SEC audit of Platinum Management and

its affiliatedinvestment advisers, the SEC issued Examination Request number 32. Questions 15

and 16 of Request 32 asked for “a detailed description of Murray Huberfeld’s and David Bodner’s

association with the Advisers” and information indicating “whether David Bodner and Murray

Huberfeld were ever part of the investment decision making process for any of the Adviser’s


                                                126
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 127 of 177



investments and potential investments for the last four years.” Email correspondence circulating a

copy of Examination Request 32 within Platinum Management indicates that “we need to have a

serious discussion” about that Request. (Bixter Decl. Ex. 446 [CTRL6001943 – CTRL6001945]).

        585.   On January 8, 2015, Platinum Management provided its responses to questions 15

and 16 of Request 32. The response minimized the roles of Bodner and Huberfeld and did not

disclose their presence in the office or their input regarding investments:

        Request List 32 –

        15–Please provide a detailed description of Murray Huberfeld’s and David Bodners [sic]
        association with the Advisers.

         Mr. Huberfeld and his family are beneficiaries of a trust that is a limited partner and non-
        managing member of certain of the Advisers, including Platinum Management (NY) LLC
        and Platinum Credit Management LP. He and his family also hold investments in funds
        managed by the Advisers. Mr. Huberfeld actively promotes the funds to his business and
        social contacts and other prospective investors, and has been responsible for introducing a
        number of investors to the funds. Further, as described in more detail in response to Item
        16, Mr. Huberfeld was Chief Investment Officer of Platinum Credit Management LP
        (formerly Centurion Credit Group LP) prior to his resignation from that position on
        December 31, 2010. From time to time, members of the investment management team ask
        him for his views and opinions, particularly with regard to investments originated during
        his tenure as CIO. He is not presently employed by the Advisers, and does not hold any
        officer- or director-type positions with them.

         Mr. Bodner and his family are beneficiaries of a trust that is a limited partner and non-
        managing member in certain of the Advisers, including Platinum Management (NY) LLC
        and Platinum Credit Management LP. He and his family also hold investments in funds
        managed by the Advisers. He meets occasionally with his business partners to review the
        fund operation and has on several occasions introduced investors to funds managed by the
        Advisers. He is not employed by the Advisers, and does not hold any officer- or director-
        type positions with them.

        16–Please indicate whether David Bodner and Murray Huberfeld were ever part of the
        investment decision making process for any of the Adviser’s investments and potential
        investments for the last four years.

         Mr. Huberfeld was Chief Investment Officer of Platinum Credit Management LP
        (formerly Centurion Credit Group LP) until his resignation on December 31, 2010. On
        January 1, 2011, Mark Nordlicht assumed the role of Chief Investment Officer for Platinum
        Credit. Since that time, Mr. Huberfeld has been consulted by Mr. Nordlicht from time to
        time regarding the asset-backed loan portfolio managed by Platinum Credit, particularly

                                                 127
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 128 of 177



        with regard to loans originated by Platinum Credit during Mr. Huberfeld’s tenure as CIO.
        Mr. Nordlicht and certain portfolio managers of the Advisers have also sought Mr.
        Huberfeld’s input and opinions regarding investments and prospective investments
        presented to the Advisers. Since January 1, 2011, Mr. Huberfeld has not had decision-
        making authority with respect to the Advisers’ investments or potential investments.

         Mr. Bodner has never held any position with the Advisers, and has never held any
        decision-making authority with respect to the Advisers’ investments or potential
        investments. He is, however, a passive business partner of Mr. Huberfeld and Mr. Nordlicht
        in the Advisers (as described in No. 15 above), and also a substantial stakeholder in the
        funds as an investor. As such, he keeps himself informed regarding the investments held
        by the fund, their performance, and issues related to those investments. From time to time,
        Mr. Huberfeld and Mr. Nordlicht seek Mr. Bodner’s input and opinions regarding
        investments or potential investments.

(Bixter Decl. Ex. 57, SanFilippo Tr. Ex. 1.6 [CTRL6645956]).

        586.   On January 12, 2015, the SEC issued Examination Request number 33 to Platinum

Management in which it requested information regarding the potential investment deals that were

introduced to Murray Huberfeld and a list of investors solicited by Murray Huberfeld. (Bixter Decl.

Ex. 637 [CTRL8428751]).

        587.   On February 4, 2015, the SEC issued Examination Request number 37 to Platinum

Management, in which it requested that Platinum Management “re-survey all employees,

associates, contractors and beneficiary owners including Murray Huberfeld” regarding use of

private email accounts such as Gmail for business purposes. (Bixter Decl. Ex. 445

[CTRL8428755]).

        588.   On February 10, 2015, the SEC issued Examination Request number 38 to Platinum

Management, in which it requestedadditional information regarding the business conducted by the

unaffiliated firms/businesses permitted to operate out of Platinum Management’s offices and

which were requested in Item 18 of Request 32. (Bixter Decl. Ex. 445 [CTRL8428755 –

CTRL8428756]).




                                               128
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 129 of 177



        589.      On May 12, 2015, prior to the issuance of any grand jury subpoenas were issued to

Platinum Management, Nordlicht inquired to Platinum Management executives if “we have any

payments made to jsr capital or Jonah Rechnitz from any of the management companies?” (Bixter

Decl. Ex. 447 [CTRL6816409]).

        590.      On May 21, 2015, the U.S. Attorney’s Office for the Southern District of New York

issued Grand Jury Subpoenas to “Platinum Partners” and “Centurion” requesting information and

documentation related to “investments handled for, or monies received from or transferred for,

[COBA] (the ‘Union’), any Union funds, Norman Seabrook, or Michael Maielo, including any

such transactions involving Centurion Credit Management [or Platinum Partners] or any related

entities.” (Bixter Decl. Ex. 448 [CTRL6855719]).

        591.      On September 22, 2015, the SEC sent a letter to Platinum Management, outlining

various deficiencies in its management and the operations, including with respect to PPVA, for

which the SEC demanded immediate corrective action (The “SEC Deficiency Letter”). (Bixter

Decl. Ex. 449 [CTRL7360002]). The SEC Deficiency Letter listed signficant deficiencies,

including but not limited to:

        •      Failure of Platinum Management to retain an active Chief Compliance Officer;
        •      Three straight years where PPVA’s audited financial statements were released later
               than permitted under applicable laws;
        •      Failure of Platinum Management to engage in an annual compliance review;
        •      Failure to conduct Brokerage Committee or Risk Committee meetings;
        •      Failure by Platinum Management to hold valuation committee meetings for PPVA, and
               as to the minutes of meetings that actually occurred, stating the following:
               “Furthermore, the format of the minutes that was provided to the Staff by the Advisers
               resembled more of an agenda than minutes. It is the Staffs opinion that the Advisers'
               Valuation Committee minutes/back up records fail to demonstrate whether any
               meaningful analysis and potential changes to investment values were contemplated or
               discussed at such meetings;”
        •      As to the valuation of PPVA’s oil and gas investments: “The Staffs review of the
               Advisers' valuation policy revealed that it does not address the methodology of the fair

                                                   129
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 130 of 177



               valuation of oil, gas, and mining investments, which comprised a significant amount of
               the Advisers' assets, and does not include information pertaining to inputs,
               assumptions, or haircuts. Since a significant portion of the funds' investments are
               valued utilizing the fair valuation approach, the Advisers' generic valuation policy
               should be revisited. The Advisers should inform the Staff of any corrective action they
               intend on taking with respect to this matter;” and
        •      Failure to include Fuchs as an access person until he was made a partner in 2014, even
               though Fuchs was actively managing PPVA investments prior to that date.
(Id.)

        592.




        593.




        594.      On April 13, 2016, Reuters published an article about Platinum Management titled

“The top-performing hedge fund manager that’s too hot for big money to handle.” The article



                                                  130
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 131 of 177



provides details concerning the Black Elk Consent Solicitation, the COBA investigation, and other

unfavorableissues. (Bixter Decl. Ex. 450 [CTRL7829685]).

        595.     On June 7, 2016, the U.S. Attorney’s Office for the Eastern District of New York

issued grand jury subpoenas to Bodner and Levy. (Bixter Decl. Ex. 451 [CTRL8846195]; Bixter

Decl. Ex. 452 [CTRL8846196]).

        596.     On June 8, 2016, the U.S. Attorney’s Office for the Eastern District of New York

issued a grand jury subpoena to Platinum Management, in which it soughta records related to

Platinum Management, its funds, investor information, and records relating to audits and

valuations of Black Elk, Golden Gate, and other companies. (Id.)

        597.     The SEC’s Division of Enforcement also issued a broad subpoena for information

to Platinum Management on June 8, 2016, in which it requested information regarding the funds

it managed as well as Beechwood. (Id.)

        598.     On June 8, 2016, U.S. Attorney’s Office for the Southern District of New York

issued subpoenas to Bodner and Levy, compelling their testimony before the grand jury convened

in connection with the COBA investigation. (Id.)

        599.     On June 8, 2016, the U.S. Attorney’s Office for the Southern District of New York

issued a grand jury subpoena to Platinum Management requesting testimony and production of

materials related to the COBA investigation as well as “all documents…pertaining to incoming

investments into, as well as redemption from, the PPVA or PPCO, from 2011 to the present” and

all email communications of Mark Nordlicht, David Bodner, Uri Landesman, and others. (Id.)

        600.     On June 8, 2016, Huberfeld was arrested in connection with the COBA

investigation. (Bixter Decl. Ex. 453; United States v. Seabrook et al., 1:16-cr-00467 (S.D.N.Y.)

at ECF No. 5).



                                                131
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 132 of 177



        601.   On June 8, 2016, the FBI searched Beechwood’s offices, interviewed employees,

and took Huberfeld’s computer into evidence. (Bixter Dec. Ex. 454 [CTRL8056471]).

        602.   On June 22, 2016, the FBI executed a search warrant at the Platinum Management

offices related to the ongoing investigation being conducted by the U.S. Attorney’s Office for the

Eastern District of New York. (Id.)

        603.   On May 25, 2018, Huberfeld pled guilty to conspiracy to commit honest services

wire fraud. (See Bixter Decl. Exs. 455, 456, 457 [United States v. Seabrook et al., 1:16-cr-00467

(S.D.N.Y.) at ECF Nos. 194, 201 and 202]).

        604.   As Huberfeld stated to the Court in connection with his allocution:

        THE COURT: Could you please tell me, either by reading a statement that you
        prepared with your lawyers, or in your own words, what it is that you did that makes
        you guilty.

        THE DEFENDANT: In December 2014, I was a limited partner through an interest
        in a trust of the management company of Platinum Partners. As a limited partner of
        the management company, I occasionally introduced potential investors to the
        Platinum Partners marketing staff. In this capacity, Jona Rechnitz approached me
        to assist the fund in finding new investors for Platinum. In December 2014,
        Rechnitz asked me to submit a false invoice from his company, JSR Capital, to
        Platinum's management company in the amount of $60,000 for New York Knicks
        tickets.

        I agreed to forward to Platinum's management company this invoice, knowing that
        no one at Platinum received the tickets. I knew the Knicks tickets invoice was false
        when I submitted it to Platinum's management company for payment. Instead, the
        money was requested by Rechnitz as payment to Norman Seabrook for his efforts
        to get COBA to invest in Platinum Partners.

        THE COURT: COBA being the Correction Officers Benevolent Association.

        THE DEFENDANT: Yes, your Honor. Based on my misrepresentation, Platinum
        issued a check to Rechnitz's company in the amount of 60,000. At the time I
        submitted the invoice, Platinum's management company, its offices were located
        within the Southern District of New York.




                                                132
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 133 of 177



(Bixter Decl. Ex. 458 [United States v. Seabrook, et al., No. 1:16-cr-00467 (S.D.N.Y.) at ECF No.

203 at 27-28]).

        605.      On February 14, 2019, Huberfeld was sentenced to 30 months in prison and ordered

to pay $19 million in restitution, jointly with Seabrook and Rechnitz. (Bixter Decl. Ex. 459 [United

States v. Seabrook et al., 1:16-cr-00467 (S.D.N.Y.) at ECF No. 296]).

        606.      At his deposition in these actions, Huberfeld asserted his rights under the Fifth

Amendment to the U.S. Constitution (the “Fifth Amendment”) in refusing to respond to questions

concerning Platinum Management’s involvement with the COBA bribe and the transfer of COBA

funds to the owners of Platinum Management. (Huberfeld Tr. 375:16 to 377:2; 378:6-12; 378:15-

20; 378:23 to 379:3; 379:6-11; 379:14-18; 380:3-10; 380:21 to 381:3; 383:9-17).

        607.      Huberfeld asserted his rights under the Fifth Amendment in refusing to respond to

the question: “What is the relationship between COBA and Platinum?” (Id.)

        608.      Huberfeld asserted his rights under the Fifth Amendment in refusing to respond to

the question: “What was your role in bringing COBA to Platinum Partners?” (Id.)

        609.      Huberfeld asserted his rights under the Fifth Amendment in refusing to respond to

a question inquiring into where the COBA investment was transferred to Huberfeld, Nordlicht,

Bodner and Gerszberg. (Id.)

        610.      Huberfeld asserted his rights under the Fifth Amendment in refusing to respond to

the question: “PPVA did not retain the benefit of the COBA investment, did it? (Id.)

        611.      Huberfeld asserted his rights under the Fifth Amendment in refusing to respond to

the question: “PPVA was a victim of money transferred out of it in relation to COBA, wasn’t it?”

(Id.)




                                                 133
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 134 of 177



        612.   Huberfeld asserted his rights under the Fifth Amendment in refusing to respond to

the question: “As you sit here today, did PPVA or its investors receive any benefit as a result of

the money invested in COBA?” (Id.)

        613.   Huberfeld asserted his rights under the Fifth Amendment in refusing to respond to

questions as to the knowledge of Bodner and Huberfeld concerning the submission of false

invoices to Platinum Management and the COBA investigation. (Id.)

                    THE DIVERSION OF ASSETS TO BEECHWOOD

        614.   On January 8, 2016, Nordlicht sent an email to Huberfeld, copying Fuchs, David

Levy and Seth Gerszberg, stating that “we are 12 hours away from both platinum and beechwood

going down.” (Bixter Decl. Ex. 71 [CTRL7736228]).

        615.   Although internal documents circulated among Platinum Management personnel in

early January 2016 acknowledge that PPVA owed $130 million to Beechwood due to guarantees

and put agreements, Platinum Management         only reflected $35.5 million of debt owed to

Beechwood in its contempraneous calculation of PPVA’s NAV.               (Bixter Decl. Ex. 259

[CTRL7861220]).

        616.   According to Feuer, Platinum Management’s inability to cause PPVA to make

interest payments to Beechwood on Beechwood’s Golden Gate Oil investment caused

         (Bixter Decl. Ex. 470; Taylor Tr. Ex. 507; [BW-SHIP-00727696]).

        617.   According to Feuer, Platinum Management’s inability to cause PPVA to make

interest payments to Beechwood on Beechwood’s Northstar investment proved to CNO Financial

Group, one of Beechwood’s insurance clients, that its co-investment in Northstar was a

                     (Bixter Decl. Ex. 64, Huberfeld Tr. Ex. 671 [BW-SHIP-00914974]). The




                                               134
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 135 of 177



email further pleas that if something cannot be done immediately to get Murray and David on the

phone. (Id.)

        618.   As is evident from the documents cited herein, Huberfeld and Bodner were fully

aware that Platinum was paying (or not paying) interest on these loans as they received cash

sheets for Platinum and Beechwood.

        619.   On January 8, 2016, Mark Nordlicht asked David Steinberg and Seth Gerszberg to

develop a presentation for Nordlicht, Huberfeld, Bodner and Beechwood on the state of PPVA.

(Steinberg Tr. 109:6-110:7; Bixter Decl. Ex. 460 [CTRL8009309]).

        620.   Seth Gerszberg was the owner and manager of a series of affiliated companies

referred to as “The Collective,” which included Over Everything LLC. Platinum Management

previously had caused PPVA to enter into agreements to loan funds and to or for the benefit of

Over Everything LLC and its related entities. As of December 31, 2015, Platinum Management

reported the value of PPVA’s debt and equity interests in Over Everything LLC as totalling

approximately $22.4 million.. (Bixter Decl. Ex. 462 [CTRL6952352]; Bixter Decl. Ex. 51

[CTRL8296283]).

        621.   The Collective discontinued operations during the fourth quarter of 2015, after

which Nordlicht asked Gerszberg to join Platinum Management to assist with raising funds for

PPVA, terminating Platinum Management employees, and addressing PPVA’s liquidityand debt

issues. (Bixter Decl. Ex. 463 [CTRL7729509]; Bixter Decl. Ex. 464 [CTRL7725725]). Even

though the Collective had ceased operations, PPVA valued its investment at par (full value).

        622.   As of December 31, 2015, Platinum Management reported the net asset value of

PPVA as $752,920,596.71 (Bixter Decl. Ex. 51 [CTRL8296283])




                                              135
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 136 of 177



        623.   As of December 31, 2015, Platinum Management reported the value of PPVA’s

equity position in Golden Gate Oil as $141,999998.40 (Bixter Decl. Ex. 259 [CTRL7861220]).

        624.   As of December 31, 2015, Platinum Management reported the value of PPVA’s

preferred and common equity positions in Northstar as $54,112,599.81 and $101,518,886.68,

respectively. (Id.)

        625.   On January 12, 2016, Dan Grabon, an employee of The Collective, emailed various

materials to Steinberg in connection with the upcoming presentation. (Bixter Decl. Ex. 465

[CTRL8007803-CTRL8007806]).

        626.   One of these documents was a spreadsheet titled “Beechwood Asset Comparison”

that listed the then current value of Beechwood’s collateral position in certain

Platinum/Beechwood co-investments. (Id.)

        627.   Notably, this spreadsheet lists the value of the collateral securing Beechwood’s loan

to Golden Gate Oil and $50 million face amount of Northstar notes, which consisted ofsecurity

interests in and liens over all the assets of Golden Gate Oil and Northstar, respectively, as $0. (Id.)

        628.   On January 14, 2016, Steinberg sent an email to Naftali Manela, Chief Operating

Officer of Platinum Management, attaching 4 spreadsheets and stating as follows:

        Naftali, Each file is a simple spreadsheet showing different points. Taken all
        together, they show that with the inflows (including Apollo) and with some success
        with Agera, VSTA, ECHO, Desert Hawk we can still produce a decent return
        despite the interest expense of the addition debt (after the reduction of the rate to
        7%).

        Without the extra money from Apollo or BAM, the fund will need to gate, Ari Glass
        and NM (and eventually Bam will have to join) put the fund into BK, we lose
        probably lose to $400mm of value due to unfunded positions, and a trustee is
        appointed to run the wind down with no rachmanus on BAM.

        This is the narrative for Murray and Beechwood.




                                                 136
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 137 of 177



(the “Rachmanus Email”). (Bixter, Decl. Ex. 50, Steinberg Tr. Ex. 472 [CTRL8011541]

(emphasis added)).

        629.   The Joint Official Liquidators are analogous to a Trustee. The above email shows

that Steinberg and Platinum knew that a Trustee or Liquidator would not consider the purported

debts to Beechwood to be valid. Rachmanus is a Yiddish word that means “mercy.” (Steinberg

Tr. 128:3-128:14)

        630.   Steinberg’s third chart, titled “PPVA Position Breakout,” lists the total net value of

PPVA’s assets as $333.2 million – far less than the $752 million NAV figure that Platinum

Management reported to PPVA on December 31, 2015. (Bixter, Decl. Ex. 50, Steinberg Tr. Ex.

472 [CTRL8011541]). Steinberg’s fourth chart listed “potential winners, including: Agera,

Vistagen, Echo, Desert Hawk, Urigen and “Asia Repo.” (Id.) With the exception of Asia Repo

which was mooted, Agera, Vistagen, Echo, Desert Hawk and Urigen – all the “potential winners”

– were either outright transferred or liened for the benefit of Beechwood and PPCO, which

Huberfeld, Bodner and Nordlicht control, over the next months leading up to the Agera transaction.

(See Bixter Decl. Ex. 50)

        631.   Most notable is that Steinberg lists the unencumbered value of PPVA’s oil and gas

positions, including its equity interests in Golden Gate Oil, PEDEVCO and Northstar, as $0,

consistent with Dan Grabon’s emails two days prior that Beechwood’s secured debt interest in

Golden Gate Oil and Northstar was worth nothing. (Id.)

        632.   The spreadsheets and materials prepared by Steinberg and Mr. Grabon were

incorporated into Gerszberg’s Powerpoint presentation for Bodner, Huberfeld, Nordlicht and

Beechwood, which stated that PPVA had only $40 million in unencumbered assets to borrow

against. (Bixter Decl. Ex. 642 [CTRL8008894]).



                                                137
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 138 of 177



        633.      Gerszberg knew that PPVA was valuing its investment in his own business at

approximately $22 million, even though it was worthless and had stopped operating. (See Bixter

Decl. Ex. 50)

        634.      In a January 2016 presentation to Feuer, Taylor, Bodner and Huberfeld prepared by

Seth Gerszberg, Steinberg, Levy, Manela, and others (“Gerszberg Presentation”), the following

topics were discussed:

               a. PPCO goal of raising $80M, moving $50M of equity from PPCO to PPVA
                  and using $30M to fund ongoing operations;

               b. Reviewing PPCO outflows (expenses, redemptions, investments), PPCO
                  inflows and deficits, and strategies for raising $80M in PPCO, including
                  $20M by “David and Murray’s investor list” and “additional debt from
                  Beechwood” of $50M;

               c. PPVA Goals of raising $200M, converting $25-40M of 2015 redemptions
                  to debt, renegotiate and refinance debt and sell Implant Sciences for $80-
                  $100M;

               d. Reviewing PPVA outflows of $205M (expenses, interest owed, margin
                  calls, redemptions), PPVA potential inflows through creation of
                  management share class, sale of Implant Sciences, noting that “if none of
                  these happen, PPVA is facing a $150MM deficit” and “even after all these
                  potential inflows, PPVA still faces a minimum deficit of 50M (assuming we
                  can postpone the 2015 redemptions)”;

               e. Reviewing details of the “significant investments” including whether the
                  positions were encumbered or unencumbered;

               f. Reviewing existing debt and encumbrances, noting that “Due to BAM’s
                  security interests in PPVA’s assets, namely Agera and Implant, PPVA only
                  has approx $40MM of assets which are unencumbered that can be
                  borrowed against. PPVA has no ability to borrow additional funds to cover
                  its deficit;”

               g. Reviewing a plan for “Beechwood-Financing the Deficit” and the use of the
                  proceeds;

               h. And a slide entitled “David and Murray” asking “What do we need from
                  David and Murray? Help us figure out short-term liquidity issues, Help us
                  close investment into PPCO and the management share class, [and]
                  renegotiate the Beechwood note.”


                                                 138
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 139 of 177



(Bixter Decl. Ex. 28 [CTRL8008894] (emphasis added)).

        635.       In the months following the Rachmanus Email, Platinum Management reported the

following net asset value of PPVA:

               •   As of January 31, 2016: $694,048458.43

               •   As of February 29, 2016: $702,399,799.68

               •   As of March 31, 2016: $709,672,851.54

               •   As of April 30, 2016: $720,648,387.82

(Bixter Decl. Ex. 466 [CTRL7803643]; Bixter Decl. Ex. 467 [CTRL7814081]; Bixter Decl. Ex.

468 [CTRL7882101]; Bixter Decl. Ex. 469 [CTRL8021630]).

               NORDLICHT SIDE LETTER AND MARCH 2016 RESTRUCTURING

        636.       At all relevant times, Implant Sciences Corporation (“Implant Sciences”) was a

Massachusetts corporation engaged in the explosives trace detection (“ETD”) market. Its primary

business was to design, manufacture, and sell systems and sensors that detect trace amounts of

explosives and drugs for use in various security, safety, and defense industries. See Bixter Decl.

Ex. 659 [CTRL7472644]).

        637.       DMRJ Group LLC (“DMRJ”) is a limited liability company organized under the

laws of Delaware and a subsidiary of PPVA. At all relevant times before the commencement of

the Cayman Liquidation, Platinum Management executives including David Levy, Mark

Nordlicht, Joe SanFilippo and Daniel Small served as officers of and managed and operated

DMRJ. (See Bixter Decl. Ex. 498 [BW-SHIP-0137646]).

        638.       Beginning in December 10, 2008, DMRJ made four separate term loans to Implant

Sciences pursuant to that certain Note and Warrant Purchase Agreement executed by the parties

on that date, which loans were memorialized in promissory notes issued by Implant Sciences to



                                                 139
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 140 of 177



DMRJ on December 10, 2008 (as amended, the “2008 Note”), September 1, 2009 (as amended,

the “2009 Note”), September 5, 2012 (as amended, the “2012 Note”) and February 28, 2013 (as

amended, the “2013 Note” and collectively with the 2008, 2009 and 2012 Notes, the “Implant

Term Notes”). (Bixter Dec. Ex. 660 [CTRL7834270, CTRL7834273]). On or about September

4, 2009, DMRJ and Implant Sciences entered into a credit agreement, promissory note and security

agreement by which DMRJ agreed to provided Implant Sciences a revolving loan with an initial

maximum borrowing limit of $3 million (the “Revolving Loan”). The borrowing limit on the

Revolving Loan was increased to $23 million via a series of amendments entered into by DMRJ

and Implant Sciences. (Id.).

        639.   Amounts owed by Implant Sciences to PPVA via DMRJ pursuant to the Implant

Term Notes and the Revolving Loan were secured by perfected security interests and liens on all

of Implant Sciences’ assets. (See id.; Bixter Decl. Ex. 612 [BW-SHIP-01502116]). The 2008

Note, in the original principal amount of $5.6 million, was convertible into Implant Sciences

common stock pursuant to a formula set out in the 2008 Note. Bixter Decl. Ex. 680( Platinum

Management caused DMRJ to assign all of its rights, title and interest under the 2008 Note to

Montsant in Spring 2015. Thereafter, the 2008 Note was included among the securities and

instruments that served as collateral securing amounts owed to Beechwood under the Montsant

Loan. Bixter Decl. Ex. 681 (BW-SHIP-01121295)

        640.   On or about March 19, 2014, BAM and Implant Sciences executed agreements by

which BAM provided Implant Sciences with a term loan in the original principal amount of

$20 million and Implant Sciences issued a promissory note to BAM in that amount (the “BAM

2014 Note”). Amounts owed to BAM under the BAM 2014 Note were secured by a security

interest and lien on all of Implant Sciences’ assets. In addition, Platinum Management caused



                                              140
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 141 of 177



DMRJ to enter into an intercreditor agreement dated March 19, 2014 with BAM by which DMRJ

agreed to subordinate its security interests and liens to BAM’s security interests and liens. (Bixter

Decl. Ex. 660 [CTRL7834270]; Bixter Decl. Ex. 612 [BW-SHIP-01502116].

        641.   Beginning in May 2015, Implant Sciences began to explore various strategic

options, including a potential sale, by which it could maximize value to its shareholders and other

stakeholders. Implant Sciences engaged Chardan Capital Markets LLC (“Chardan”) and Noble

Financial Capital Markets (“Noble”), two financial advisors/investment banks, to advise it in

connection with this effort. [See Bixter Decl. Ex. 678 (CTRL7472642 – CTRL7272644]).

        642.   Platinum Management and Beechwood were aware of and kept up-to date with

respect to Implant Sciences’ effort to explore strategic options, including a sale. See (Bixter Decl.

Ex. 175; CTRL7354069)

        643.   There is no evidence that Implant Sciences was not in default on its bond

obligations to Beechwood on or around January 2016. It also announced a new credit line with a

third –party lender in December 2015. See Implant Sciences 8K, January 4, 2016.

        644.   On January 13, 2016, Nordlicht purportedly executed a one page letter, witnessed

by Mark Feuer (the “Nordlicht Side Letter”). (Bixter Decl. Ex. 622 SAC at Ex. 75). The

Nordlicht Side Letter states that it is made on behalf of Nordlicht, PPVA, PPCO “and each of their

affiliates”, and provides:

        To the extent not otherwise in violation of applicable law, upon the sale of the assets
        and/or equity (collectively, the “Sale”) of Implant Sciences, Inc. and/or any of its
        subsidiaries (collectively, the “Company”), the proceeds of such Sale that inure,
        directly or indirectly, to the benefit of Platinum, shall immediately upon
        consummation of such Sale be applied and remitted to B Asset Manager, LP
        (“BAMLP”), in such amount necessary to purchase and/or repay in full all
        indebtedness owing by Golden Gate Oil Inc. to BAMLP and each of its investment
        advisory clients at such time (collectively, “BAM”); provided, that, nothing herein
        shall modify the obligations of the Company herein to first repay all indebtedness
        owing by the Company to BAM with proceeds of a Sale (“Implant Repayment”).


                                                 141
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 142 of 177




(Id. (emphasis added)).

        645.   The Nordlicht Side Letter further states that Nordlicht agrees “to take or cause to

be taken all additional actions deemed by BAM to be reasonably necessary in furtherance of the

foregoing, as well as to create a perfected security interest in the obligations described above to

the extent requested by BAM.” (Id.)

        646.   Bids by potential purchasers of Implant Sciences were due on January 11, 2016,

two days before the Nordlicht Side Letter was executed. (Bixter Decl. Ex. 675, CTRL7728630;

CTRL8178998). As of January 21, 2016, bids had been submitted and Implant Sciences’ board of

directors scheduled a meeting concerning the proposed sale transaction for February 2, 2016.

(Bixter Decl. Ex. 617 [CTRL8178998]). A few weeks later, in March 2016, Platinum Management

and BAM orchestrated a series of transactions to “restructure” the transactions previously entered

into among PPVA, PPCO and the Beechwood Entities and to attempt to memorialize the Nordlicht

Side Letter (“March 2016 Restructuring”). (Bixter Decl. Ex. 623, SAC at Ex. 78).

        647.   On March 21, 2016, Montsant, PPVA, Golden Gate Oil and BAM Administrative

entered into the Master Guaranty (“Master Guaranty”), by which, inter alia, (i) Montsant agreed

to guaranty amounts owed to various Beechwood Entities and SHIP by Golden Gate Oil, to the

extent of the assets contained in a collateral account of securities; (ii) PPVA provided BAM

Administrative, as agent for certain Beechwood Entities and SHIP, with a non-recourse guaranty

of amounts owed by Golden Gate Oil and amounts owed by Montsant. Id.            The guaranty was

limited to certain amounts to be received by PPVA from the anticipated future sale of Implant

Sciences. As stated in the Master Guaranty:

        Immediately following PPVA’s receipt of any payments, proceeds, distributions and/or
        other amounts arising in any manner whatsoever from any right, title and/or interest, PPVA
        may have in and to Implant Sciences Corporation (the “Proceeds”), PPVA shall
        immediately following such receipt remit such Proceeds in immediately available funds as
        follows:


                                               142
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 143 of 177



        (a) First, PPVA shall make or cause to be made a payment to BAM [BAM Administrative]
        in an amount equal to Twenty-Million Dollars ($20,000,000.00) to prepay the principal
        amount owed by GGO to the Investors, as such term defined in that certain Note Purchase
        Agreement, (as same may be amended, restated, modified and or supplemented from time
        to time), dated as of April 10, 2012, by and between GGO and BAM (as successor agent
        to Precious); and
        (b) Second, PPVA shall make or cause to be made a payment of any remaining Proceeds
        to pay in full all outstanding obligations and liabilities under that certain Note Purchase
        Agreement, dated as of March 19, 2014, by and between Implant Sciences Corporation,
        each of the investors party thereto, and the Agent [BAM Administrative].

(Id.)

        648.   The Master Guaranty was further secured by collateral assignments from PPVA to

Beechwood Entities of: (i) amounts owed under certain promissory notes issued by China Horizon

to PPVA, in the original principal amount of $4,764,872; and (ii) carbon credits, emission

reductions and related assets due and payable to PPVA under certain carbon credit portfolio

agreements. Id.

        649.   In connection with the March 2016 Restructuring, on or about March 28, 2016,

Platinum Management caused PPVA (via its subsidiary Montsant) to enter into an agreement to

borrow funds with which to repurchase approximately @3.4 million shares of Navidea stock from

a Beechwood client at a price per share of $1.95.

        650.   The market price for Navidea shares on March 21, 2016 was approximately $1.00

per share. (Bixter Decl. Ex. 629, SAC Ex. 77).

        651.   The Navidea shares repurchased by PPVA on or about March 28, 2016 previously

had been traded to Beechwood at the then market price of $1.95 per share in October 2015. After

the initial trade, however, the market price for Navidea stock had fallen, thereby impairing

Beechwood’s balance sheet. (See Bixter Decl. Ex. 460 [CTRL8009309]).




                                               143
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 144 of 177



                                           MARCH 2016 RELEASE

         652.     In late 2015 and early 2016, PPVA was straining under the pressure of

overvaluation and the resultant illiquidity; Nordlicht called upon Bodner and Huberfeld to support

the fund:

               a. “But the reality is Dec 1 is 2 weeks away and if I don't have 50 million inflow by
                  Dec 1, platinum will have to be in wind down and probably Beechwood too if we
                  are honest with eachother. [sic] It is time to pull out all the stops, I am willing to
                  borrow the money against all my assets (real estate, lp interests in platinum,
                  beechwood interest) , take all the risk on my shoulders, make any kind of deal as I
                  think we get through this crunch, we will thrive. But I need help and frankly, I feel
                  like Dovid is a little clueless as to what is about to happen. I can't imagine we let it
                  all go down the tubes when 50 million pretty much saves us. It's not perfect and I
                  really feel 125-150 is what fixes and relaunches us and maintains and builds on our
                  13 yr track record but at this point, with all the irons I have in the fire, I can get by
                  with 50 and then lean on Kerry for more inflows going forward or just piece it
                  together with all the marketing initiatives we have going. I know we want to solve
                  one problem at a time but 50 million into platinum for dec 1 needs to be the number
                  1 priority because everything else is unsolvable otherwise.” (Bixter Decl. Ex. 49
                  [CTRL7516525]).

               b. “Please read this to Dovid. It’s 6 am here in israel, I have not gone to sleep because
                  we are 12 hours away from both platinum and beechwood going down….but let’s
                  face it , we are not going to get out of this unless both of you go way out on a limb.”
                  (Bixter Decl. Ex. 50 [CTRL7736228]).

         653.     On December 13, 2016, Nordlicht wrote to Huberfeld and Fuchs “Am on my way

to jfk with kids for their 6 pm flight to Israel. Dovid ducking my calls. Major shalom bayis

situation. Dahlia is literally making me get on Israel flight if we don't connect and agree what we

are doing.” (Bixter Decl. Ex.471 [CTRL7591043]).2

         654.     In March 2016, in light of the expaning government investigation into the COBA

Scheme and the Platinum/Beechwood Relationship, as well as the January 2016 Gerszberg

Presentation predicting the demise of PPVA, the partnership underwent a “divorce” whereby


2
  While it is true that Nordlicht had relocated to Israel at the start of the SEC investigation, after which he divided
his time between Israel and New York, the statement that Nordlicht’s wife would “make him get on a flight” is
relevant.

                                                          144
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 145 of 177



Huberfeld and Bodner purportedly relinquished their beneficial ownership in Platinum

Management as part of a release in which Huberfeld and Bodner sought indemnity against suit

from Platinum Management and PPVA (the “March 2016 Release”. (Huberfeld Tr. 73:9-14;

Bixter Decl. Ex. 41, Bodner Tr. Ex. 377.57 [BODNER0000001]).

        655.   Curtis Mallet-Prevost, Colt & Mosle LLP represented Bodner and Huberfeld, as

well as Platinum Management during the “negotiation” phase of the March 2016 Release and

prepared a memo address to Platinum Management’s in-house counsel justifying Platinum

Management’s release on behalf of the funds. The memo was written “a

                (Bixter Decl. Ex. 117, Huberfeld Tr. Ex. 593 [BODNER0000011]).

        656.   The release was signed by Bodner, Huberfeld, Fuchs, Landesman and Nordlicht.

(Bixter Decl. Ex. 41, Bodner Tr. Ex. 377.57 [BODNER0000001]).

        657.   Fuchs testified that he agreed to sign the release in exchange for $500,000 in

payments allegedly owed to him by PPVA, paid for by Bodner and Huberfeld as “loans”, to enable

Fuchs to meet certain charitable commitments. (Fuchs Tr. 60:8-61:5, 87:20-93:25).

        658.   Fuchs further testified that Bodner and Huberfeld told him “if you don’t sign this,

you are not getting the money” and that Fuchs “didn’t even read this agreement until [his] attorney

brought it to my attention.” (Id.)

        659.   During the release drafting process, Nordlicht refused to provide a personal

guarantee for the indemnity sought by Huberfeld and Bodner, noting “I obviously can’t be

responsible personally for David and Murray’s misconduct.” (Bixter Decl. Ex. 42, Bodner Tr. Ex.

377.59 [CTRL7749843]).

        660.   Nordlicht conveyed several times that there was no value to the management

company at this time, and hence no value to the interests of Huberfeld and Bodner in the



                                               145
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 146 of 177



Management company that they were “giving up” in exchange for the release. (Bixter Decl. Ex.

638 [CTRL8339805] (Nordlicht in response to concerns that the release was a gift for tax purposes:

“That’s the most moronic thing I have ever heard…even for them. There is no value right now to

mgmt. co anyhow as evidenced by fact shares are being given away for just investment, no

consideration.”); see also Bixter Decl. Ex. 473 [CTRL8323807] (Nordlicht to Landesman: “In

terms of 2016, going forward mgmt percentages are being determined by either people coming up

with New cash or putting existing holdings at risk as first loss to bring in new capital. There is no

value to management company otherwise and it is why david and Murray are gone. It’s almost like

a complete new startup.”) (emphasis added)).

        661.   Simultaneously with the Bodner and Huberfeld release negotiations, Platinum

Management sought to secure a mutual release among Platinum Management, Huberfeld, Bodner

and Marcos Katz. (Bixter Decl. Ex. 476 [CTRL7752714 and CTRL7752716]).

        662.   The departure of Bodner and Huberfeld was apparently a surprise to Marcos Katz,

who wrote to Huberfeld, Bodner and Nordlicht on April 11, 2016: “I am totally confused. Michael

informed me that you left Platinum and gave back your shares. What the hell is going on? I left 50

million USD in the [fund] just because I trusted you.” (Bixter Decl. Ex. 84 [CTRL7814403]).

        663.   The purported additional investment opportunity from Marcos Katz never

materialized and Katz never counter-signed the Katz-Bodner-Huberfeld release. (Bixter Decl. Ex.

661 [CTRL8103947]).

        664.   The estate of Marcos Katz filed a complaint against Nordlicht, Huberfeld, Bodner,

Fuchs and G. Kalter seeking $39 million in compensatory damages for fraud and breach of

fiduciary duty claiming that each “falsely and fraudulently induced the Katzes to invest and remain




                                                146
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 147 of 177



invested in PPVA through false representations that PPVA was liquid and held sufficient assets to

pay the Katzes’ redemption requests.” (Bixter Decl. Ex. 478, Katz Tr. Ex. 2).

               AGERA ENERGY HISTORY AND AGERA TRANSACTIONS

               Formation of Principal Growth Strategies LLC and Agera Energy

        665.    On December 4, 2013, PPVA and PPCO formed Principal Growth Strategies LLC

(“PGS”) as a Delaware limited liability company. (Bixter Decl. at Ex. 479 (hereinafter “Trott

Tr.”) at Ex. 23).

        666.    Pursuant to the Operating Agreement of PGS (the “PGS Operating Agreement”),

PPVA held 55% of the membership interests of PGS and PPCO held the other 45%. (Id. at 15).

Nordlicht served as the Managing Member of PGS. (Id. at 13).

        667.    Agera Energy LLC (“Agera Energy”) was formed on March 5, 2014. (Bixter Decl.

Ex. 480 (hereinafter “Narain Tr.”) at Ex. 204).

        668.    During the five–year term, the Cassidy Employment Agreement escalates

Cassidy’s “gross salary” from $146,250.00 to $950,000. (Id. at § 5(a)).

        669.    In addition, the Cassidy Employment Agreement grants Cassidy a “bonus” of a

total of seven percent of Agera Energy’s gross revenues on a twice-yearly basis. (Id. at § 5(b))

        670.    Agera Holdings LLC (“Agera Holdings”) was formed on July 3, 2014. (Trott Tr.

Ex. 18, p. 1.). On the same day, Agera Energy became a wholly owned subsidiary of Agera

Holdings. (Id.)

        671.    On June 11, 2014, Agera Energy issued an Amended and Restated Secured

Convertible Promissory Note to PGS in the principal amount of $600,071.23 (as amended, the

“Agera Note”). (See Bixter Decl. Ex. 484, Trott Tr. Ex. 21)




                                               147
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 148 of 177



        672.    On July 3, 2014, PGS and Agera Energy amended the Agera Note to permit PGS

to convert the Agera Note into 95% of the “outstanding capital securities” of Agera Holdings. (See

Bixter Decl. Ex. 485, Trott Tr. Ex. 22).

                                    Hiring of Kevin Cassidy

        673.    In 2008, Optionable, Inc., a fund founded by Kevin Cassidy (“Cassidy”) and

Nordlicht, collapsed after Cassidy was arrested for deliberately misstating the value of Optionable,

Inc.’s natural gas derivatives. Cassidy, who had served two prior stints in prison, was sentenced to

be incarcerated for 30 months and was formally released from prison in December 2014. (Bixter

Decl. Ex. 486 [CTRL3742649]; Bixter Decl. Ex. 487 [CTRL3225678]).

        674.    In April 2014, Nordlicht and Kevin Cassidy (“Cassidy”) discussed compensation

to Cassidy, via Starfish Holdings, Inc. (“Starfish Holdings”), of eight percent of PGS’ profits in

Agera Energy, in connection with Cassidy serving as an executive at Agera Energy. (Bixter Decl.

Ex. 663 [CTRL5360341]) Cassidy also suggests a “figurehead” in the management of Agera

Energy. (Id.)

        675.    On June 17, 2014, Agera Energy and Kevin Cassidy (“Cassidy”) executed an

employment agreement (as amended, the “Cassidy Employment Agreement”). (Bixter Decl. Ex.

482, Trott Tr. Ex. 26)

        676.    On December 29, 2014, the Securities and Exchange Commission (“SEC”) sent

Platinum Management Examination Request No. 32, which requested information concerning: (1)

Cassidy’s role at Agera; and (2) any payments to Cassidy by PPVA or any other Platinum

Management-affiliated fund. (Bixter Decl. Ex. 489 [CTRL6001949])

        677.    On February 4, 2015, the SEC sent Platinum Management Examination Request

No. 37, which requested information concerning: (1) any disclosures of Cassidy’s “criminal and



                                                148
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 149 of 177



civil fraud history and his employment with Agera” made by PPVA to investors; and (2) controls

instituted by, among others, Platinum Management, Huberfeld, and Bodner, to monitor Cassidy’s

“activities regarding Agera.” (See Bixter Decl. Ex. 490 [CTRL7665669])

        678.   On February 6, 2015, Albanese scheduled a meeting at Agera Energy naming as

attendees, among others, Bodner, Cassidy, Huberfeld, Nordlicht and Beren. (See Bixter Decl. Ex.

488 [AN013511]).

        679.   On February 10, 2015, the SEC sent Platinum Management Examination Request

No. 38, which requested information concerning: (1) how Cassidy’s hiring “benefits and is in the

best interest of Agera”; and (2) the controls in place to “limit Cassidy’s access to Agera’s finances

such as cash and credit accounts” (SEC Request Nos. 32, 37, and 38 are hereinafter known as the

“Cassidy SEC Requests”). (Bixter Decl. Ex. 492 [CTRL8432472])

        680.   On August 19, 2015, Nordlicht, in his purported capacity as the “Chief Investment

Officer” of an unnamed entity, signed a one-sentence document purportedly to “certify” that

“Kevin Cassidy in compensation for his work overseeing Agera Energy shall be entitled to 8

percent of all profits earned by Platinum Funds and any related entity” (the “Cassidy Side

Letter”) (Bixter Decl. Ex. 491, Trott Tr. Ex. 25) Cassidy did not sign the Cassidy Side Letter.

(Id.)

                                 Bodner’s Involvement in Agera

        681.   Bodner participated in Agera’s business, including with respect to investments and

transactions that made Nordlicht “uncomfortable.” (Bodner Tr. 363:2-364:10; see Bixter Decl.

Ex. 493, Bodner Tr. Ex. 377.20 [CTRL5102673])

        682.   On June 22, 2014, Nordlicht, copying Albanese, emailed Richard Stadtmauer

(“Stadtmauer”) and referenced Agera: “Ritchie, I understand you came to an agreement with



                                                149
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 150 of 177



David. Even though I am not really happy with everything shook out … I will be glad to have it

behind us … David asked me to email just to make sure there was no misunderstanding.” (Id.)

Stadtmauer responded, copying “Dovid Bodner [AAlbanese@platinumlp.com],” “In fact, if I

recall correctly, both you and Dovid said it would be worth about half of what they felt it was

worth.” (Id.)

        683.    Bodner went to Agera’s office “every few weeks” and held meetings with, among

others, Beren, Fuchs, Cassidy, and Huberfeld. (Bodner Tr. 354:23-355:1; Bixter Decl. Ex. 495,

Bodner Tr. Ex. 377.118 [ALB0000722]; Bixter Decl. Ex. 494, Bodner Tr. Ex. 377.119

[ALB0000742]). Bodner’s son Yaakov “Itchy” Bodner worked at Agera. (Bodner Tr. 355:6-8)

        684.    On March 17, 2015, Zevi Mayer, who appears to be Bodner’s nephew, requested

Bodner expedite his compensation. (Bixter Decl. Ex. 663 [ALB0000982]).

        685.    Bodner often worked at Agera’s office and would give tours of Agera’s offices to

his partners and potential investors. (Fuchs Tr. 331:1-25) Fuchs testified that during his tour of

Agera, Bodner “wanted to show me how – this tremendous business that they have and how they’re

going to – how Platinum is going to benefit when they sell this business. He wanted to show me

around and – it was really impressive.” Id. Fuchs confirmed that Bodner was “trying to . . .

encourage [Fuchs] to bring in more investors into Platinum, and [Agera] [was] one of the potential

benefits of that.” (Fuchs Tr. 333:1-25)

        686.    Bodner admitted that he was the point person on a proposed deal involving Agera

because he “was in Agera. Something like that might have happened because I was down there.”

(Bodner Tr. 365:9-15)




                                               150
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 151 of 177



        687.   On April 30, 2015, Bodner received an invite to a meeting at Platinum Management

that would discuss “Agera Energy Buy out Major Energy / Strategic Partnership with LTC.”

(Bixter Decl. Ex. 496 [ALB0001140]).

        688.   On May 6, 2015, Levy “cleared” a letter of acknowledgement with Bodner related

to Agera. (See Bixter Decl. Ex. 665 [CTRL6791407]).

        689.   On December 25, 2015, Bodner inquired as to whether Agera Energy could incur

debt. (Bixter Decl. Ex. 497, Bodner Tr. Ex. 377.122 [CTRL7620254]). Nordlicht told Levy that

“David Bodner wants to know if Agera could borrow 30 million and dividend it out to us on [a]

short term basis to see us through next 2 months until management share class comes in.” (Id.)

        690.   On November 4, 2015, Bainbridge Energy Management LLC (“Bainbridge

Management”) was organized as a Delaware limited liability company. (Bixter Decl. Ex. 666

[BW-SHIP-01073671]). Aaron Schiff (“Schiff”) and Yaakov Bodner jointly served as the

managing members of Bainbridge Management. (Id.)

        691.   On November 5, 2015, Bainbridge Energy Holdings LLC (“Bainbridge

Holdings”) was organized as a Delaware limited liability company. (Id.) Schiff and Yaakov

Bodner were the principals of Bainbridge Holdings. (Id.)

        692.   On November 4, 2015, Bainbridge Energy Finance Fund LLC (“Bainbridge

Fund”) was formed as a Delaware limited liability company. (Bixter Decl. Ex. 667 [BW-SHIP-

01073662]). The Bainbridge Fund appointed Bainbridge Holdings as its managing member and

Bainbridge Management as its investment manager.           (Id.)   On or around December 2015,

Bainbridge Energy distributed a Private Placement Memorandum to potential investors. (Id. at 1)

        693.   The principals established Bainbridge to lend money to Agera against its

receivables. (Huberfeld Tr. 388:20-24)



                                              151
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 152 of 177



        694.    Bodner invested millions of dollars in Agera via Bainbridge. (Bodner Tr. 368:22-

369:4, 375:21-22, 430:10-12) He received monthly interest payments. (Id. at 433:20-434:14)

                 Valuation of the Agera Note and Involvement of Beechwood

        695.    On January 25, 2016, for purposes of determining PPVA’s net asset value,

Nordlicht estimated the value of the Agera Note at $230 million. (See Bixter Decl. Ex. 500,

SanFilippo Tr. 265:8-266:17 [CTRL8159368] (PGS’ interest in the Agera Note as between $205

and 210 million). It does not appear that any party to the Trott Litigation has contested this

valuation, and that it is not in material dispute.

        696.    On February 2, 2016, Dhruv Narain (“Narain”) joined B Asset Manager (“BAM”)

as President and Chief Investment Officer. (See Bixter Decl. Ex. 501, Narain Tr. Ex. 821 at 1;

Feuer Tr. 214:16-21)

        697.    Platinum Management and BAM continued to obtain valuations of the Agera Note.

For example, in valuing Agera Energy as of March 31, 2016, Alvarez & Marshal, LLC posited an

aggregate equity value of between roughly $222 million and $270 million. (See Bixter Decl. Ex.

503, SAC Ex. 71)

        698.    Around that time, Platinum Management concluded that the combined interest of

PPVA and PPCO in PGS maintained a value of more than $215 million. (Bixter Decl. Ex. 504

[CTRL7908778]).

        699.    On March 28, 2016, Narain emailed Taylor and Feuer with the subject line “Agera

Valuation – Confidential.” (See Bixter Decl. Ex. 505, Taylor Tr. Ex. 349 [BW-SHIP-00722947]).

        700.    According to Narain, Agera Energy’s “

                               in part because of the “

                                              (Bixter Decl. Ex. 505, Taylor Tr. Ex. 349 [BW-SHIP-



                                                     152
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 153 of 177



00722947]) According to Narain, comparable companies “                                       (Id.);

(see also Narain Tr. 101:19-102:7).    Narain proposed that Beechwood pay for the Agera Note

with “



(Id.)

         701.   Taylor responded “                                          (Bixter Decl. Ex. 505,

Taylor Tr. Ex. 349 [BW-SHIP-00722947]).



         702.   Narain told Feuer and Taylor that “

                (Bixter Decl. Ex. 502, Narain Tr. Ex. 174 [BW-SHIP-01097754]).

         703.   During this period, parties seeking to invest or otherwise transaction with Agera

Energy considered Beren a point of contact.           (Bixter Decl. Ex. 506, Beren Tr. Ex. 1.58

[CNOCSL_01144638]). Beren made contemporaneous efforts to “reach[] out to a bunch of

business contacts to see if they’d be interested in investing in Agera.” (See Beren Tr. 258:16-24).

         704.   In March 2016, Nordlicht and Katz discussed the potential sale of the Agera Note

to an “insider.” (Bixter Decl. Ex. 668, SAC Ex. 83). Specifically, Nordlicht decided, in order to

sell the Agera Note, “we need an insider buying at an acceptable price.” (Id.) According to

Nordlicht, around this time, “Dovid [Bodner] came back to [me] with some cockamany thing on

agera that beechwood wd buy it at one price as part of consortium.” (Bixter Decl. Ex. 507

CTRL8338388])

         705.   Levy rejected this suggestion as “[r]iduculous” and instead offered to provide Katz

requested information because Katz “would def bid more at this point.” (Id.) Levy also believed




                                                153
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 154 of 177



that Beechwood offered to purchase the Agera Note at a “shitty value.” (Bixter Decl. Ex. 508

[CTRL8338396]).

        706.   Steinberg and Narain continued discussing potential transactions related to the

Agera Note. (See Bixter Decl. Ex. 645 (hereinafter “Steinberg Tr.”) at 149:7-11, 218:7-11;

SanFilippo Tr. 270:21-24; 276:18-277:2.)

        707.   Throughout this period, and up until the transactions on June 9, 2016 (collectively,

the “Agera Transactions” or “Agera Sale”), Platinum Management did not hire outside counsel.

(See Steinberg Tr. 186:19-22) It was unusual for Platinum Management not to have outside

counsel on a large transaction given the amount of the potential payment from the sale of the Agera

Note. (See SanFilippo Tr. 270:6-11; Steinberg Tr. 187:12-188:8). The Agera transaction was the

largest transaction Beechwood, Platinum or Beechwood’s client SHIP had ever done. (SanFilippo

Tr. 321:19-322:7; Robison Tr. 587:12)

        708.   At this time, Steinberg assumed that the purchase price of a sale of the Agera Note

would be calculated based on the enterprise value of Agera Energy as of the date of the transaction.

(Steinberg Tr. 150:23-151:8).

        709.   On April 1, 2016, after providing comments on the terms of a potential sale of the

Agera Note, Steinberg told Narain

                                              See Bixter Decl. Ex. 509, Narain Tr. Ex. 808 [BW-

SHIP-00878005]). Steinberg adds

                                                 (Id.)

        710.   Steinberg comment regarding bad faith was directed at the alteration of the contents

of the non-cash consideration paid to PGS as part of the sale of the Agera Note. (See Steinberg

Tr. 160:18-161:14; 177:24-178:5).



                                                154
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 155 of 177



        711.     This consideration included debt interests in PEDEVCO and China Horizon, which

were later assigned by AGH Parent to PGS in conjunction with the Agera Transactions. (Id. at

177:24-178:5).

        712.     In so doing, Beechwood was “basically staying they’re going to dictate in no

uncertain terms” the non-cash consideration. (Id. at 161:20-162:11; see SanFilippo Tr. 278:18-25

(Beechwood could “select anything they wanted whether or not it was fair value”.)) The forensic

examiner for Beechwood client CNO would later describe the transaction as one in which they

exchanged some “bad debts” held by Beechwood in return for new Agera notes.

        713.     Narain responds to this email “I                                (Bixter Decl. Ex.

509, Narain Tr. Ex. 808 [BW-SHIP-00878005]).

        714.     In April 2016, Narain requested Beren’s involvement in a potential transaction

involving “                                     (Beren Tr. 260:21-261:4; see Bixter Decl. Ex. 510

Beren Tr. Ex. 1.59 [CNOCSL_01147410]).

        715.     From the perspective of Platinum Management, the urgency to sell the Agera Note

increased in May 2016. (See Steinberg Tr. 169:3-8)

        716.     On May 4, 2016, Nordlicht asked Steinberg whether Platinum applied an EBITDA

multiple to a potential sale of the Agera Note or if the potential price was a “set price.” (Bixter

Decl. Ex. 511, Steinberg Tr. Ex. 474 [CTRL7889136]). Steinberg responded “fixed price.” (Id.)

        717.     On May 5, 2016, Narain discussed Agera Energy with a potential counterparty.

(See Bixter Decl. Ex. 512, Narain Tr. Ex. 196).

        718.     In distinguishing Agera Energy, Narain explained that Agera Energy




                                                    155
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 156 of 177




                             ” (Id.)

        719.   On May 10, 2016, Narain estimated the

                                                               (See Bixter Decl. Ex. 513, Narain

Tr. Ex. 184 [BW-SHIP-00998096]).

        720.   On May 12, 2016, Narain and Steinberg continued discussing a potential purchase

of the Agera Note. (Bixter Decl. Ex. 514, Trott Tr. Ex. 28 [CTRL7916642]). On this date, the

scheduled closing day for the sale of the Agera Note was August 2016. (Steinberg Tr. 177:13-23).

        721.   Narain confirmed to Steinberg that he informed BAM’s transaction counsel of an

“emphatical[] need to execute and fund tomorrow.” (Bixter Decl. Ex. 514, Trott Tr. Ex. 28

[CTRL7916642]; see Steinberg Tr. 186:14-17). This correspondence attached a spreadsheet

setting out “Agera Closing Numbers.” (Bixter Decl. Ex. 514, Trott Tr. Ex. 28 [CTRL7916642]).

The purchase price for PGS’ interest in the Agera Note included what amounted to $90 million in

cash consideration at this time. (Id. at 2).

        722.   The next day, Narain reassured Steinberg that “[w]e are pushing very hard to close

by end of May as you guys want.”               (Bixter Decl. Ex. 515, SanFilippo Tr. Ex. 1.84

[CTRL7919421]).

        723.   On May 12, 2016, Steinberg, Levy, and Nordlicht discussed the “balance sheet” of

Agera Energy. (Bixter Decl. Ex. 516, Bodner Tr. Ex. 377.128 [CTRL7917026]). According to

Steinberg, “[t]here is a ton of confusion about the balance sheet […] that [Beechwood] is pissed

off about. [Agera Energy] drew down $7mm from bainbridge which has a very costly prepayment

penalty[.]” (Id.) Levy inquires: “[w]hy would they draw … to pay off [B]eechwood?” (Id.)

According to Steinberg, “[a]sk David Bodner I guess … [Beechwood] is freaking about it.” (Id.)



                                                 156
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 157 of 177



        724.   The prepayment penalty in the loan from the Bainbridge Fund to Agera Energy

meant that Agera Energy would incur a penalty if it prepaid because in so doing, it deprived the

Bainbridge Fund of earning interest. (See Steinberg Tr. 179:2-21)

        725.   Also on May 12, 2016, Steinberg and Nordlicht discussed the rationale for the $170

million purchase for the Agera Note. (Bixter Decl. Ex. 517 [CTRL7917187]). Nordlicht told

Steinberg “[j]ust leave it that numbers are the numbers.” (Id.)

        726.   In addition, the $170 million purchase including “deducting” the $11 million owed

to Bainbridge. (Id.).

        727.   On May 16, 2016, Nordlicht instructed Steinberg to close the Agera Transactions

“as quickly as possible.” (Steinberg Tr. 188:25-189:23) Steinberg communicated this to Narain.

(Id. at 189:24-190:4)

        728.   On May 16, 2016, Steinberg reiterated that the $170 million “fixed” purchase price

of the Agera Note was “no longer based on the previous Enterprise Value calculation[.]” (Bixter

Decl. Ex. 518, Steinberg Tr. Ex. 476 [CTRL7934363]).

        729.   Around that time, Platinum Management “made concessions” to BAM “based on

the understanding that [BAM] would be able to close [the Agera Transactions] by May 31.” (Id.)

                            May 2016 Valuations of the Agera Note

        730.   Between May 20 and 25, 2016, BAM, Agera Energy, and SHIP, an investment

advisory client of BAM, held multiple meetings at the offices of Agera Energy and BAM that

related to the sale of the Agera Note. (See Narain Tr. 240:5-241:13, 242:6-13; Bixter Decl. Ex.

519, Narain Tr. Ex. 205; Bixter Dec. Ex. 520 (“Wegner Tr.”) at 281:3-8). At least one attendee

believed the president of Agera Energy to be Cassidy. (Wegner Tr. 326:2-10)




                                               157
#73476550_v1
          Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 158 of 177



           731.     In a meeting at the offices of Agera Energy, BAM presented an overview of the

sale of the Agera Note (the “Agera Presentation”). (Bixter Decl. Ex. 521, Wegner Tr. Ex. 92,

[BW-SHIP-00083309]).

           732.     The Agera Presentation included an                                   ,” which in

relevant part is as follows (Id. at 3):




           733.     Wegner, then an executive at SHIP, understood the Agera Presentation to estimate

the value of Agera Energy as between $227 million and $344 million. (Wegner Tr. 323:19-324:10)

           734.     At that time, SHIP understood the purchase price of the Agera Note to be $199

million. (Wegner Tr. 324:11-15, 325:6-9).




3
    According to Narain, EV refers to “Enterprise Value.” (See Narain Tr. 233:9-234:2)

                                                         158
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 159 of 177



        735.   According to SHIP, BAM presented an investment in Agera Energy as a “good

opportunity that was very likely to get increased in value very quickly.” (Wegner Tr. 116:4-10,

323:22-325:19).

        736.   On May 27, 2016, Duff & Phelps (“D&P”) distributed to BAM a report entitled

“Project Franklin: Draft Due Diligence Findings” (the “Project Franklin Report”). (Bixter Decl.

Ex. 480, Narain Tr. Ex. 204 at 1).

        737.   In the Project Franklin Report, D&P describes the transaction as “B Asset Manager

(‘BAM’) intends to purchase a convertible note, from its holder, that is extended to Agera

Holdings, LLC (the ‘Company’).” (Id. at 7) The Project Franklin Report summarizes the potential

Agera Transactions as “based on an enterprise value of $208.4 [million] less [Agera Energy’s]

debt plus cash.” (Id.)

        738.   The Project Franklin Report posits that the total, due diligence adjusted EBITDA

of Agera Energy in 2016 would be approximately $34.2 million. (See id. at 28) According to the

Project Franklin Report, the fiscal year 2015 due diligence adjusted EBITDA of Agera Energy was

approximately $25.6 million. (See id. at 13).

        739.   The Project Franklin Report attributes the increase in EBITDA as “primarily due

to acquisitions and increasing EBITDA margins resulting from cost management initiatives and

the integration of the business into [Agera Energy’s] pricing model and hedging strategy.” (Id.)

        740.   Days later, BAM contacted Egan Jones LLC (“Egan Jones”) to provide “new

ratings for Agera Energy.” (Bixter Decl. Ex. 522, Narain Tr. Ex. 206 [CNOCSL_00273933]).

Beechwood provided Egan Jones a document labeled “Agera Energy Transaction and Overview”

which stated that Agera Energy had a 2016 EBITDA of $34 million. (Id. at 2).




                                                159
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 160 of 177



        741.   Meanwhile, Platinum Management discussed procuring a fairness opinion for the

Agera Transactions. (See Bixter Decl. Ex. 639 [CTRL7967279]) Platinum Management did not

obtain a fairness opinion in conjunction with the Agera Transactions. (Steinberg Tr. 198:10-24)

        742.   On June 1, 2016, Narain stated that what would become the Agera Transactions

involved a “motivated seller who very much needs the money.” (Bixter Decl. Ex. 523, Narain Tr.

Ex. 189 [SHIP0087745]). Around that time, Narain told Steinberg that the buyer of the Agera

Note did not include entities owned by Nordlicht. (Steinberg Tr. 237:24-239:10; Bixter Decl. Ex.

524, Steinberg Tr. Ex. 472).

        743.   On June 2, 2016, Steinberg told outside counsel for an unrelated matter that he

learned from Narain that neither Beechwood nor Nordlicht owned any of the entities acquiring the

Agera Note. (See Steinberg Tr. 238:20-239:10; Bixter Decl. Ex. 525, Steinberg Tr. Ex. 483).

        744.   On June 7, 2016, Huberfeld forwarded Narain an email with an unaffiliated third

party that references an exchange of equity for assets. (See Bixter Decl. Ex. 526, Narain Tr. Ex.

801 [BW-SHIP-0100623]). Narain responded less than 5 minutes later. (Id.) In addition, between

January 2016 and June 2016, Narain met with Huberfeld on multiple occasions. (See Narain Tr.

331:13-20).

        745.   Also on June 7, 2016, Ottensoser, Steinberg, and SanFilippo discussed the response

to questions concerning Cassidy that had issued by the SEC in conjunction with an audit of

Platinum Management. (See Bixter Decl. Ex. 527, Steinberg Tr. Ex. 481 [CTRL8021916]).

                Huberfeld Is Arrested and the FBI Raids the Office of BAM

        746.   On June 7, 2016, the United States Attorney’s Office for the Eastern District of

New York issued grand jury subpoenas to David Bodner and David Levy. (Bixter Decl. Ex. 640

[CTRL 8562989 [CTRL8569290]).



                                              160
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 161 of 177



        747.    On June 8, 2016, the United States Attorney’s Office for the Eastern District of

New York issued a grand jury subpoena to Platinum Management. (Bixter Decl. Ex. 528

[CTRL8049086]; see also SanFilippo Tr. 283:7-9).

        748.    On June 8, 2016, the SEC issued a subpoena to Platinum Management. (Bixter

Decl. Ex. 529 [CTRL8024354]).

        749.    On the morning of June 8, 2016, government officials spoke with multiple Platinum

Management employees. (See SanFilippo Tr. 96:21-97:14).

        750.    Also on June 8, 2016, the United States Attorney’s Office for the Southern District

of New York unsealed an indictment of Huberfeld, which alleged conspiracy to commit wire fraud

in connection with the COBA Scheme. (Bixter Decl. Ex. 115; United States v. Seabrook et al.,

1:16-cr-00467 (S.D.N.Y.) at ECF No. 5).

        751.    Huberfeld was arrested that morning. (SanFilippo Tr. 314:3-9).

        752.    Multiple Beechwood employees, including Feuer and Taylor, knew about

Huberfeld’s arrest on the morning of June 8, 2016. (See Bixter Decl. Ex. 530, Taylor Tr. Ex. 351,

[BW-SHIP-01100273]; Feuer Tr. 653:21-25).

        753.    On that day, Beechwood executive Rick Hodgdon emailed Taylor and another

Beechwood employee with information concerning the arrest of Huberfeld. (Bixter Decl. Ex. 530,

Taylor Tr. Ex. 351, [BW-SHIP-01100273]). The subject line is “Not good news.” (Id.).

        754.    In addition, on June 8, 2016, the Federal Bureau of Investigation (“FBI”) entered

the offices of BAM. (Narain Tr. 398:2-5; Feuer Tr. 652:22-653:5).

                                     Sale of the Agera Note

          755. On the morning of June 9, 2016, Narain sent multiple emails to finalize the Agera

Transactions. (See Bixter Decl. Ex. 531, Narain Tr. Ex. 210 [CNOCSL_01544978]). For example,



                                                161
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 162 of 177



at 6:13 AM, Narain emailed Beechwood transaction counsel with the subject line “



(Id.)

          756. At 6:27 AM, Narain referenced a                                 (Bixter Decl. Ex.

532 [CNOCSL_0154494].)

          757. At 6:40 AM, Narain emailed many of the same parties stating that

                                                                   (Bixter Decl. Ex. 533, Narain

Tr. Ex. 191 [BW-SHIP-00165960]).

          758. At 10:56 AM, Narain set a noon deadline to exchange signed documents. (Bixter

Decl. Ex. 535 [CNOCSL_01545051]).

          759. On June 9, 20126, PGS amended the PGS Operating Agreement to grant Starfish

Capital, Cassidy’s entity, an eight percent membership interest in PGS. (Bixter Decl. Ex. 536

[CTRL8126766]).

          760. On June 9, 2016, AGH Parent and “The Members Named Herein” executed an

Amended and Restated Liability Company Agreement of AGH Parent (the “AGH Parent

Amended Operating Agreement”). (Bixter Decl. Ex. 537, SAC Ex. 89 [CNOCSL00098633]).

          761. Steinberg signed as the “Authorized Signatory for PGS. (Id. at 68). Narain signed

as the “Authorized Signatory” for AGH Parent. (Id. at 60, 62-66). Cassidy signed as the

“Authorized Signatory” for Starfish Holdings. Cassidy also signed a Joinder Agreement to the

AGH Parent Amended Operating Agreement, dated June 9, 2016, on behalf of Starfish Capital.

(Id. at 69).

          762. The Members Schedule attached to the AGH Parent Amended Operating

Agreement lists the following ownership interests in AGH Parent:



                                               162
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 163 of 177



                   a. SHIP holds 350,000 Class A Preferred Units;

                   b. PGS holds 544,840 Class C Preferred Units;

                   c. BRe WNIC 2013 LTC holds 31,178.89 Class B-1 Preferred Units;

                   d. BBLN-Agera Corp. holds 50,600 Class B-1 Preferred Units;

                   e. BBIL ULICO 2014 holds 75,900 Class B-1 Preferred Units;

                   f. BHLN-Agera Corp. holds 50,600 Class B-1 Preferred Units;

                   g. BOLN-Agera Corp. holds 11,271.11 Class B-1 Preferred Units;

                   h. Beechwood Re Investments LLC holds 5,730 Common Units;

                   i. Starfish Capital holds 3,438 Class B-2 Preferred Units and 45,520 Class C

                       Preferred Units; and

                   j. Starfish Holdings holds 12,062 Incentive Units.

(Id. at 70; see also Narain Tr. 191:4-23).

        763.   In addition, $36,960,000 in purported assets were contributed to AGH Parent

Beechwood in exchange for B-1 Debt. (See Bixter Decl. Ex. 564, SAC Ex. 91 [CTRL8126765])

The B-1 Debt included debt interests in PPCO, China Horizon, and PEDEVCO. (Id.)

        764.   SHIP later considered conveyance of the Class B-1 Preferred Units as “

                                                                    (See Bixter Decl. Ex. 538,

Robison Tr. Ex. R.16 [SHIP0066968]).

        765.   The AGH Parent Amended Operating Agreement permitted AGH Parent to redeem

all or a portion of the Class C Preferred Units, provided that AGH Parent issued a redemption

notice to PGS on or prior to October 31, 2016. (See Bixter Decl. Ex. 537, SAC Ex. 89 at § 9.06

[CNOCSL00098633]). In order to redeem the Class C Preferred Units, AGH Parent was required

to pay PGS in “PGS Value” (“PGS Value”). (Id.)



                                              163
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 164 of 177



        766.      The AGH Parent Amended Operating Agreement defined PGS Value in relevant

part as investments by AGH Parent in PPVA and PPCO with the “approximate aggregate value”

of $35,400,000.00, and included “debt instruments” and “limited partnership interests.” (Id.)

        767.      On June 9, 2016, Agera Holdings further amended and restated the Agera Note.

(Bixter Decl. Ex. 539, Trott Tr. Ex. 33 at §1(b)). The Agera Note remained issued to PGS in the

amount of $600,071.23 and convertible to 95% of the “outstanding capital securities” of Agera

Holdings. (Id.).

        768.      On June 9, 2016, immediately prior to the Agera Transactions, Agera Energy,

Agera Holdings, and Cassidy terminated the Cassidy Employment Agreement. (Bixter Decl. Ex.

540, Trott Tr. Ex. 30).

        769.      On June 9, 2016, PGS and Starfish Holdings executed a Profits Interest Award

Agreement, Non-Solicitation and Non-Compete Agreement wherein PGS issued to Starfish

Holdings the 12,062 Incentive Units in PGS. (Bixter Decl. Ex. 541 [CTRL8126763]).

        770.      On June 9, 2016, AGH Parent and PGS executed a Purchase Agreement (the

“Agera Purchase Agreement”) wherein PGS’ sold its interest in the Agera Note to AGH Parent.

(Bixter Decl. Ex. 543, SAC Ex. 90 [BW-SHIP-00000050]).

        771.      Pursuant to the Agera Purchase Agreement, PGS received from AGH Parent a

“Purchase Price” of $170,000,000.00. (Id. at § 2.4).

        772.      The Purchase Price consisted of

               a. $65,293,450.00 in cash (with only $20 million paid out at closing);
               b. Debt and equity instruments set forth in Schedule I thereto with a value of
                  $43,666,460.00;
               c. 3,438 Class B-2 Units in AGH Parent with an “original value” of $2,000,000.00;
                  and
               d. 590,400 Class C Units in AGH Parent with an “original value” of $59,040,000.00.



                                                  164
#73476550_v1
         Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 165 of 177



(Id.).

         773.   Steinberg executed the agreement on behalf of PGS as its “Authorized Signatory.”

(Id. at 39). Narain signed as the “Authorized Signatory” for AGH Parent. (Id. at 38).

         774.   On June 9, 2016, PGS and AGH executed an Assignment and Assumption

Agreement (“the “2016 Agera Assignment”).            (Bixter Decl. Ex. 544, Narain Tr. Ex. 804

[CTRL8126760]).      Steinberg executed the agreement on behalf of PGS as its “Authorized

Signatory.” (Id. at 2) Narain signed as the “Authorized Signatory” for AGH Parent. (Id.)

         775.   Pursuant to Schedule A to the 2016 Agera Assignment, AGH Parent assigned to

PGS debt interests held by AGH Parent in PPCO, China Horizon and PEDEVCO (the “2016

Assigned Debt”). (Id.) AGH Parent received the Assigned Debt from Beechwood and SHIP.

(Id.)

                       The Bad Debt Assigned for the Good Agera Note

         776.   The 2016 Agera Assignment set forth a fair market value of the Assigned Debt as

$43,666,460.00, or par value. (Id.)

         777.   Starting in 2015 at the latest, Beechwood repeatedly expressed concerns about

PPCO, China Horizon, and PEDEVCO, which investments were held by PPVA and PPCO. (See

Narain Tr. 544:23-545:5) Beechwood determined the valuation of these assets. (See Bixter Decl.

Ex. 545 (hereinafter “Robison Tr.”) at 612:13-19).

         778.   Bodner, Huberfeld, Nordlicht, and multiple employees of Platinum Management

also were aware of issues in connectiong with the 2016 Assigned Debt, including related to

valuation. For instance, in January 2016, Narain admitted that there would be

                                                               (Bixter Decl. Ex. 546, Narain Tr.

Ex. 814 [BW-SHIP-00766744]).

         779.   Additional issues included:

                                              165
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 166 of 177



               a. PPCO:

                      i. In July 2015, Feuer asked Nordlicht to ensure PPCO made payments
                         “ASAP.” (Bixter Decl. Ex. 547, Johnson Ex. 1.48 [BW-SHIP-00728221]).
                     ii. In December 2015, Beechwood had difficulty in holding a certain class of
                         PPCO-issued debt, in particular because, according to Feuer, CNO “won’t
                         touch it.” (See Bixter Decl. Ex. 548, Johnson Tr. Ex. 1.49 [BW-SHIP-
                         00832197]).
                    iii. Huberfeld, one of the founders of PPCO, was arrested on June 8, 2016. (See
                         Steinberg Tr. 245:7-246:11).

               b. China Horizon:

                      i. In December 2015, Huberfeld was involved with a $1 million loan by
                         Beechwood to China Horizon. (See Bixter Decl. Ex. 549, Feuer Tr. Ex. 512
                         [CNOCSL_01212966]). Taylor responded “Wtf?” (Id.)
                     ii. On March 2, 2016, Alan Clingman (“Clingman”), an executive at China
                         Horizon, told Samuel Adler of Beechwood that China Horizon awaited
                         funding from a recent debt offering. (Bixter Decl. Ex. 550, Narain Tr. Ex.
                         807 [BW-SHIP-0092679]). Adler inquired as to the China Horizon
                         payment to Beechwood, and Narain responded “Unclear.” (Id.)
                    iii. On March 13, 2016, Narain told Steinberg that he participated in

                                        (Bixter Decl. Ex. 551, Narain Tr. Ex. 805 [BW-SHIP-
                          00992636]).
                     iv. On March 14, 2016, Clingman alluded to “complications around valuation”
                         resulting from a potential “qualified
                                             (See Bixter Decl. Ex. 552, Narain Tr. Ex. 806 [BW-
                         SHIP-00992646]).
                     v. On March 15, 2016, Beechwood did not include China Horizon debt as
                        “
                                                                      (Bixter Decl. Ex. 509,
                        Narain Tr. Ex. 808; [BW-SHIP-00878004]).
                     vi. On or about May 3, 2016, Beechwood’s holdings in China Horizon debt
                         had been declared in default for non-payment of interest. (See Bixter Decl.
                         Ex. 553, Narain Tr. Ex. 810 [BW-SHIP-01129522]).
                    vii. As of May 23, 2016, Steinberg did not need to provide Beechwood with any
                         missing originals of China Horizon promissory notes because “

                          (Bixter Decl. Ex. 554, Thomas Tr. Ex. 909 [BW-SHIP-00163116]).
                   viii. As a result of litigation that had a “lot of value,” the cash flow of China
                         Horizon would not be “robust” in 2016. (See Narain Tr. 541:2-8; see also
                         Johnson Tr. 133:8-12 (noting that the China Horizon litigation and the

                                                 166
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 167 of 177



                       failure to get government permits for business operations was public
                       knowledge).
                   ix. At the time of the Agera Transactions, Steinberg did not believe China
                       Horizon would “generate cash.” (See Steinberg Tr. 250:13-251:5).

               c. PEDEVCO:

                    i. Beren and Bodner were aware of a valuation report issued around February
                       2014 that raised concerns about PEDEVCO’s operations and financial
                       viability. (See Bixter Decl. Ex. 144, Beren Tr. Ex. 1.6 [CTRL5097898])
                    ii. In November 2014, Beren discussed PEDEVCO’s potential inability to
                        main interest payments, depending in part whether PEDEVCO’s
                        “production kicks in” in the immediately following months. (See Bixter
                        Decl. Ex. 555 [BW-SHIP-01063863])
                   iii. In February 2015, Beren described Huberfeld and Saks as “adamant that”
                        BAM would not allow a “holiday on the cash flow sweep” and that “[t]hey
                        did not care nor were sympathetic to lease expiring and legal fees etc.” (See
                        Bixter Decl. Ex. 557, Beren Tr. Ex. 1.26 [CTRL7652058])
                   iv. In February 2015, Saks “brought in” Huberfeld and Bodner to participate in
                       a dispute over PEDEVCO’s repayment obligations. (Bixter Decl. Ex. 558,
                       Beren Tr. Ex. 1.58 [CNOCSL_01144637]). Huberfeld told Beren “as long
                       as you get me something back [from PEDEVCO] it will be ok” and so Beren
                       “got them a cash payment.” (Id.)
                    v. In March 2015, Saks noted to Beren and Steinberg that PEDEVCO had a
                                                                                    (Bixter
                       Decl. Ex. 559, Beren Tr. Ex. 1.54 [BW-SHIP-00806909]).
                   vi. In
                                                                  ee Bixter Decl. Ex. 560, Johnson
                       Tr. Ex. 1.51 [CNO-SEC-0021850])
                   vii. In January 2016, Feuer asked Huberfeld

                             .    (Bixter Decl.           Ex.   561,   Huberfeld    Tr.   Ex.    679
                       [CNOCSL_01630873]).
                  viii. In March 2016, Narain and Beren knew that a SEC filing detailed issues
                        with PEDEVCO. (Bixter Decl. Ex. 668, Narain Tr. Ex. 813; [BW-SHIP-
                        00079710]). Specifically, this filing reflected that

                                                                            (Narain Tr. 447:10-17)
                       (emphasis added).
                   ix. In April 2016, BAM deferred principal and interest payments owed by
                       PEDEVCO. (Bixter Decl. Ex. 562, Narain Tr. Ex. 816 [BW-SHIP-
                       0025957]).


                                                167
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 168 of 177



                   x. In May 2016, Beren confirmed that the interest payments by PEDEVCO
                      would be deferred so the person delivering the invoice shouldn’t “
                             (Bixter Decl. Ex. 563, Beren Tr. Ex. 1.62 [CNOCSL_01047674]).
                  xi. Beechwood knew that Platinum Management objected to the inclusion of
                      PEDEVCO debt in the noncash consideration. (See Steinberg Tr. 253:9-
                      254:3; 255:2-10).

        780.   On June 9, 2016, PGS sent a Funding Direction Letter to AGH Parent. (See Bixter

Decl. Ex. 564, SAC Ex. 91 [CTRL8126765]) Steinberg signed as the “Authorized Signatory” for

PGS. (Id. at 2)

        781.   Ultimately, Platinum Management did not obtain a fairness opinion in conjunction

with the Agera Transactions. (See Steinberg Tr. 198:10-24, 214:2-3)

        782.   The Agera Transactions harmed PPVA (via PGS) in multiple ways. For example,

the Agera Note could have been sold for all cash, instead of the structure of the Agera Transactions.

(Steinberg Tr. 203:2-9)

        783.   The “renegotiation” of the Agera Transactions pertaining to the composition and

amount of noncash consideration was against the interests of PPVA because “it was a negotiation

component to which [it] didn’t really have any leverage to fight against.” (Id. at 209:15-210:8)

        784.   Accordingly, Platinum Management “caved” to Beechwood on the issue of

noncash consideration, which was considered a “key component.” (Id. at 251:9-20)

        785.   On a June 14, 2016, on a call with investors, Nordlicht announced that PPVA would

be entering liquidation and that Platinum Management would be winding down PPVA’s

operations. (Bixter Decl. Ex. 565 [CTRL0001297]; Bixter Decl. Ex. 566 [CTRL8066190; Bixter

Decl. Ex. 567 [CTRL8559389]).

        786.   Of the $20 million in cash that PGS received from the Agera Sale, $15 million was

immediately transferred to Seth Gerszberg and his entity, Spectrum30, LLC. (Bixter Decl. Ex.

568, SAC Ex. 102 [CTRL8026092]) A significant portion of the Agera cash proceeds were paid

                                                168
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 169 of 177



to insiders and Platinum Management as well.            (Bixter Decl. Ex. 641 [CTRL8400493-

CTRL8400494])

        787.   Fuchs described the Agera deal as follows:

        [W]hen the [Agera] deal was made, we were being told the entire time that: “There’s a big
        deal coming down. Agera’s gonna be sold. Platinum is going to get a ton of money, and
        everything is going to be back to normal again.[“] Like a normal business, you know,
        there's -- the business has ups and downs. You can sell this. You can sell that. And everyone
        was very excited about the Agera deal. All of a sudden, we find out that it was sold to
        Beechwood, and Beechwood got the assets for -- exactly -- I don't know exactly because I
        had nothing to do with Beechwood. I didn't know even know what was going on there.

(Fuchs Tr. 54:1-25)

        788.   Fuchs indicated that PPVA lost “over 100 million” from the Agera

Transactions. (Fuchs Tr. 52:1-25)

                      AFTERMATH OF THE AGERA TRANSACTIONS

        789.   Subsequent to the Agera Transactions, Platinum Management discussed the value

of Agera Energy. In July 2016, Platinum Management valued Agera Energy at a $250 million

“equity value.” (Bixter Decl. Ex. 570 [CTRL8121506]).

        790.   Consequently, according to SanFilippo “[w]e took 86% of that [equity] value to

account for minority ownership and incentives. 118.6M for PPVA and 97M for PPCO before any

sale.” (Bixter Decl. Ex. 572 [CTRL8121513]). Nordlicht responded: “Damn..thought that part of

incentive wasn’t in number listed … ok … we basically got 170 cash x.92 right now.” (Id.)

        791.   Immediately following the Agera Transactions, on June 29, 2016, Beechwood

instructed Beren to provide input on the conclusions of the valuation of PEDEVCO in a BAM

valuation report. (See Bixter Decl. Ex. 571, Beren Tr. Ex. 1.56 [BW-SHIP-00773899])

        792.   On July 22, 2016, AGH Parent and BAM Management Services LLC (“BAM

Management”) executed an Agreement for Consulting Services, with an effective date of June 9,

2016. (Bixter Decl. Ex. 573[BW-SHIP-00260352]) In return for an annual fee of $1,00,000, BAM

                                                169
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 170 of 177



Management provided AGH Parent with “strategic planning and consulting services” for a ten year

term. (Id.)

        793.      After the Agera Transactions closed, Narain d

(Bixter Decl. Ex. 574, Narain Tr. Ex. 803 [BW-SHIP-00774892])

        794.      On July 22, 2016, Narain emailed Elliot Feit, an employee at Beechwood, with the

subject line: “




                                                                       (Id.) (emphasis added).

        795.      On July 26, 2016, Wegner contacted Feuer and Taylor concerning the July 2016

article in the Wall Street Journal which described problems at Platinum Management. (Bixter

Decl. Ex. 575, Wegner Ex. 71 [SHIP0019119]; Wegner Tr. 127:15-17). Wegner observed that: “I




           ” (Id.).

        796.      Beginning in or around August 2016, CNO hired Cornerstone Research Inc.

(“Cornerstone”) to audit its assets held by Beechwood. (See Bixter Decl. Ex. 576, Narain Tr.

Ex. 800 [CNOCSL_00488362]; see also Narain Tr. 556:4-10; Johnson Tr. 91:4-7).

        797.      Cornerstone characterized the consideration paid by AGH Parent in conjunction

with the Agera Transactions as including

(Bixter Decl. Ex. 577, Narain Tr. Ex. 820 at ¶ 17).

        798.      On October 3, 2016, Cornerstone informed CNO:



                                                170
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 171 of 177




(Bixter Decl. Ex. 578, Johnson Tr. Ex. 1.80 [CNOCSL_00790922] (emphasis added)).

        799.   On October 11, 2016, Narain distributed an “

                                                                    (Bixter Decl. Ex. 579, Narain

Tr. Ex. 817 [CNOCSL_02078671]).

        800.   On October 28, 2016, AGH Parent delivered the AGH Redemption Notice to PGS

indicating its intent to exercise its redemption rights set forth in Section 9.6 of the AGH Parent

Amended Operating Agreement “with respect to the portion of the Class C Preferred Units held

by PGS that may be redeemed with the full amount of PGS Value.” (Bixter Decl. Ex. 580, SAC

Ex. 93 [CTRL8592666]).

        801.   On January 26, 2017, AGH Parent informed PGS that it intended to exercise the

redemption rights set forth in Section 9.6 of the AGH Parent Amended Operating Agreement with

respect to the Class C Preferred Units in AGH Parent held by PGS (“the “2017 Agera

Assignment”). (Bixter Decl. Ex. 581, Narain Tr. Ex. 812 [SHIP0050492]) Narain, via BAM

Management, signed as the “Authorized Signatory” for AGH Parent. (Id.).

        802.   Pursuant to Schedule A to the 2017 Agera Assignment, AGH Parent transferred to

PGS uncollectable debt interests held by AGH Parent in Montsant, Golden Gate Oil, and

PEDEVCO (the “2017 Assigned Debt”). (Id.).           The 2017 Assigned Debt purportedly had an

aggregate value of $35,400,000, all valued at or near par, and thus equivalent to PGS Value. AGH

Parent received the 2017 Assigned Debt from certain Beechwood investor clients pursuant to

assignments dated on or about January 26, 2017. (Id.).




                                               171
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 172 of 177



        803.    As discussed in detail above, in 2014, Golden Gate Oil had operational problems

and could not make interest payments to Beechwood under the Golden Gate Oil Loan, with PPVA

making all interest payments to Beechwood. (See Steinberg Tr. 76:3-19; 257:10-13).

        804.    On October 21, 2014, Feuer asked for the payment of a Golden Gate Oil interest

invoice because “                                                                              (See

Bixter Decl. Ex. 470; Taylor Tr. Ex. 507; [BW-SHIP-00727696]). According to Feuer,

                                                                       (Feuer Tr. 176:9-21).

        805.    In addition, since 2016 at the latest, GGO had not produced any oil. (See Steinberg

Tr. at 257:14-20).

        806.    Moreover, according to Steinberg:

        In March of 2016, the interest payments that Golden Gate had to make, I think were
        waived or deferred as part of what’s become known in this consolidated litigation
        as the March 2016 restructuring. So in March of 2016, there were no payments that
        had to be made to the Golden Gate loans.

(Id. at 258:5-9).

        807.    Moreover, the value that Platinum Management ascribed to its interests in Golden

Gate Oil “has to jibe with the price that it could be sold at that moment. There was probably a

discrepancy.” (Id. at 258:20-259:6)

        808.    Montsant and GGO both defaulted on debt obligations owed to Beechwood. (See

Thomas Tr. 292:8-9)

        809.    In December 2016, PEDEVCO faced a potential bankruptcy due to $7 million in

PV-10 and $64 million in debt. (Bixter Decl. Ex. 582, Johnson Ex. 1.61 [CTRL8679028]).

                                      SETH GERSZBERG

        810.    Seth Gerszberg was the owner and manager of a series of affiliated companies

referred to as “The Collective,” which included Over Everything LLC, an investment position held


                                                172
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 173 of 177



by PPVA through its subsidiary, Atlantic Growth Capital LLC (“Atlantic Growth”). (Bixter

Decl. Ex. 462 [CTRL6952352]).

        811.   The Collective was a struggling apparel distribution business that, upon its

emergence from bankruptcy in 2014, was unable to continue profitable business operations in

2014. (Id.)

        812.   After emerging from bankruptcy, The Collective’s primary wholesaler was his

cousins, Steve and Alan Finkelman, through their companies West Loop South LLC (“West

Loop”) and Epocs Real Estate Partnership, Ltd. (“Epocs” and collectively, “West Loop/Epocs”).

(See Bixter Decl. Ex. 50)

        813.   By March 2015, Atlantic Growth had loaned The Collective more than $18 million,

and The Collective was unable or unwilling to pay interest, negating the need for Atlantic Growth

to provide further funding under any loan obligations. (Id.)

        814.   By the Summer of 2015, The Collective was in debt to West Loop for an amount

of approximately $2.5 Million, and West Loop refused to ship additional apparel to The Collective

unless Gerszberg found a way to pay West Loop for the outstanding debt. (Bixter Decl. Ex. 631

[CTRL7181651])

        815.   On August 10, 2015, Gerszberg wrote to Nordlicht asking for money. In the email,

Gerszberg states “When I told you we needed cash now to save holiday you said why didn't you

tell me 2 weeks ago.” (Id.)

        816.   Gerszberg expressly stated that he was not making an accusation of product flow

interruption due to funding concerns. (Id.)

        817.   Gerszberg pegged his odds of success in the upcoming holiday season as 5-10%.

(Id.)



                                               173
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 174 of 177



        818.   Nordlicht offered to provide Gerszberg’s cousins with a $5 million secured loan

from PPVA, to ultimately be used to fund The Collective, as well as a guaranty for $2.5 million

West Loop/Epocs in additional funds to be provided to The Collective. (Id.)

        819.   These transactions were ultimately consummated, although the funds under the

“loan” from West Loop/Epocs were ultimately transferred directly to The Collective. (Bixter Decl.

Ex. 632 [CTRL7219960]).

        820.   The Collective discontinued operations at the end of 2015 and liquidated its

business, after which Nordlicht brought Gerszberg onboard to Platinum Management to assist with

raising funds for PPVA, terminating Platinum Management employees, and addressing PPVA’s

liquidity crisis. (Bixter Decl. Ex. 463 [CTRL7729509]; Bixter Decl. Ex. 464 [CTRL7725725]).

        821.   Seth Gerszberg (“Gerszberg”) had a role at Platinum Management that entailed

putting “pressure” on Bodner and Huberfeld and that required him to “come[] through.” (See

Bixter Decl. Ex. 38 [CTRL7733105]).

        822.   On January 8, 2016, Nordlicht sent an email to Huberfeld, copying Fuchs, David

Levy and Seth Gerszberg, stating that “we are 12 hours away from both platinum and beechwood

going down.” (Bixter Decl. Ex. 71 [CTRL7736228]).

        823.   Against this backdrop, Mark Nordlicht tasked David Steinberg and Seth Gerszberg

to develop a presentation for Nordlicht, Huberfeld, Bodner and Beechwood to address the problem.

(Steinberg Tr. 109:6-110:7; Bixter Decl. Ex. 460 (CTRL8009309)]).

        824.   On January 12, 2016, Dan Grabon, an employee of The Collective, emailed various

materials to Steinberg in connection with the upcoming presentation. (Bixter Decl. Ex. 465

(CTRL8007803 – CTRL8007806]).




                                              174
#73476550_v1
        Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 175 of 177



        825.      One of these documents was titled “Beechwood Asset Comparison” and listed the

current value of Beechwood’s collateral position in certain Platinum/Beechwood co-investments.

(Id.)

        826.      Notably, this spreadsheet lists the value of Beechwood’s senior security interest in

and lien over all the assets of Golden Gate Oil and Northstar, as $0. (Id.)

        827.      The spreadsheets and materials prepared by Steinberg and Mr. Grabon were

incorporated into Gerszberg’s Powerpoint presentation for Bodner, Huberfeld, Nordlicht and

Beechwood, which stated that PPVA had only $40 million in unencumbered assets to borrow

against. (Bixter Decl. Ex. 643 (CTRL8008894]))

        828.      In a January 2016, Gerszberg made a presentation to Feuer, Taylor, Bodner and

Huberfeld prepared by Seth Gerszberg, Steinberg, Levy, Manela, and others. The following topics

were discussed:

               i. PPCO goal of raising $80M, moving $50M of equity from PPCO to PPVA
                  and using $30M to fund ongoing operations;

               j. Reviewing PPCO outflows (expenses, redemptions, investments), PPCO
                  inflows and deficits, and strategies for raising $80M in PPCO, including
                  $20M by “David and Murray’s investor list” and “additional debt from
                  Beechwood” of $50M;

               k. PPVA Goals of raising $200M, converting $25-40M of 2015 redemptions
                  to debt, renegotiate and refinance debt and sell Implant Sciences for $80-
                  $100M;

               l. Reviewing PPVA outflows of $205M (expenses, interest owed, margin
                  calls, redemptions), PPVA potential inflows through creation of
                  management share class, sale of Implant Sciences, noting that “if none of
                  these happen, PPVA is facing a $150MM deficit” and “even after all these
                  potential inflows, PPVA still faces a minimum deficit of 50M (assuming we
                  can postpone the 2015 redemptions)”;

               m. Reviewing details of the “significant investments” including whether the
                  positions were encumbered or unencumbered;




                                                  175
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 176 of 177



               n. Reviewing existing debt and encumbrances, noting that “Due to BAM’s
                  security interests in PPVA’s assets, namely Agera and Implant, PPVA only
                  has approx $40MM of assets which are unencumbered that can be
                  borrowed against. PPVA has no ability to borrow additional funds to cover
                  its deficit;”

               o. Reviewing a plan for “Beechwood-Financing the Deficit” and the use of the
                  proceeds;

               p. And a slide entitled “David and Murray” asking “What do we need from
                  David and Murray? Help us figure out short-term liquidity issues, Help us
                  close investment into PPCO and the management share class, [and]
                  renegotiate the Beechwood note.”

(Bixter Decl. Ex. 643 [CTRL8008894] (emphasis added)).

        829.      Of the $20 million in cash that PGS received from the Agera Sale, $15 million was

immediately transferred to Seth Gerszberg and his entity, Spectrum30, LLC. Bixter Decl. Ex. 568

SAC Ex. 102 [CTRL8026092]).

        830.      This amount was transferred to Gerszberg although Gerszberg had knowledge that

PPVA would be liquidating and operating as a close-ended fund. As but one example, on June 29,

2016 Gerszberg was consulting with Cayman attorneys to determine if a Cayman liquidation could

“hold off” PPVA’s creditors. (Bixter Decl. Ex. 633 [CTRL8089651]).

        831.      On July 4, 2016, Gerszberg learned from Nordlicht that he intended to file

bankruptcy for PPVA. (Bixter Decl. Ex. 634 [CTRL8096444]).

        832.      Immediately thereafter, Gerszberg prepared a draft of a forbearance and security

agreement, and sent it to his cousins, Steve and Alan Finkelman.           (Bixter Decl. Ex. 635

[PPVA_RH_0478501 – PPVA_RH_0478502]).

        833.      On July 6, 2016, the agrrement was entered into among PPVA, DMRJ and West

Loop/Epocs (the “Forbearance and Security Agreement”). (Bixter Decl. Ex. 636

[PPVA_RH_0478433]).




                                                 176
#73476550_v1
       Case 1:18-cv-06658-JSR Document 795 Filed 03/07/20 Page 177 of 177



        834.   The Forbearance and Security Agreement purports to provide West Loop/Epocs

with a security interest in DMRJ’s rights to certain proceeds from the sale of Implant Sciences. Id.

        835.   According to the Forbearance and Security Agreement, the only consideration to

DMRJ in connection with the Alleged Guaranty is a promise from West Loop and Epocs to

“forbear from exercising rights or remedies with respect to the [Underlying Transactions] until

October 31, 2016.” (Id.)

        836.   Gerzberg has admitted that there was no forbearance provided in connection with

the agreement. See Bixter Decl. Ex. 675 (Gerszberg Tr. from DMRJ v. Westloop Ligation)


Dated: New York, New York
       March 6, 2020
                                              HOLLAND & KNIGHT LLP


                                              By:     s/ Warren E. Gluck


                                              Warren E. Gluck, Esq.
                                              John L. Brownlee, Esq. (pro hac vice)
                                              Richard A. Bixter Jr., Esq. (pro hac vice)
                                              HOLLAND & KNIGHT LLP
                                              31 West 52nd Street
                                              New York, New York 10019
                                              Telephone: 212-513-3200
                                              Facsimile: 212-385-9010
                                              Email: warren.gluck@hklaw.com
                                                     john.brownlee@hklaw.com
                                                     richard.bixter@hklaw.com

                                              Attorneys for Plaintiffs Martin Trott and Christopher
                                              Smith, as Joint Official Liquidators and Foreign
                                              Representatives of Platinum Partners Value
                                              Arbitrage Fund L.P. (in Official Liquidation), and
                                              for Platinum Partners Value Arbitrage Fund L.P. (in
                                              Official Liquidation)




                                                177
#73476550_v1
